Exhibit 10.2

 

EXECUTION VERSION

 

 

EIGHTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

dated as of February 22, 2019

 

 

Among

 

DAIRY GROUP RECEIVABLES, L.P., AS A SELLER,

 

DAIRY GROUP RECEIVABLES II, L.P., AS A SELLER,

 

THE SERVICERS,

 

THE COMPANIES,

 

THE FINANCIAL INSTITUTIONS

 

PNC BANK, NATIONAL ASSOCIATION,
as Co-Agent

 

and

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as Agent

 

--------------------------------------------------------------------------------



 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

PURCHASE ARRANGEMENTS

2

 

 

 

Section 1.1

Purchase Facility

2

Section 1.2

Increases

3

Section 1.3

Decreases

4

Section 1.4

Payment Requirements

5

Section 1.5

Obligations Several

5

Section 1.6

Letters of Credit

5

Section 1.7

Issuance of Letters of Credit; Participations

6

Section 1.8

Requirements for Issuance of Letters of Credit

7

Section 1.9

Disbursements, Reimbursement

7

Section 1.10

LC Collateral Account

8

Section 1.11

Repayment of Participation Advances

9

Section 1.12

Documentation

9

Section 1.13

Determination to Honor Drawing Request

10

Section 1.14

Nature of Participation and Reimbursement Obligations

10

Section 1.15

Indemnity

11

Section 1.16

Liability for Acts and Omissions

12

Section 1.17

Intended Tax Treatment

13

 

 

 

ARTICLE II

PAYMENTS AND COLLECTIONS

13

 

 

 

Section 2.1

Payments

13

Section 2.2

Collections Prior to Amortization

14

Section 2.3

Collections Following Amortization

15

Section 2.4

Application of Collections

16

Section 2.5

Payment Rescission

16

Section 2.6

Maximum Purchaser Interests

17

Section 2.7

Clean Up Call

17

 

 

 

ARTICLE III

COMPANY FUNDING

17

 

 

 

Section 3.1

CP Costs

17

Section 3.2

CP Costs Payments

17

Section 3.3

Calculation of Pool Company Costs

17

Section 3.4

Selection and Calculation of CP (Tranche) Accrual Periods

18

 

 

 

ARTICLE IV

FINANCIAL INSTITUTION FUNDING

18

 

 

 

Section 4.1

Financial Institution Funding

18

Section 4.2

Yield Payments

19

Section 4.3

Selection and Continuation of Tranche Periods

19

Section 4.4

Financial Institution Discount Rates

19

Section 4.5

Suspension of the LIBO Rate

20

Section 4.6

Term-out Period Accounts

22

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

24

 

 

 

Section 5.1

Representations and Warranties of the Seller Parties

24

Section 5.2

Financial Institution Representations and Warranties

29

 

--------------------------------------------------------------------------------



 

Table of Contents
(con’t)

 

 

 

Page

 

 

 

ARTICLE VI

CONDITIONS OF PURCHASES

29

 

 

 

Section 6.1

Conditions Precedent to Initial Incremental Purchase

29

Section 6.2

Conditions Precedent to All Purchases and Reinvestments

30

 

 

 

ARTICLE VII

COVENANTS

30

 

 

 

Section 7.1

Affirmative Covenants of the Seller Parties

30

Section 7.2

Negative Covenants of The Seller Parties

38

 

 

 

ARTICLE VIII

ADMINISTRATION AND COLLECTION

40

 

 

 

Section 8.1

Designation of Servicers

40

Section 8.2

Duties of Servicer

41

Section 8.3

Collection Notices

43

Section 8.4

Responsibilities of the Sellers

43

Section 8.5

Reports

43

Section 8.6

Servicing Fees

43

 

 

 

ARTICLE IX

AMORTIZATION EVENTS

44

 

 

 

Section 9.1

Amortization Events

44

Section 9.2

Remedies

46

 

 

 

ARTICLE X

INDEMNIFICATION

47

 

 

 

Section 10.1

Indemnities by the Seller Parties

47

Section 10.2

Increased Cost and Reduced Return

49

Section 10.3

Other Costs and Expenses

51

Section 10.4

Allocations

51

Section 10.5

Accounting Based Consolidation Event

52

Section 10.6

Required Ratings

52

Section 10.7

Taxes

53

 

 

 

ARTICLE XI

THE AGENT

56

 

 

 

Section 11.1

Authorization and Action

56

Section 11.2

Delegation of Duties

57

Section 11.3

Exculpatory Provisions

57

Section 11.4

Reliance by Agent

57

Section 11.5

Non-Reliance on Agent and Other Purchasers

58

Section 11.6

Reimbursement and Indemnification

58

Section 11.7

Agent in Its Individual Capacity

58

Section 11.8

Successor Agent

59

 

 

 

ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS

59

 

 

 

Section 12.1

Assignments

59

Section 12.2

Participations

60

Section 12.3

Federal Reserve

61

Section 12.4

Replacement of Purchaser Groups

61

 

ii

--------------------------------------------------------------------------------



 

Table of Contents
(con’t)

 

 

Page

 

 

ARTICLE XIII

INTENTIONALLY OMITTED

62

 

 

 

ARTICLE XIV

MISCELLANEOUS

62

 

 

 

Section 14.1

Waivers and Amendments

62

Section 14.2

Notices

63

Section 14.3

Ratable Payments

63

Section 14.4

Protection of Ownership Interests of the Purchasers

63

Section 14.5

Confidentiality

64

Section 14.6

Bankruptcy Petition

65

Section 14.7

Limitation of Liability

65

Section 14.8

CHOICE OF LAW

66

Section 14.9

CONSENT TO JURISDICTION

66

Section 14.10

WAIVER OF JURY TRIAL

66

Section 14.11

Integration; Binding Effect; Survival of Terms

66

Section 14.12

Counterparts; Severability; Section References

67

Section 14.13

Rabobank Roles

67

Section 14.14

Characterization

67

Section 14.15

USA PATRIOT Act

68

Section 14.16

[Intentionally Omitted]

68

Section 14.17

Confirmation and Ratification of Terms

68

Section 14.18

Excess Funds

69

Section 14.19

Administrative Seller

69

Section 14.20

Joint and Several

70

 

iii

--------------------------------------------------------------------------------



 

Exhibits and Schedules

 

Exhibit I

Definitions

 

 

Exhibit II

Form of Purchase Notice

 

 

Exhibit III

Places of Business of the Seller Parties; Locations of Records; Federal Employer
Identification Number(s)

 

 

Exhibit IV

Names of Collection Banks; Collection Accounts

 

 

Exhibit V

Form of Compliance Certificate

 

 

Exhibit VI

Form of Collection Account Agreement

 

 

Exhibit VII

Form of Assignment Agreement

 

 

Exhibit VIII

Credit and Collection Policies

 

 

Exhibit IX

Form of Letter of Credit Application

 

 

Exhibit X

Form of Monthly Report

 

 

Exhibit XI

Form of Performance Undertaking

 

 

Exhibit XII

Forms of U.S. Tax Compliance Certificates

 

 

Schedule A

Commitments

 

 

Schedule B

Closing Documents

 

 

Schedule C

Servicers

 

 

Schedule D

Originators

 

 

Schedule E

Notice Addresses

 

 

Schedule F

Top Twenty-Five Obligors

 

--------------------------------------------------------------------------------



 

EIGHTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

This Eighth Amended and Restated Receivables Purchase Agreement, dated as of
February 22, 2019, is among Dairy Group Receivables, L.P., a Delaware limited
partnership (“Dairy Group”), Dairy Group Receivables II, L.P., a Delaware
limited partnership (“Dairy Group II” and, together with Dairy Group, the
“Sellers” and each a “Seller”), each of the parties listed on the signature
pages hereof as a Servicer (the Servicers, together with the Sellers, the
“Seller Parties,” and each a “Seller Party”), the entities listed on Schedule A
to this Agreement under the heading “Financial Institution” (together with any
of their respective successors and assigns hereunder, the “Financial
Institutions”), SunTrust Bank and Fifth Third Bank (the “Terminating Financial
Institutions and Companies” and, each a “Terminating Financial Institution and
Company”), the entities listed on Schedule A to this Agreement under the heading
“Company” (together with any of their respective successors and assigns
hereunder, the “Companies”), PNC Bank, National Association, as issuer of
Letters of Credit (together with its successors and assigns hereunder, the “LC
Bank”) and as Co-Agent, and Coöperatieve Rabobank U.A., New York Branch, as
agent for the Purchasers hereunder or any successor agent hereunder (together
with its successors and assigns hereunder, the “Agent”).  Unless defined
elsewhere herein, capitalized terms used in this Agreement shall have the
meanings assigned to such terms in Exhibit I.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Seller Parties, Financial Institutions, Terminating Financial
Institutions and Companies, Companies and Agent are parties to that certain
Seventh Amended and Restated Receivables Purchase Agreement, dated as of
March 26, 2015, as amended (such agreement, as so amended, the “Existing
Agreement”).

 

WHEREAS, Dairy Group and Dairy Group II desire to continue to transfer and
assign Purchaser Interests to the Purchasers from time to time.

 

WHEREAS, each Company may, in its absolute and sole discretion, purchase the
Purchaser Interests from the Sellers from time to time.

 

WHEREAS, in the event that any Company declines to make any purchase, such
Company’s Related Financial Institutions shall, at the request of the
Administrative Seller, purchase Purchaser Interests that such Company declined
to purchase from time to time.

 

WHEREAS, each Terminating Financial Institution and Company wishes to cease to
be a party to the Existing Agreement upon and subject to the terms and
conditions thereof.

 

WHEREAS, Coöperatieve Rabobank U.A., New York Branch has been requested and is
willing to continue to act as Agent on behalf of the Companies and the Financial
Institutions in accordance with the terms hereof.

 

WHEREAS, the parties hereto now desire to amend and restate the Existing
Agreement in its entirety to read as set forth herein.

 

--------------------------------------------------------------------------------



 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree that, subject to satisfaction of the conditions
precedent set forth in Section 6.1 hereof, the Existing Agreement is hereby
amended and restated in its entirety to read as follows:

 

ARTICLE I
PURCHASE ARRANGEMENTS

 

Section 1.1                                    Purchase Facility.

 

(a)                                 Upon the terms and subject to the conditions
hereof, each Seller may, at its option, sell and assign Purchaser Interests to
the Agent for the benefit of one or more of the Purchasers.  In accordance with
the terms and conditions set forth herein, each Company may, at its option,
instruct the Agent to purchase on behalf of such Company, or if any Company
shall decline to purchase, the Agent shall purchase, on behalf of such declining
Company’s Related Financial Institutions, Purchaser Interests from time to time
in an amount not to exceed in the aggregate for all Sellers at such time (i) in
the case of each Company and its Related Financial Institutions, the Company’s
Company Purchase Limit and (ii) in the aggregate, the lesser of (A) the Purchase
Limit and (B) the aggregate amount of the Commitments during the period from the
date hereof to but not including the Facility Termination Date.

 

(b)                                 Upon the terms and subject to the conditions
hereof, each Seller may, at its option, request that the LC Bank issue or cause
the issuance of Letters of Credit, in each case subject to the terms hereof.  In
accordance with the terms and conditions set forth herein, the LC Bank hereby
agrees to issue Letters of Credit in return for (and each LC Participant hereby
severally agrees to make Participation Advances in connection with any draws
under such Letters of Credit equal to such LC Participant’s LC Share of such
draws), undivided percentage ownership interests with regard to the Purchaser
Interests from the Sellers from time to time from the date hereof to but not
including the Facility Termination Date.

 

(c)                                  Notwithstanding anything set forth in this
Agreement to the contrary, under no circumstances shall any Purchaser be
obligated to make any purchase or reinvestment (including, without limitation,
any Purchases deemed to have been requested by the Sellers pursuant to
Section 1.1(d)) or issue any Letters of Credit hereunder, as applicable, if
after giving effect to such Purchase:

 

(i)                                     Any event has occurred and is
continuing, or would result from such purchase, issuance or reinvestment, that
constitutes an Amortization Event or a Potential Amortization Event;

 

(ii)                                  The Group Capital of such Purchaser’s
Purchaser Group would exceed such Purchaser Group’s Group Capital Limit;

 

(iii)                               The Aggregate Capital plus the LC
Participation Amount would exceed the Purchase Limit;

 

2

--------------------------------------------------------------------------------



 

(iv)                              The LC Participation Amount would exceed the
lesser of (A) the aggregate of the Maximum Available LC Commitments of the LC
Participants and (B) the Maximum LC Amount; or

 

(v)                                 The Purchaser Interests would exceed the
Maximum Purchaser Interest Percentage.

 

The Sellers may, subject to this Section 1.1(c) and the other requirements and
conditions herein, use the proceeds of any purchase by the Purchasers hereunder
to satisfy its Reimbursement Obligation to the LC Bank and the LC Participants
(ratably, based on the outstanding amounts funded by the LC Bank and each such
LC Participant) pursuant to Section 1.9 below.

 

(d)                                 In the event any Seller fails to reimburse
the LC Bank for the full amount of any drawing under any Letter of Credit on the
applicable Drawing Date (out of its own funds available therefor) pursuant to
Section 1.9, then such Seller shall, automatically (and without the requirement
of any further action on the part of any Person hereunder), be deemed to have
requested an Incremental Purchase from the Purchasers, on the terms and subject
to the conditions hereof, in an amount equal to the amount of such Reimbursement
Obligation at such time.  Subject to the limitations on funding set forth in
Section 1.1(c) above and the other requirements and conditions herein, the
Companies may, or if any Company shall decline to purchase, its Related
Financial Institutions shall, fund such deemed purchase request and deliver the
proceeds thereof directly to the Agent to be immediately distributed (ratably)
to the LC Bank and the applicable LC Participants in satisfaction of such
Seller’s Reimbursement Obligation pursuant to Section 1.9 and Section 1.11
below, to the extent of amounts permitted to be funded by such Companies or
Related Financial Institutions, as applicable, at such time, hereunder.

 

(e)                                  The Administrative Seller may, upon at
least 10 Business Days’ notice to the Agent, each Company and each Financial
Institution, terminate in whole or reduce in part, ratably among the Financial
Institutions, the unused portion of the Purchase Limit (but not below the amount
that would cause the Aggregate Capital plus the LC Participation Amount to
exceed the Purchase Limit or would cause the Group Capital of any Purchaser
Group to exceed its Group Capital Limit, in each case after giving effect to
such reduction); provided that (i) any such notice shall be irrevocable,
(ii) each partial reduction of the Purchase Limit shall be in an amount equal to
$5,000,000 or an integral multiple thereof and (iii) the aggregate of the
Company Purchase Limits for all of the Companies shall also be terminated in
whole or reduced in part, ratably among the Companies, by an amount equal to
such termination or reduction in the Purchase Limit.  In addition to and without
limiting any other requirements for termination, prepayment and/or the funding
of the LC Collateral Account hereunder, in the case of a termination of this
Agreement or the Purchase Limit in whole, no such termination or reduction shall
be effective unless and until the amount on deposit in the LC Collateral Account
is at least equal to the then outstanding LC Participation Amount.

 

Section 1.2                                    Increases.  The Administrative
Seller shall provide the Agent with at least two Business Days’ prior notice in
a form set forth as Exhibit II hereto of each Incremental Purchase (a “Purchase
Notice”) to be made by a Seller.  Each Purchase Notice shall be subject to
Section 6.2 hereof and, except as set forth below, (i) shall be irrevocable and
shall specify the

 

3

--------------------------------------------------------------------------------



 

requested Purchase Price (which, in the case of the initial Incremental Purchase
hereunder shall not be less than $10,000,000 and in the case of subsequent
Incremental Purchases shall not be less than $1,000,000), (ii) the date of
purchase (which, in the case of Incremental Purchases after the initial
Incremental Purchase hereunder, shall not exceed four per calendar month),
(iii) in the case of an Incremental Purchase to be funded by any of the
Financial Institutions, the requested Discount Rate and Tranche Period and
(iv) in the case of an Incremental Purchase to be funded by any Pool Company
(other than an Incremental Purchase funded by such Pool Company substantially
with Pooled Commercial Paper), the requested CP (Tranche) Accrual Period. 
Following receipt of a Purchase Notice, the Agent will promptly notify each
Company of such Purchase Notice and the Agent will identify the Companies that
agree to make the purchase.  If any Company declines to make a proposed
purchase, the Administrative Seller may cancel the Purchase Notice as to all
Purchasers no later than 3:00 p.m. (New York time) on the Business Day
immediately prior to the date of purchase specified in the Purchase Notice or,
in the absence of such a cancellation, the Incremental Purchase of the Purchaser
Interest, which such Company has declined to purchase, will be made by such
declining Company’s Related Financial Institutions in accordance with the rest
of this Section 1.2.  If the proposed Incremental Purchase or any portion
thereof is to be made by any of the Financial Institutions, the Agent shall send
notice of the proposed Incremental Purchase to the applicable Financial
Institutions concurrently by telecopier, telex or cable specifying (i) the date
of such Incremental Purchase, which date must be at least one Business Day after
such notice is received by the applicable Financial Institutions, (ii) each
Financial Institution’s Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests the Financial Institutions in such Financial Institution’s
Purchaser Group are then purchasing and (iii) the requested Discount Rate and
Tranche Period.  On the date of each Incremental Purchase, upon satisfaction of
the applicable conditions precedent set forth in Article VI and the conditions
set forth in this Section 1.2, the Companies and/or the Financial Institutions,
as applicable, shall use their reasonable best efforts to deposit to the
Facility Account, in immediately available funds, no later than 1:00 p.m. (New
York time), and in any event no later than 3:00 pm (New York time), an amount
equal to (i) in the case of a Company that has agreed to make such Incremental
Purchase, such Company’s Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests of such Incremental Purchase or (ii) in the case of a
Financial Institution, such Financial Institution’s Pro Rata Share of the
aggregate Purchase Price of the Purchaser Interests the Financial Institutions
in such Financial Institution’s Purchaser Group are then purchasing.  Each
Financial Institution’s Commitment hereunder shall be limited to purchasing
Purchaser Interests that the Company in such Financial Institution’s Purchaser
Group has declined to purchase.

 

Section 1.3                                    Decreases.  The Administrative
Seller shall provide the Agent with an irrevocable prior written notice in
conformity with the Required Notice Period (a “Reduction Notice”) of any
proposed reduction of Aggregate Capital from Collections and the Agent will
promptly notify each Purchaser of such Reduction Notice after Agent’s receipt
thereof.  Such Reduction Notice shall designate (i) the date (the “Proposed
Reduction Date”) upon which any such reduction of Aggregate Capital shall occur
(which date shall give effect to the applicable Required Notice Period), and
(ii) the amount of Aggregate Capital to be reduced that shall be applied ratably
to the Purchaser Interests of the Companies and the Financial Institutions in
accordance with the amount of Capital (if any) owing to the Companies (ratably
to each Company, based on the ratio of such Company’s Capital at such time to
the aggregate Capital of all the Companies at such time), on the one hand, and
the amount of Capital (if any) owing to the

 

4

--------------------------------------------------------------------------------



 

Financial Institutions (ratably to each Financial Institution, based on the
ratio of such Financial Institution’s Capital at such time to the aggregate
Capital of all of the Financial Institutions at such time), on the other hand
(the “Aggregate Reduction”).  Only one (1) Reduction Notice shall be outstanding
at any time.  Concurrently with any reduction of Aggregate Capital pursuant to
this Section, the Sellers shall pay to the Agent, for distribution to the
applicable Purchasers, all Broken Funding Costs arising as a result of such
reduction.  Without the prior written consent of the Agent, no Aggregate
Reduction will be made (x) following the occurrence of the Amortization Date or
(y) at any time any Reimbursement Obligations remain outstanding on any Letters
of Credit.

 

Section 1.4                                    Payment Requirements.  All
amounts to be paid or deposited by any Seller Party pursuant to any provision of
this Agreement or any other Transaction Documents shall be paid or deposited in
immediately available funds in accordance with the terms hereof.  Such Seller
Party shall use its reasonable best efforts to pay or deposit all such amounts
no later than 1:00 p.m. (New York time) on the day when due.  Any such payment
or deposit not received by 2:00 pm (New York time) shall be deemed to be
received on the next succeeding Business Day.  If such amounts are payable to a
Purchaser, they shall be paid to the Agent for distribution to such Purchaser at
the “Payment Address” specified for such Purchaser on Schedule A or such other
address specified in writing to the Agent.  If such amounts are payable to the
Agent, they shall be paid to the Agent at 245 Park Avenue, 37th Floor, New York,
NY  10167 until otherwise notified by the Agent.  Upon notice to the
Administrative Seller, the Agent may debit the Facility Account for all amounts
due and payable hereunder.  All computations of Yield, per annum fees or
discount calculated as part of any CP Costs, per annum fees hereunder and per
annum fees under any Fee Letter shall be made on the basis of a year of 360 days
for the actual number of days elapsed.  If any amount hereunder or under any
other Transaction Document shall be payable on a day that is not a Business Day,
such amount shall be payable on the next succeeding Business Day.

 

Section 1.5                                    Obligations Several.  Each
Financial Institution’s and LC Participant’s obligation shall be several, such
that the failure of any Financial Institution or LC Participant to make
available to any Seller any funds in connection with any purchase hereunder or
drawing under any Letter of Credit hereunder, as the case may be, shall not
relieve any other Financial Institution or LC Participant of its obligation, if
any, hereunder to make funds available on the date of such purchase, but no
Financial Institution or LC Participant shall be responsible for the failure of
any other Financial Institution or LC Participant to make funds available in
connection with any purchase.

 

Section 1.6                                    Letters of Credit.  Subject to
the terms and conditions hereof, the LC Bank shall issue or cause the issuance
of Letters of Credit on behalf of the Sellers (and, if applicable, on behalf of,
or for the account of, related Originators or Affiliates thereof in favor of
such beneficiaries as such Originators or Affiliates may elect with the consent
of the applicable Seller); provided, however, that the LC Bank will not be
required to issue or cause to be issued any Letters of Credit to the extent that
after giving effect thereto the issuance of such Letters of Credit would then
cause (A) the sum of (i) the Aggregate Capital plus (ii) the LC Participation
Amount to exceed the Purchase Limit or (B) the LC Participation Amount to exceed
the aggregate of the LC Amounts of the LC Participants (other than LC
Participants who are Defaulting Purchasers).  All amounts drawn upon Letters of
Credit shall accrue Yield for each

 

5

--------------------------------------------------------------------------------



 

day such drawn amounts shall have not been reimbursed in the same manner that
Yield accrues for Financial Institutions in accordance with Article IV.

 

Section 1.7                                    Issuance of Letters of Credit;
Participations.

 

(a)                                 Each Seller may request the LC Bank, upon
two Business Days’ prior written notice submitted on or before 12:00 noon (New
York time), to issue a Letter of Credit by delivering to the LC Bank (with a
copy to the Agent), the LC Bank’s form of Letter of Credit Application (the
“Letter of Credit Application”), substantially in the form of Exhibit IX
attached hereto and a Purchase Notice, substantially in the form of Exhibit II
hereto, in each case completed to the satisfaction of the LC Bank; and, such
other certificates, documents and other papers and information as the LC Bank
may reasonably request.  Each Seller also has the right to give instructions and
make agreements with respect to any Letter of Credit Application and the
disposition of documents, and to agree with the LC Bank upon any amendment or
extension of any Letter of Credit.

 

(b)                                 Each Letter of Credit shall, among other
things, (i) provide for the payment of sight drafts or other written demands for
payment when presented for honor thereunder in accordance with the terms thereof
and when accompanied by the documents described therein and (ii) have an expiry
date not later than twelve (12) months after such Letter of Credit’s date of
issuance, extension or renewal, as the case may be, and in no event later than
twelve (12) months after the Liquidity Termination Date.  The terms of each
Letter of Credit may include customary “evergreen” provisions providing that
such Letter of Credit’s expiry date shall automatically be extended for
additional periods not to exceed twelve (12) months unless, not less than thirty
(30) days (or such longer period as may be specified in such Letter of Credit)
(the “Notice Date”) prior to the applicable expiry date, the LC Bank delivers
written notice to the beneficiary thereof declining such extension; provided,
however, that if (x) any such extension would cause the expiry date of such
Letter of Credit to occur after the date that is twelve (12) months after the
Liquidity Termination Date or (y) the LC Bank determines that any condition
precedent (including, without limitation, those set forth in Section 1.1(c),
Article VI or Schedule B) to issuing such Letter of Credit hereunder (as if such
Letter of Credit were then being first issued) are not satisfied (other than any
such condition requiring the Administrative Seller or the related Seller to
submit a Purchase Notice or Letter of Credit Application in respect thereof),
then the LC Bank, in the case of clause (x) above, may (or, at the written
direction of any LC Participant, shall) or, in the case of clause (y) above,
shall, use reasonable efforts in accordance with (and to the extent permitted
by) the terms of such Letter of Credit to prevent the extension of such expiry
date (including notifying the related Seller and the beneficiary of such Letter
of Credit in writing prior to the Notice Date that such expiry date will not be
so extended).  Each Letter of Credit shall be subject either to the Uniform
Customs and Practice for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600, and any amendments or revisions thereof
adhered to by the LC Bank or the International Standby Practices
(ISP98-International Chamber of Commerce Publication Number 590), and any
amendments or revisions thereof adhered to by the LC Bank, as determined by the
LC Bank.

 

(c)                                  The LC Bank shall promptly notify the Agent
and each LC Participant, at such Person’s address for notices hereunder, of the
request by a Seller for a Letter of Credit hereunder, and shall provide the
Agent and the LC Participants with the Letter of Credit

 

6

--------------------------------------------------------------------------------



 

Application and Purchase Notice delivered by such Seller pursuant to paragraph
(a), above, by the close of business on the day received or if received on a day
that is not a Business Day or on any Business Day after 12:00 noon (New York
time) on such day, on the next Business Day.

 

(d)                                 Immediately upon the issuance by the LC Bank
of any Letter of Credit (or any amendment to a Letter of Credit increasing the
amount thereof), the LC Bank shall be deemed to have sold and transferred to
each LC Participant, and each LC Participant shall be deemed irrevocably and
unconditionally to have purchased and received from the LC Bank, without
recourse or warranty, an undivided interest and participation, to the extent of
such LC Participant’s LC Share, in such Letter of Credit, each drawing made
thereunder and the obligations of the related Seller hereunder with respect
thereto, and any security therefor or guaranty pertaining thereto.  Upon any
change in the Commitments or LC Shares of the LC Participants pursuant to this
Agreement, it is hereby agreed that, with respect to all outstanding Letters of
Credit and unreimbursed drawings thereunder, there shall be an automatic
adjustment to the participations pursuant to this clause (d) to reflect the new
LC Shares of the assignor and assignee LC Participant or of all LC Participants
with Commitments, as the case may be.  In the event that the LC Bank makes any
payment under any Letter of Credit and the related Seller shall not have
reimbursed such amount in full to the LC Bank pursuant to Section 1.9(b), each
LC Participant shall be obligated to make Participation Advances with respect to
such Letter of Credit in accordance with Section 1.9(c).

 

(e)                                  With respect to each Letter of Credit, the
applicable Sellers shall pay to the LC Bank all fronting fees or similar fees as
and when due and owing with respect to such Letter of Credit in accordance with
the Fee Letter (the “Fronting Fees”). The applicable Sellers shall pay to the LC
Bank, in addition to all other amounts due hereunder, all customary expenses
incurred by the LC Bank in connection with each Letter of Credit issued by it or
the maintenance thereof and its customary drawing, amendment, renewal,
extension, processing, transfer and other applicable customary fees
(collectively, “Other LC Fees”).

 

Section 1.8                                    Requirements for Issuance of
Letters of Credit.  Each Seller shall authorize and direct the LC Bank to name
such Seller, a related Originator or an Affiliate thereof as the “Applicant” or
“Account Party” of each Letter of Credit issued on its behalf.

 

Section 1.9                                    Disbursements, Reimbursement.

 

(a)                                 Immediately upon the issuance of each Letter
of Credit, each LC Participant shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the LC Bank a participation in such
Letter of Credit and each drawing thereunder in an amount equal to such LC
Participant’s LC Share of the face amount of such Letter of Credit and the
amount of such drawing, respectively.

 

(b)                                 In the event of any request for a drawing
under a Letter of Credit by the beneficiary or transferee thereof, the LC Bank
will promptly notify the Agent and the related Seller of such request.  Provided
that it shall have received such notice, the related Seller shall reimburse the
LC Bank for the full amount of any such drawing (each such obligation, a
“Reimbursement Obligation”) prior to (i) 3:00 p.m. (New York time) on each date
that an amount is paid by the LC Bank under any Letter of Credit (each such
date, a “Drawing Date”), if

 

7

--------------------------------------------------------------------------------



 

Seller shall have received notice of such drawing prior to 12:00 noon (New York
time) on such Drawing Date or (ii) 12:00 noon (New York time) on the Business
Day immediately following the Drawing Date (or the date on which Seller shall
have received such notice), if Seller shall have received notice of such drawing
after 12:00 noon (New York time) on the Drawing Date (or such other date).  In
the event the related Seller fails to reimburse the LC Bank for the full amount
of any drawing under any Letter of Credit as and when required in accordance
with the foregoing sentence (including because the conditions precedent to a
purchase deemed to have been requested by such Seller pursuant to
Section 1.1(d) to reimburse the LC Bank shall not have been satisfied), the LC
Bank will promptly notify each LC Participant thereof.  Any notice given by the
LC Bank pursuant to this Section may be oral if immediately confirmed in
writing; provided that the lack of such an immediate written confirmation shall
not affect the conclusiveness or binding effect of such oral notice.

 

(c)                                  Each LC Participant shall upon any notice
pursuant to Section 1.9(b) above make available to the LC Bank an amount in
immediately available funds equal to its LC Share of the amount of the drawing
(a “Participation Advance”), whereupon the LC Participants shall each be deemed
to have purchased additional Purchaser Interests in that amount.  If any LC
Participant so notified fails to make available to the LC Bank the amount of
such LC Participant’s LC Share of such amount by no later than 2:00 p.m. (New
York time) on the Drawing Date, then interest shall accrue on such LC
Participant’s obligation to make such payment, from the Drawing Date to the date
on which such LC Participant makes such payment (i) at a rate per annum equal to
the Federal Funds Effective Rate during the first three days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Capital on and after the fourth day following the Drawing Date.  The LC Bank
will promptly give notice of the occurrence of the Drawing Date, but failure of
the LC Bank to give any such notice on the Drawing Date or in sufficient time to
enable any LC Participant to effect such payment on such date shall not relieve
such LC Participant from its obligation under this Section 1.9(c), provided that
such LC Participant shall not be obligated to pay interest as provided in
subclauses (i) and (ii) above until and commencing from the date of receipt of
notice from the LC Bank or the Agent of a drawing.  Each LC Participant’s
Commitment to make Participation Advances shall continue until terminated in
accordance with Section 4.6 or the last to occur of any of the following
events:  (A) the LC Bank ceases to be obligated to issue or cause to be issued
Letters of Credit hereunder; (B) no Letter of Credit issued hereunder remains
outstanding and uncancelled or (C) all Persons (other than a Seller) have been
fully reimbursed for all payments made under or relating to Letters of Credit.

 

Section 1.10                             LC Collateral Account.

 

(a)                                 As a condition precedent to the obligation
of the LC Bank to issue Letters of Credit and the obligation of LC Participants
to make Participation Advances, the Administrative Seller shall have established
the LC Collateral Account.  The related Sellers or Administrative Seller, as
applicable, shall deposit in such LC Collateral Account:

 

(i)                                     pursuant to, but without duplication of,
Sections 2.3 and 2.4, from and after the Facility Termination Date, the amount
necessary to cash collateralize the LC Participation Amount with respect to all
outstanding Letters of Credit until the amount of cash collateral held in the LC
Collateral Account equals 100% of the LC Participation

 

8

--------------------------------------------------------------------------------



 

Amount plus the amount of all LC Fees and all “LC Participant Fees” (as defined
in the Fee Letter) to accrue thereon through the scheduled expiration of the
related Letters of Credit, in each case, as reasonably estimated by the LC Bank;

 

(ii)                                  on or before the date of the related
reduction of the Purchase Limit, the amounts required to be deposited into the
LC Collateral Account in connection with a termination or reduction pursuant to
Section 1.1(e); and

 

(iii)                               on or before the related Termination Date,
the amounts required to be deposited into the LC Collateral Account in
connection with Terminating Financial Institutions pursuant to Section 4.6.

 

(b)                                 Amounts on deposit in the LC Collateral
Account shall be applied by the Agent to reimburse the LC Bank for Reimbursement
Obligations for which it has not been reimbursed or, if the Amortization Date
has occurred and all Letters of Credit have been terminated, shall be applied to
satisfy other Aggregate Unpaids.  If on any Settlement Date, the balance in the
LC Collateral Account exceeds the amount required to be held therein as of such
Settlement Date, then, unless an Amortization Event or Potential Amortization
Event shall exist and be continuing, the Agent shall release such excess to the
applicable Seller.

 

Section 1.11                             Repayment of Participation Advances.

 

(a)                                 Upon (and only upon) receipt by the LC Bank
for its account of immediately available funds from or for the account of the
related Seller (i) in reimbursement of any payment made by the LC Bank under a
Letter of Credit with respect to which any LC Participant has made a
Participation Advance to the LC Bank, or (ii) in payment of Yield on the
additional Purchaser Interests purchased or deemed to have been purchased in
connection with any such draw, the LC Bank will pay to each LC Participant,
ratably (based on the outstanding drawn amounts funded by each such LC
Participant in respect of such Letter of Credit), in the same funds as those
received by the LC Bank; it being understood, that the LC Bank shall retain a
ratable amount of such funds that were not the subject of any payment in respect
of such Letter of Credit by any LC Participant.

 

(b)                                 If the LC Bank is required at any time to
return to any Seller, or to a trustee, receiver, liquidator, custodian, or any
official in any insolvency proceeding, any portion of the payments made by such
Seller to the LC Bank pursuant to this Agreement in reimbursement of a payment
made under the Letter of Credit or interest or fee thereon, each LC Participant
shall, on demand of the LC Bank, forthwith return to the LC Bank the amount of
its LC Share of any amounts so returned by the LC Bank plus interest at the
Federal Funds Effective Rate, from the date the payment was first made to such
LC Participant through, but not including, the date the payment is returned by
such LC Participant.

 

Section 1.12                             Documentation.  Each Seller agrees to
be bound by the terms of the Letter of Credit Application and by the LC Bank’s
interpretations of any Letter of Credit issued for such Seller and by the LC
Bank’s written regulations and customary practices relating to letters of
credit, though the LC Bank’s interpretation of such regulations and practices
may be different from the Seller’s own.  In the event of a conflict between the
Letter of Credit Application and

 

9

--------------------------------------------------------------------------------



 

this Agreement, this Agreement shall govern.  It is understood and agreed that,
except in the case of gross negligence or willful misconduct by the LC Bank, the
LC Bank shall not be liable for any error, negligence and/or mistakes, whether
of omission or commission, in following any Seller’s instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

 

Section 1.13                             Determination to Honor Drawing
Request.  In determining whether to honor any request for drawing under any
Letter of Credit by the beneficiary thereof, the LC Bank shall be responsible
only to determine that the documents and certificates required to be delivered
under such Letter of Credit have been delivered and that they comply on their
face with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.

 

Section 1.14                             Nature of Participation and
Reimbursement Obligations.  Each LC Participant’s obligation in accordance with
this Agreement to make Participation Advances as a result of a drawing under a
Letter of Credit, and the obligations of the Seller to reimburse the LC Bank
upon a draw under a Letter of Credit, shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Article I under all circumstances, including the following circumstances:

 

(a)                                 any set-off, counterclaim, recoupment,
defense or other right which such LC Participant may have against the LC Bank,
the Agent, the Purchasers, the Seller Parties or any other Person for any reason
whatsoever;

 

(b)                                 the failure of the related Seller or any
other Person to comply with the conditions set forth in this Agreement for the
making of a purchase, reinvestments, requests for Letters of Credit or
otherwise, it being acknowledged that such conditions are not required for the
making of Participation Advances hereunder;

 

(c)                                  any lack of validity or enforceability of
any Letter of Credit or any set-off, counterclaim, recoupment, defense or other
right which a Seller, an Originator or any Affiliate thereof on behalf of which
a Letter of Credit has been issued may have against the LC Bank, the Agent, any
Purchaser or any other Person for any reason whatsoever;

 

(d)                                 any claim of breach of warranty that might
be made by any Seller Party, the LC Bank or any LC Participant against the
beneficiary of a Letter of Credit, or the existence of any claim, set-off,
defense or other right which any Seller Party, the LC Bank or any LC Participant
may have at any time against a beneficiary, any successor beneficiary or any
transferee of any Letter of Credit or the proceeds thereof (or any Persons for
whom any such transferee may be acting), the LC Bank, any LC Participant, the
Agent, any Purchaser or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between any Seller Party or any Affiliate
of any Seller Party and the beneficiary for which any Letter of Credit was
procured);

 

(e)                                  the lack of power or authority of any
signer of, or lack of validity, sufficiency, accuracy, enforceability or
genuineness of, any draft, demand, instrument, certificate

 

10

--------------------------------------------------------------------------------



 

or other document presented under any Letter of Credit, or any such draft,
demand, instrument, certificate or other document proving to be forged,
fraudulent, invalid, defective or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect, even if the Agent or the LC
Bank has been notified thereof;

 

(f)                                   payment by the LC Bank under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit other than as a
result of the gross negligence or willful misconduct of the LC Bank;

 

(g)                                  the solvency of, or any acts or omissions
by, any beneficiary of any Letter of Credit, or any other Person having a role
in any transaction or obligation relating to a Letter of Credit, or the
existence, nature, quality, quantity, condition, value or other characteristic
of any property or services relating to a Letter of Credit;

 

(h)                                 any failure by the LC Bank or any of the LC
Bank’s Affiliates to issue any Letter of Credit in the form requested by the
related Seller, unless the LC Bank has received written notice from such Seller
of such failure within three Business Days after the LC Bank shall have
furnished such Seller a copy of such Letter of Credit and such error is material
and no drawing has been made thereon prior to receipt of such notice and the
beneficiary of such Letter of Credit has returned the same to the LC Bank;

 

(i)                                     any Material Adverse Effect on any
Seller, any Originator or any Affiliates thereof;

 

(j)                                    any breach of this Agreement or any
Transaction Document by any party thereto;

 

(k)                                 the occurrence or continuance of any
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Seller, any Originator or any Affiliate thereof;

 

(l)                                     the fact that an Amortization Event or a
Potential Amortization Event shall have occurred and be continuing;

 

(m)                             the fact that this Agreement or the obligations
of any Seller Party hereunder shall have been terminated; and

 

(n)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing.

 

Section 1.15                             Indemnity.  In addition to other
amounts payable hereunder, each Seller Party hereby agrees to protect,
indemnify, pay and save harmless the Agent, the LC Bank, each LC Participant and
any of the LC Bank’s Affiliates that have issued a Letter of Credit from and
against any and all claims, demands, liabilities, damages, penalties, interest,
judgments, losses, costs, charges and expenses (including reasonable attorneys’
fees) which the Agent, the LC Bank, any LC Participant or any of their
respective Affiliates may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, except to the extent

 

11

--------------------------------------------------------------------------------



 

resulting from (a) the gross negligence or willful misconduct of the party to be
indemnified as determined by a final judgment of a court of competent
jurisdiction or (b) the wrongful dishonor by the LC Bank of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto Governmental Authority (all such acts or omissions herein
called “Governmental Acts”), and provided that no Servicer shall have any
reimbursement obligation with respect to any drawing under any Letter of
Credit.  This Section 1.15 shall not apply with respect to Taxes other than any
Taxes that represent claims, demands, liabilities, damages, losses, costs,
charges or other expenses arising from any non-Tax claim.

 

Section 1.16                             Liability for Acts and Omissions.

 

(a)                                 As between the Seller Parties, on the one
hand, and the Agent, the LC Bank, the LC Participants and the Purchasers, on the
other, the Seller Parties assume all risks of the acts and omissions of, or
misuse of any Letter of Credit by, the respective beneficiaries of such Letter
of Credit. In furtherance and not in limitation of the respective foregoing,
none of the Agent, the LC Bank, the LC Participants or the Purchasers shall be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if the LC Bank or any LC Participant shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Seller Party against any beneficiary of such Letter of Credit, or
any such transferee, or any dispute between or among any Seller Party and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, electronic mail, cable, telegraph, telex, facsimile or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent, the
LC Bank, the LC Participants and the Purchasers, including any Governmental
Acts, and none of the above shall affect or impair, or prevent the vesting of,
any of the LC Bank’s rights or powers hereunder. Nothing in the preceding
sentence shall relieve the LC Bank from liability for its gross negligence or
willful misconduct, as determined by a final non-appealable judgment of a court
of competent jurisdiction, in connection with actions or omissions described in
such clauses (i) through (viii) of such sentence.  In no event shall the Agent,
the LC Bank, the LC Participants or the Purchasers or their respective
Affiliates, be liable to any Seller Party or any other Person for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including without limitation attorneys’ fees), or for any damages resulting
from any change in the value of any property relating to a Letter of Credit.

 

12

--------------------------------------------------------------------------------



 

(b)                                 Without limiting the generality of the
foregoing, the Agent, the LC Bank, the LC Participants and the Purchasers and
each of its Affiliates (i) may rely on any written communication believed in
good faith by such Person to have been authorized or given by or on behalf of
the applicant for a Letter of Credit; (ii) may honor any presentation if the
documents presented appear on their face to comply with the terms and conditions
of the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
LC Bank or its Affiliates; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
Agent, the LC Bank, the LC Participants or the Purchasers or their respective
Affiliates, in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and may honor any drawing in connection with
any Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

 

(c)                                  In furtherance and extension and not in
limitation of the specific provisions set forth above, any action taken or
omitted by the LC Bank under or in connection with any Letter of Credit issued
by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith and without gross negligence or willful misconduct, as
determined by a final non-appealable judgment of a court of competent
jurisdiction, shall not put the LC Bank under any resulting liability to any
Seller Party, any LC Participant or any other Person.

 

Section 1.17                             Intended Tax Treatment.  All parties to
this Agreement covenant and agree to treat any purchase of Purchaser Interests
and any drawing on a Letter of Credit under this Agreement as debt for all
federal income tax purposes. All parties to this Agreement agree not to take any
position on any tax return inconsistent with the foregoing.

 

ARTICLE II
PAYMENTS AND COLLECTIONS

 

Section 2.1                                    Payments.  Notwithstanding any
limitation on recourse contained in this Agreement, the Sellers shall
immediately pay to the Agent or the LC Bank, as applicable, when due, for the
account of the Agent, the LC Bank or the relevant Purchaser or Purchasers on a
full recourse basis, (i) such fees as set forth in each Fee Letter (which fees
collectively shall be sufficient to pay all fees owing to the Financial
Institutions and other Funding Sources), (ii) all CP Costs, (iii) all amounts
payable as Yield, (iv) all amounts payable as Deemed Collections (which shall be
immediately due and payable by the Sellers and applied to reduce outstanding
Aggregate Capital hereunder in accordance with Sections 2.2 and 2.3 hereof),
(v) all amounts required pursuant to Section 2.6, (vi) all amounts payable
pursuant to Article X, if any, (vii) all Servicer costs and expenses, including
the Servicing Fee, in connection with servicing,

 

13

--------------------------------------------------------------------------------



 

administering and collecting the Receivables, (viii) all Broken Funding Costs
(any request for reimbursement of which shall be accompanied by a certificate in
reasonable detail demonstrating the reasonable calculation of any such amount),
(ix) all Default Fees and (x) all Reimbursement Obligations (collectively, the
“Obligations”).  If any Person fails to pay any of the Obligations (other than
the Default Fee) when due, such Person agrees to pay, on demand, the Default Fee
in respect thereof until paid.  Notwithstanding the foregoing, no provision of
this Agreement or any Fee Letter shall require the payment or permit the
collection of any amounts hereunder in excess of the maximum permitted by
applicable law.  If at any time any Seller receives any Collections or is deemed
to receive any Collections, such Seller shall immediately pay such Collections
or Deemed Collections to the applicable Servicer for application in accordance
with the terms and conditions hereof and, at all times prior to such payment,
such Collections or Deemed Collections shall be held in trust by such Seller for
the exclusive benefit of the Purchasers and the Agent.

 

Section 2.2                                    Collections Prior to
Amortization.  Prior to the Amortization Date, any Collections and/or Deemed
Collections received by each Servicer shall be set aside and held in trust by
such Servicer for the benefit of the Agent and the Purchasers for the payment of
any accrued and unpaid Aggregate Unpaids, for deposit into the LC Collateral
Account or for a Reinvestment as provided in this Section 2.2.  If at any time
any Collections and/or Deemed Collections are received by any Servicer prior to
the Amortization Date, (i) such Servicer shall deposit any amounts required to
be deposited by its related Seller or Sellers to the LC Collateral Account
pursuant to Section 1.10, shall set aside the Termination Percentage
(hereinafter defined) of Collections and/or Deemed Collections evidenced by the
Purchaser Interests of each Terminating Financial Institution and of each
Company in a Terminating Financial Institution’s Purchaser Group, shall set
aside Collections to be used to effect any Aggregate Reduction in accordance
with Section 1.3 and shall set aside amounts necessary to pay Obligations due on
the next succeeding Settlement Date and (ii) each Seller hereby requests and the
Purchasers (other than any Terminating Financial Institutions and, to the extent
applicable, any Company in a Terminating Financial Institution’s Purchaser
Group) hereby agree to make, simultaneously with such receipt, a reinvestment
(each a “Reinvestment”) with that portion of the balance of each and every
Collection and Deemed Collection received by any Servicer that is part of any
Purchaser Interest (other than any Purchaser Interests of Terminating Financial
Institutions and, to the extent applicable, of any Company in a Terminating
Financial Institution’s Purchaser Group), such that after giving effect to such
Reinvestment, the amount of Capital of such Purchaser Interest immediately after
such receipt and corresponding Reinvestment shall be equal to the amount of
Capital immediately prior to such receipt (but giving effect to any ratable
reduction thereof pursuant to application of an Aggregate Reduction); provided,
however, that if, after giving effect to any such Reinvestment, the Aggregate
Capital plus the Adjusted LC Participation Amount would exceed the Purchase
Limit then in effect, then the Servicers shall instead set aside and hold in
trust for the Agent (for the benefit of the Purchasers), and shall, at the
request of the Agent, segregate in a separate account approved by the Agent, a
portion of such Collections and Deemed Collections that, together with the other
Collections and Deemed Collections set aside pursuant to this paragraph, shall
equal the amount necessary to cause the Aggregate Capital plus the Adjusted LC
Participation Amount to not exceed such Purchase Limit (determined as if such
Collections and Deemed Collections set aside had been applied to reduce the
Aggregate Capital at such time), which amount shall be applied in accordance
with Section 1.3 as an Aggregate Reduction in respect of Aggregate Capital on
the following

 

14

--------------------------------------------------------------------------------



 

Settlement Date.  On each Settlement Date prior to the occurrence of the
Amortization Date, the Servicers shall remit to the Agent’s or applicable
Purchaser’s account the amounts set aside during the preceding Settlement Period
that have not been subject to a Reinvestment or applied in respect of an
Aggregate Reduction and apply such amounts (if not previously paid in accordance
with Section 2.1) first, to reduce unpaid CP Costs, Yield and other Obligations
and second, to reduce the Capital of all Purchaser Interests of Terminating
Financial Institutions and, to the extent applicable, of each Company in a
Terminating Financial Institution’s Purchaser Group, applied ratably to such
Terminating Financial Institution and each such Company according to its
respective Termination Percentage.  If such Capital, CP Costs, Yield and other
Obligations shall be reduced to zero, any additional Collections received by any
Servicer (i) if applicable, shall be remitted to the Agent’s or applicable
Purchaser’s account to the extent required to fund any Aggregate Reduction on
such Settlement Date, (ii) shall be deposited into the LC Collateral Account
until all amounts required to be deposited to the LC Collateral Amount in
accordance with Section 1.10 have been deposited therein, (iii) to pay any
accrued and unpaid Servicing Fee, and (iv) any balance remaining thereafter
shall be remitted from such Servicer to the Sellers on such Settlement Date. 
Such Servicer shall use its reasonable best efforts to remit all deposit amounts
to the Agent’s or applicable Purchaser’s account no later than 1:00 p.m. (New
York time) on such Settlement Date.  Any such amounts not received by Agent or
the applicable Purchaser by 2:00 pm (New York time) shall be deemed to be
received on the next succeeding Business Day.  The Terminating Financial
Institution and the Company in such Terminating Financial Institution’s
Purchaser Group shall be collectively allocated a ratable portion of Collections
from its Termination Date until, with respect to a Terminating Financial
Institution, such Terminating Financial Institution’s Capital, if any, shall be
paid in full and, with respect to a related Company (i) if any Related Financial
Institution with respect to such Company continues to exist, the Capital of such
Company is equal to the Company Purchase Limit (as reduced pursuant to
Section 4.6(a)) of such Company or (ii) if there are no Related Financial
Institutions with respect to such Company, the Capital of such Company shall be
paid in full.  The applicable ratable portion shall be calculated, with respect
to any Terminating Financial Institution or applicable Company, on the
Termination Date of each Terminating Financial Institution or applicable Company
as a percentage equal to (i) the Capital of such Terminating Financial
Institution or applicable Company outstanding on its Termination Date, divided
by (ii) the Aggregate Capital outstanding on such Termination Date (the
“Termination Percentage”).  Each Terminating Financial Institution’s and
applicable Company’s Termination Percentage shall remain constant prior to the
Amortization Date.  On and after the Amortization Date, each Termination
Percentage shall be disregarded, and each Terminating Financial Institution’s
and each applicable Company’s Capital shall be reduced ratably with all
Financial Institutions and Companies in accordance with Section 2.3.

 

Section 2.3                                    Collections Following
Amortization.  On the Amortization Date and on each day thereafter, the
Servicers shall set aside and hold in trust, for the holder of each Purchaser
Interest and the Servicers, all Collections received on such day and an
additional amount for the payment of any accrued and unpaid Aggregate Unpaids
owed by the Sellers and not previously paid by the Sellers in accordance with
Section 2.1.  On and after the Amortization Date, the Servicers shall, at any
time upon the request from time to time by (or pursuant to standing instructions
from) the Agent (i) remit to the Agent’s, the applicable Servicer’s or
applicable Purchaser’s account the amounts set aside pursuant to the preceding
sentence, (ii) apply such amounts to reduce the Capital associated with each
such Purchaser Interest and

 

15

--------------------------------------------------------------------------------



 

any other Aggregate Unpaids and to pay any accrued and unpaid Servicing Fee and
(iii) deposit any amounts required to be deposited by its related Seller or
Sellers to the LC Collateral Account pursuant to Section 1.10.

 

Section 2.4                                    Application of Collections.  If
there shall be insufficient funds on deposit for the Servicers to distribute
funds in payment in full of the aforementioned amounts pursuant to Section 2.2
or 2.3 (as applicable), the Servicers shall distribute funds to the applicable
payee:

 

first, to the payment of each Servicer’s reasonable actual out-of-pocket costs
and expenses in connection with servicing, administering and collecting the
Receivables, including the Servicing Fee, provided no Seller nor any of its
Affiliates is then acting as a Servicer,

 

second, to the reimbursement of the Agent’s and the Purchasers’ costs of
collection and enforcement of this Agreement,

 

third, ratably to the payment of all accrued and unpaid fees under the Fee
Letters, CP Costs and Yield,

 

fourth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital,

 

fifth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when any Seller or any of its Affiliates
is acting as a Servicer, such costs and expenses will not be paid until clause
seventh hereof,

 

sixth, to the LC Collateral Account any amounts required to be deposited therein
pursuant to Section 1.10,

 

seventh, to pay all Servicer costs and expenses, including the Servicing Fee, to
the extent not paid under clause first or fifth hereof, and

 

eighth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
the Administrative Seller for ratable distribution to the Sellers.

 

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Agent, the LC Bank and the Purchasers in accordance with the
amount of such Aggregate Unpaids owing to each of them in respect of each such
priority.

 

Section 2.5                                    Payment Rescission.  No payment
of any of the Aggregate Unpaids shall be considered paid or applied hereunder to
the extent that, at any time, all or any portion of such payment or application
is rescinded by application of law or judicial authority, or must otherwise be
returned or refunded for any reason.  Each Seller shall remain obligated for the
amount of any payment or application so rescinded, returned or refunded, and
shall promptly pay to the Agent (for application to the Person or Persons who
suffered such rescission, return or refund) the full amount thereof, plus the
Default Fee from the date of any such rescission, return or refunding.

 

16

--------------------------------------------------------------------------------



 

Section 2.6                                    Maximum Purchaser Interests. 
Each Seller shall ensure that the Purchaser Interests of the Purchasers shall at
no time exceed in the aggregate a percentage equal to (x) 100%, multiplied by
(y) the LC Adjustment Percentage (the “Maximum Purchaser Interest Percentage”). 
If the aggregate of the Purchaser Interests of the Purchasers exceeds the
Maximum Purchaser Interest Percentage, the Sellers shall pay to the Purchasers
(ratably based on the ratio of each Purchaser’s Capital at such time to the
Aggregate Capital at such time) within one (1) Business Day an amount to be
applied to reduce the Aggregate Capital, such that after giving effect to such
payment the aggregate of the Purchaser Interests equals or is less than the
Maximum Purchaser Interest Percentage.

 

Section 2.7                                    Clean Up Call.  In addition to
the Sellers’ rights pursuant to Section 1.3, the Sellers shall have the right,
upon two Business Days’ prior written notice to the Agent and the Purchasers, at
any time following the reduction of the Aggregate Capital to a level that is
less than 20.0% of the Purchase Limit hereunder, to repurchase from the
Purchasers all, but not less than all, of the then outstanding Purchaser
Interests.  The purchase price in respect thereof shall be an amount equal to
the Aggregate Unpaids (including any Broken Funding Costs arising as a result of
such repurchase) through the date of such repurchase, payable in immediately
available funds.  Such repurchase shall be without representation, warranty or
recourse of any kind by, on the part of, or against any Purchaser or the Agent.

 

ARTICLE III
COMPANY FUNDING

 

Section 3.1                                    CP Costs.  Except as otherwise
provided in Section 1.1(f), the Sellers shall pay CP Costs with respect to the
Capital associated with each Purchaser Interest of the Companies for each day
that any Capital in respect of any such Purchaser Interest is outstanding.  Each
Purchaser Interest of any Pool Company funded substantially with Pooled
Commercial Paper will accrue CP Costs each day on a pro rata basis, based upon
the percentage share the Capital in respect of such Purchaser Interest
represents in relation to all assets held by the applicable Pool Company and
funded substantially with Pooled Commercial Paper.  Each Purchaser Interest of
any Pool Company not funded substantially with Pooled Commercial Paper shall
accrue CP Costs for each day during its CP (Tranche) Accrual Period at the rate
determined in accordance with the definition of “Company Costs” set forth in
Exhibit I.

 

Section 3.2                                    CP Costs Payments.  On the
applicable Settlement Date for each Purchaser Interest of the Companies, the
Sellers shall pay to the applicable Company an aggregate amount equal to all
accrued and unpaid CP Costs in respect of the Capital associated with all
Purchaser Interests of such Company with CP (Pool) Accrual Periods or CP
(Tranche) Accrual Periods which end on such Settlement Date.

 

Section 3.3                                    Calculation of Pool Company
Costs.  On the third Business Day immediately preceding each Settlement Date,
each Pool Company shall calculate the aggregate amount of its Company Costs with
respect to all Purchaser Interests funded substantially with Pooled Commercial
Paper for the applicable CP (Pool) Accrual Period or CP (Tranche) Accrual Period
and shall notify the Administrative Seller of such aggregate amount of such
Company Costs due and payable on such Settlement Date.

 

17

--------------------------------------------------------------------------------



 

Section 3.4                                    Selection and Calculation of CP
(Tranche) Accrual Periods.

 

(a)                                 In the case of Purchaser Interests of each
Pool Company, the Administrative Seller may (and following the occurrence and
during the continuance of a Potential Amortization Event or an Amortization
Event but prior to the Amortization Date, shall with consultation from, and
approval by, each Pool Company), from time to time request CP (Tranche) Accrual
Periods for the Purchaser Interests of each Pool Company other than those funded
substantially with Pooled Commercial Paper, provided, that (i) the consent of
the Agent and each Purchaser shall be required, (ii) the Administrative Seller
must elect CP (Tranche) Accrual Periods for all Purchaser Interests of each Pool
Company, such that after giving effect to such election, no Purchaser Interest
of any Pool Company is funded with Pooled Commercial Paper and (iii) the
Administrative Seller may only make such election once hereunder.

 

(b)                                 The Administrative Seller or the applicable
Company, upon notice to and consent by the other received at least three
(3) Business Days prior to the end of a CP (Tranche) Accrual Period (the
“Terminating CP Tranche”) for any Purchaser Interest, may, effective on the last
day of the Terminating CP Tranche:  (i) divide any such Purchaser Interest into
multiple Purchaser Interests, (ii) combine any such Purchaser Interest with one
or more other Purchaser Interests that have a Terminating CP Tranche ending on
the same day as such Terminating CP Tranche or (iii) combine any such Purchaser
Interest with a new Purchaser Interest (other than a Purchaser Interest funded
substantially with Pooled Commercial Paper) to be purchased on the day such
Terminating CP Tranche ends, provided, that in no event may a Purchaser Interest
of any Purchasers be combined with a Purchaser Interest of any other Purchaser.

 

(c)                                  The Administrative Seller shall, at least
three (3) Business Days prior to the expiration of any Terminating CP Tranche
occurring prior to the Amortization Date, give the applicable Company (or its
agent) irrevocable notice of the new CP (Tranche) Accrual Period associated with
such Terminating CP Tranche and the amount of Capital to be allocated to such
new CP (Tranche) Accrual Period.  The Administrative Seller shall use its
reasonable best efforts to give such notice such that the applicable Company (or
its agent) receives it no later than 1:00 p.m. (New York time) on the day such
request is being made.  Any such request not received by the applicable Company
by 2:00 p.m. (New York time) shall be deemed to be received on the next
succeeding Business Day.

 

ARTICLE IV
FINANCIAL INSTITUTION FUNDING

 

Section 4.1                                    Financial Institution Funding. 
Each Purchaser Interest of the Financial Institutions shall accrue Yield for
each day during its Tranche Period at either the LIBO Rate or the Alternate Base
Rate in accordance with the terms and conditions hereof.  Until the
Administrative Seller gives notice to the Agent of another Discount Rate in
accordance with Section 4.4, the initial Discount Rate for any Purchaser
Interest transferred to the Financial Institutions pursuant to the terms and
conditions hereof shall be the Alternate Base Rate.  If any Purchaser Interest
of any Company is assigned or transferred to, or funded by, any Funding Source
of such Company pursuant to any Funding Agreement or to or by any other Person,
each such Purchaser Interest so assigned, transferred or funded shall each be
deemed to have a new Tranche Period commencing on the date of any such transfer
or funding and shall accrue Yield

 

18

--------------------------------------------------------------------------------



 

for each day during its Tranche Period at either the LIBO Rate or the Alternate
Base Rate in accordance with the terms and conditions hereof as if each such
Purchaser Interest was held by a Financial Institution, and with respect to each
such Purchaser Interest, the transferee thereof or lender with respect thereto
shall be deemed to be a Financial Institution in the transferring Company’s
Purchaser Group for purposes hereof; provided that until the Administrative
Seller gives notice to the Agent of another Discount Rate in accordance with
Section 4.4, the initial Discount Rate for any Purchaser Interest so transferred
shall be the Alternate Base Rate.

 

Section 4.2                                    Yield Payments.  On the
Settlement Date for each Purchaser Interest of the Financial Institutions, the
Sellers shall pay to the applicable Financial Institution an aggregate amount
equal to the accrued and unpaid Yield in respect of the Capital associated with
all Purchaser Interests of such Financial Institution for the entire Tranche
Period of each such Purchaser Interest.

 

Section 4.3                                    Selection and Continuation of
Tranche Periods.

 

(a)                                 In the case of Purchaser Interests of any
Financial Institution in a Purchaser Group which includes PNC, each Tranche
Period for such Purchaser Interests shall be determined pursuant to clause
(1) of the definition of Tranche Period.  In the case of Purchaser Interests of
any Financial Institution in any other Purchaser Group, the Administrative
Seller shall, with consultation from, and approval by, the applicable Financial
Institution (such approval not to be unreasonably withheld), from time to time
prior to the Amortization Date request Tranche Periods for the Purchaser
Interests of such Financial Institution.  Notwithstanding the foregoing
provisions of this Section 4.3(a), if at any time any Financial Institution
(other than any Financial Institution in a Purchaser Group which includes PNC)
shall have a Purchaser Interest, the Administrative Seller shall always request
Tranche Periods such that at least one Tranche Period shall end on the date
specified in clause (A) of the definition of Settlement Date.

 

(b)                                 Except as otherwise set forth in
Section 4.3(a), the Administrative Seller or the applicable Financial
Institution, upon notice to and consent by the other received at least three
(3) Business Days prior to the end of a Tranche Period (the “Terminating
Tranche”) for any Purchaser Interest, may, effective on the last day of the
Terminating Tranche:  (i) divide any such Purchaser Interest into multiple
Purchaser Interests, (ii) combine any such Purchaser Interest with one or more
other Purchaser Interests that have a Terminating Tranche ending on the same day
as such Terminating Tranche or (iii) combine any such Purchaser Interest with a
new Purchaser Interest to be purchased on the day such Terminating Tranche ends,
provided, that in no event may a Purchaser Interest of any Purchasers be
combined with a Purchaser Interest of any other Purchaser.

 

Section 4.4                                    Financial Institution Discount
Rates.  The Administrative Seller may select the LIBO Rate or the Alternate Base
Rate for each Purchaser Interest of the Financial Institutions.  The
Administrative Seller shall: (i) at least three (3) Business Days prior to the
expiration of any Terminating Tranche with respect to which the LIBO Rate is
being requested as a new Discount Rate and (ii) at least one (1) Business Day
prior to the expiration of any Terminating Tranche with respect to which the
Alternate Base Rate is being requested as a new Discount Rate, give the
applicable Financial Institution irrevocable notice of the new Discount

 

19

--------------------------------------------------------------------------------



 

Rate for the Purchaser Interest associated with such Terminating Tranche.  (If
the Administrative Seller fails to request a new Discount Rate with respect to a
Terminating Tranche pursuant to the preceding sentence, then the Discount Rate
for the Purchaser Interest associated with such Terminating Tranche shall be the
Alternate Base Rate.) The Administrative Seller shall use its reasonable best
efforts to give such notice such that the applicable Financial Institution
receives it no later than 1:00 p.m. (New York time) on the day such request is
being made.  Any such request not received by the applicable Financial
Institution by 2:00 pm (New York time) shall be deemed to be received on the
next succeeding Business Day.  Until the Administrative Seller gives notice to
the applicable Financial Institution of another Discount Rate, the initial
Discount Rate for any Purchaser Interest transferred to the Financial
Institutions pursuant to the terms and conditions hereof (or transferred to, or
funded by, any Funding Source pursuant to any Funding Agreement or to or by any
other Person) shall be the Alternate Base Rate.

 

Section 4.5                                    Suspension of the LIBO Rate; LIBO
Successor Rate.

 

(a)                                 If any Financial Institution notifies the
Agent that it has determined that funding its Pro Rata Share of the Purchaser
Interests of the Financial Institutions in such Financial Institution’s
Purchaser Group at the LIBO Rate would violate any applicable law, rule,
regulation or directive of any governmental or regulatory authority, whether or
not having the force of law, or that (i) deposits of a type and maturity
appropriate to match fund its Purchaser Interests at the LIBO Rate are not
available or (ii) the LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Purchaser Interest at the LIBO Rate, then the Agent
shall suspend the availability of the LIBO Rate for the Financial Institutions
in such Financial Institution’s Purchaser Group and require Seller to select the
Alternate Base Rate for any Purchaser Interest funded by the Financial
Institutions in such Financial Institution’s Purchaser Group accruing Yield at
the LIBO Rate.

 

(b)                                 If less than all of the Financial
Institutions in such Financial Institution’s Purchaser Group give a notice to
the Agent pursuant to Section 4.5(a), each Financial Institution which gave such
a notice shall be obliged, at the request of the Administrative Seller, the
Company in such Financial Institution’s Purchaser Group or the Agent, to assign
all of its rights and obligations hereunder to (i) another Financial Institution
in such Financial Institution’s Purchaser Group or (ii) another funding entity
nominated by the Administrative Seller or the Agent, in either case that is
acceptable to the Company in such Financial Institution’s Purchaser Group and
willing to participate in this Agreement through the Liquidity Termination Date
in the place of such notifying Financial Institution; provided that (i) the
notifying Financial Institution receives payment in full, pursuant to an
Assignment Agreement, of an amount equal to such notifying Financial
Institution’s Pro Rata Share of the Capital and Yield owing to all of the
Financial Institutions in such Financial Institution’s Purchaser Group and all
other accrued but unpaid Aggregate Unpaids owing to such notifying Financial
Institution, and (ii) the replacement Financial Institution otherwise satisfies
the requirements of Section 12.1(b).

 

(c)                            Notwithstanding anything to the contrary in this
Agreement or any other Transaction Document:

 

(i)                                     if the Agent reasonably determines
(which determination shall be conclusive absent manifest error), or the Sellers
or Required Purchasers notify the Agent

 

20

--------------------------------------------------------------------------------



 

(with, in the case of the Required Purchasers, a copy to the Sellers) that the
Sellers or Required Purchasers (as applicable) have determined, that:

 

(A)          adequate and reasonable means do not exist for ascertaining the
LIBO Rate for any requested Tranche Period, including, without limitation,
because LIBO is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(B)          the administrator of LIBO or a Governmental Authority having
jurisdiction over the Agent has made a public statement identifying a specific
date after which LIBO shall no longer be made available, or used for determining
the interest rate applicable to loans (such specific date, the “Scheduled
Unavailability Date”); or

 

(ii)           if the Agent and the Sellers determine that syndicated loans
currently being executed, or that include language similar to that contained in
this Section, are being executed or amended (as applicable) to incorporate or
adopt a new benchmark interest rate to replace LIBO,

 

then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Sellers may amend
this Agreement to replace LIBO with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then prevailing market
convention for determining interest rates for loans for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBO Successor Rate”), together with any proposed LIBO
Successor Rate Conforming Changes and notwithstanding anything in Section 14.1
to the contrary, any such amendment (which shall be in form and substance
reasonably satisfactory to the Sellers) shall become effective at 5:00 p.m. (New
York time) on the fifth Business Day after the Agent shall have posted such
proposed amendment to all Purchasers and the Sellers unless, prior to such time,
Purchasers comprising the Required Purchasers have delivered to the Agent
written notice that such Required Purchasers do not accept such amendment.  If
no LIBO Successor Rate has been determined and the circumstances under clause
(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Sellers and each Purchaser. 
Thereafter, (x) the obligation of the Purchasers to make or maintain a Purchaser
Interest at the LIBO Rate shall be suspended (to the extent of the affected
Purchaser Interests or Tranche Periods), and (y) the LIBO Rate component shall
no longer be utilized in determining the Alternate Base Rate.  Upon receipt of
such notice, Sellers may revoke any pending request for any Purchaser Interest
accruing Yield at the LIBO Rate (to the extent of the affected Purchaser
Interests or Tranche Periods) or, failing that, will be deemed to have converted
such request into a request for a for a Purchaser Interest accruing Yield at the
Alternate Base Rate (subject to the foregoing clause (y)). Notwithstanding
anything else herein, any definition of LIBO Successor Rate shall provide that
in no event shall such LIBO Successor Rate be less than zero for purposes of
this Agreement.

 

21

--------------------------------------------------------------------------------



 

Section 4.6            Term-out Period Accounts.

 

(a)           The Administrative Seller may request one or more 364-day
extensions of the Liquidity Termination Date then in effect by giving written
notice of such request to the Agent (each such notice an “Extension Notice”) at
least 90 days prior to the Liquidity Termination Date then in effect.  After the
Agent’s receipt of any Extension Notice, the Agent shall promptly advise each
Financial Institution of such Extension Notice.  Each Financial Institution may,
in its sole discretion, by a written irrevocable notice (a “Consent Notice”)
given to the Agent on or prior to the 30th day prior to the Liquidity
Termination Date then in effect (such period from the date of the Extension
Notice to such 30th day being referred to herein as the “Consent Period”),
consent to such extension of such Liquidity Termination Date; provided, however,
that such extension shall not be effective with respect to a Financial
Institution if such Financial Institution:  (i) notifies the Agent during the
Consent Period that such Financial Institution does not wish to consent to such
extension or (ii) fails to respond to the Agent within the Consent Period (each
Financial Institution that does not wish to consent to such extension or fails
to respond to the Agent within the Consent Period is herein referred to as a
“Nonrenewing Financial Institution”).  If at the end of the Consent Period,
there is no Nonrenewing Financial Institution then, the Liquidity Termination
Date shall be irrevocably extended until the date that is 364 days after the
Liquidity Termination Date then in effect.  If at the end of the Consent Period
there is a Nonrenewing Financial Institution, then unless such Nonrenewing
Financial Institution assigns its rights and obligations hereunder pursuant to
Section 4.6(b) (each such Nonrenewing Financial Institution whose rights and
obligations under this Agreement and the other applicable Transaction Documents
are not so assigned is herein referred to as a “Terminating Financial
Institution”), the then existing Liquidity Termination Date shall be extended
for an additional 364 days with respect to all Financial Institutions other than
the Terminating Financial Institution; provided, however, that (i) the Purchase
Limit shall be reduced on the Termination Date applicable to each Terminating
Financial Institution by an aggregate amount equal to the Terminating Commitment
Availability of each Terminating Financial Institution and shall thereafter
continue to be reduced by amounts equal to any reduction in the Capital of any
Terminating Financial Institution (after application of Collections pursuant to
Sections 2.2 and 2.3), (ii) the Company Purchase Limit of each Company shall be
reduced by the aggregate amount of the Terminating Commitment Amount of each
Terminating Financial Institution in such Company’s Purchaser Group, (iii) the
Commitment of each Terminating Financial Institution shall be reduced to zero on
the Termination Date applicable to such Terminating Financial Institution and
(iv) no such extension shall be effective unless, on or before the related
Termination Date for any LC Participant, the Seller Parties shall deposit into
the LC Collateral Account an amount equal to such LC Participant’s LC Share of
the LC Participation Amount.  Upon reduction to zero of the Capital of all of
the Purchaser Interests of a Terminating Financial Institution (after
application of Collections thereto pursuant to Sections 2.2 and 2.3) and payment
of all Aggregate Unpaids owed to such Terminating Financial Institution, all
rights and obligations of such Terminating Financial Institution hereunder shall
be terminated and such Terminating Financial Institution shall no longer be a
“Financial Institution”; provided, however, that the provisions of Article X
shall continue in effect for its benefit with respect to Purchaser Interests
held by such Terminating Financial Institution prior to its termination as a
Financial Institution.  Notwithstanding the foregoing, any Terminating Financial
Institution that was an LC Participant shall (A) remain obligated to make
Participation Advances in respect of any Letters of Credit that were outstanding
as of immediately before its

 

22

--------------------------------------------------------------------------------



 

Termination Date (other than any such Letters of Credit that have expired or
have subsequently been terminated, increased or extended), until the date on
which its LC Share of the LC Participation Amount has been deposited into the LC
Collateral Account in accordance with this Section 4.6(a), up to an amount not
to exceed, in the aggregate, (x) its LC Share of the LC Participation Amount as
of its Termination Date minus (y) any amounts deposited into the LC Collateral
Account in respect of such Terminating Financial Institution in accordance with
Section 1.10(a)(iii), and (B) remain entitled to all rights inuring to its
benefit with respect to such Participation Advances (including without
limitation all rights to indemnification, reimbursement and Yield with respect
to such Participation Advances).

 

(b)           Upon receipt of notice from the Agent pursuant to
Section 4.6(a) of any Nonrenewing Financial Institution, one or more of the
Financial Institutions (including any Nonrenewing Financial Institution) may
proffer to the Agent and the Company in such Nonrenewing Financial Institution’s
Purchaser Group the names of one or more institutions meeting the criteria set
forth in Section 12.1(b)(i) that are willing to accept assignments of and assume
the rights and obligations under this Agreement and the other applicable
Transaction Documents of the Nonrenewing Financial Institution.  Provided the
proffered name(s) are acceptable to the Agent and the Company in such
Nonrenewing Financial Institution’s Purchaser Group, the Agent shall notify the
remaining Financial Institutions of such fact, and the then existing Liquidity
Termination Date shall be extended for an additional 364 days upon satisfaction
of the conditions for an assignment in accordance with Section 12.1, and the
Commitment of such Nonrenewing Financial Institution shall be reduced to zero.

 

(c)           Any requested extension may be approved or disapproved by a
Financial Institution in its sole discretion.  In the event that the Commitments
are not extended in accordance with the provisions of this Section 4.6, the
Commitment of each Financial Institution shall be reduced to zero on the
Liquidity Termination Date.  Upon reduction to zero of the Commitment of a
Financial Institution and upon reduction to zero of the Capital of all of the
Purchaser Interests of such Financial Institution all rights and obligations of
such Financial Institution hereunder shall be terminated and such Financial
Institution shall no longer be a “Financial Institution”; provided, however,
that the provisions of Article X shall continue in effect for its benefit with
respect to Purchaser Interests held by such Financial Institution prior to its
termination as a Financial Institution.  Notwithstanding the foregoing, each
Financial Institution that was an LC Participant shall (A) remain obligated to
make Participation Advances in respect of any Letters of Credit that were
outstanding as of immediately before the Liquidity Termination Date (other than
any such Letters of Credit that have expired or have subsequently been
terminated, increased or extended), until there has been deposited into the LC
Collateral Account in accordance with Section 1.10(a)(i), an amount equal to
(x) the LC Participation Amount minus (y) any amounts held in the LC Collateral
Account, and (B) remain entitled to all rights inuring to its benefit with
respect to such Participation Advances (including without limitation all rights
to indemnification, reimbursement and Yield with respect to such Participation
Advances).

 

23

--------------------------------------------------------------------------------



 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Section 5.1            Representations and Warranties of the Seller Parties. 
Each Seller Party hereby represents and warrants to the Agent, the LC Bank and
the Purchasers, as to itself, as of the date hereof and as of the date of each
Incremental Purchase, the date of issuance of each Letter of Credit and the date
of each Reinvestment that:

 

(a)           Corporate Existence and Power.  Such Seller Party is a
corporation, limited liability company or limited partnership duly organized and
validly existing in good standing under the laws of its state of organization. 
Each such Seller Party is duly qualified to do business and is in good standing
as a foreign corporation or entity, and has and holds all corporate or other
power and all governmental licenses, authorizations, consents and approvals
required to carry on its business in each jurisdiction in which its business is
conducted except to the extent that the failure to so qualify or hold could not
reasonably be expected to have a Material Adverse Effect.

 

(b)           Power and Authority; Due Authorization, Execution and Delivery. 
The execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of each Seller, such
Seller’s use of the proceeds of purchases made hereunder, are within its
corporate or other powers and authority and have been duly authorized by all
necessary corporate or other action on its part.  This Agreement and each other
Transaction Document to which such Seller Party is a party has been duly
executed and delivered by such Seller Party.

 

(c)           No Conflict.  The execution and delivery by such Seller Party of
this Agreement and each other Transaction Document to which it is a party, and
the performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by laws (or
equivalent organizational documents) or any shareholder agreements, voting
trusts or similar arrangements applicable to its authorized shares or other
equity interests, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any material agreement, contract or instrument to which it is
a party or by which it or any of its property is bound or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of such Seller Party or its Subsidiaries (except as created
hereunder); and no transaction contemplated hereby requires compliance with any
bulk sales act or similar law.

 

(d)           Governmental Authorization.  Other than the filing of the
financing statements required hereunder, no authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

 

(e)           Actions, Suits.  There are no actions, suits or proceedings
pending, or to the best of such Seller Party’s knowledge, threatened, against or
affecting such Seller Party, or any of its properties, in or before any court,
arbitrator or other body, that could reasonably be

 

24

--------------------------------------------------------------------------------



 

expected to have a Material Adverse Effect.  Such Seller Party is not in default
with respect to any order of any court, arbitrator or governmental body.

 

(f)            Binding Effect.  This Agreement and each other Transaction
Document to which such Seller Party is a party constitute the legal, valid and
binding obligations of such Seller Party enforceable against such Seller Party
in accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(g)           Accuracy of Information.  All information heretofore furnished by
or on behalf of such Seller Party or any of its Affiliates to the Agent or the
Purchasers for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby
is, and all such information hereafter furnished by or on behalf of such Seller
Party or any of its Affiliates to the Agent or the Purchasers will be, true and
accurate in every material respect on the date such information is stated or
certified and does not and will not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein not misleading in light of the circumstances made or
presented.

 

(h)           Use of Proceeds.  No proceeds of any purchase or any issuance of
any Letter of Credit hereunder will be used (i) for a purpose that violates, or
would be inconsistent with, Regulation T, U or X promulgated by the Board of
Governors of the Federal Reserve System from time to time or (ii) to acquire any
security in any transaction that is subject to Section 12, 13 or 14 of the
Securities Exchange Act of 1934, as amended.

 

(i)            Good Title.  Immediately prior to each purchase hereunder, each
Seller shall be the legal and beneficial owner of the Receivables and Related
Security with respect thereto, free and clear of any Adverse Claim, except as
created by the Transaction Documents.  There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect each Seller’s
ownership interest in each of its Receivables, its Collections and the Related
Security.

 

(j)            Perfection.  This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to, and shall, upon each
purchase hereunder, transfer to the Agent for the benefit of the relevant
Purchaser or Purchasers (and the Agent for the benefit of such Purchaser or
Purchasers shall acquire from each Seller) a valid and perfected first priority
undivided percentage ownership or security interest in each Receivable existing
or hereafter arising and in the Related Security and Collections with respect
thereto, free and clear of any Adverse Claim, except as created by the
Transactions Documents.  There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Agent’s (on
behalf of the Purchasers) ownership or security interest in the Receivables, the
Related Security and the Collections.

 

(k)           Jurisdiction of Organization; Places of Business, etc. 
Exhibit III correctly sets forth such Seller Party’s legal name and jurisdiction
of organization.  Such Seller Party’s

 

25

--------------------------------------------------------------------------------



 

principal places of business and chief executive office and the offices where
such Seller Party keeps all of its Records are located at the address(es) listed
on Exhibit III, or such other locations of which the Agent has been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 14.4(a) has been taken and completed.  Such Seller Party has not within
the period of six months prior to the date hereof, (i) changed its location (as
defined in Section 9-307 of the UCC), except as set forth on Exhibit III or
(ii) changed its legal name (except as set forth on Exhibit III), corporate
structure or become a “new debtor” (as defined in Section 9-102(a)(56) of the
UCC) with respect to a currently effective security agreement previously entered
into by any other Person.  Each Seller is a Delaware limited partnership and is
a “registered organization” (within the meaning of Section 9-102 of the UCC in
effect in the State of Delaware).

 

(l)            Collections.  The conditions and requirements set forth in
Section 7.1(j) and Section 8.2 have at all times been satisfied and duly
performed.  The names and addresses of all Collection Banks, together with the
account numbers of the Collection Accounts of each Seller at each Collection
Bank and the post office box number of each Lock-Box, are listed on Exhibit IV. 
No Seller has granted any Person, other than the Agent as contemplated by this
Agreement, dominion and control or “control” (within the meaning of
Section 9-104 of the UCC of all applicable jurisdictions) of any Lock-Box or
Collection Account, or the right to take dominion and control or “control”
(within the meaning of Section 9-104 of the UCC of all applicable jurisdictions)
of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event.

 

(m)          Material Adverse Effect.  (i) Each of Country Fresh, LLC, and
Southern Foods Group, LLC represents and warrants that since December 31, 1999,
and each of Garelick Farms, LLC and Tuscan/Lehigh Dairies, Inc. represents and
warrants that since December 31, 2000, and each of Alta-Dena Certified Dairy,
LLC, Berkeley Farms, LLC, Dean Foods North Central, LLC, Gandy’s Dairies, LLC,
Mayfield Dairy Farms, LLC, Midwest Ice Cream Company, LLC, Reiter Dairy, LLC and
Verifine Dairy Products of Sheboygan, LLC represents and warrants that since
May 31, 2001, and each of Model Dairy, LLC and Shenandoah’s Pride, LLC
represents and warrants that since December 31, 2002, and Dean West, LLC
represents and warrants that since December 31, 2002, and each of Dean Dairy
Holdings, Dean East, LLC, Dean East II, LLC, Dean West II, LLC, and Suiza Dairy
Group, LLC represents and warrants that since the date it became party to this
Agreement, and each other Servicer appointed hereunder after December 9, 2010
represents and warrants that since the quarter end preceding the date it became
party to this Agreement, no event has occurred that would have a material
adverse effect on the financial condition or operations of such Servicer and its
Subsidiaries taken as a whole, or the ability of such Servicer to perform its
obligations under this Agreement, and (ii) Dairy Group represents and warrants
that since June 30, 2000, and Dairy Group II represents and warrants that since
May 14, 2002, and each of Dean Dairy Holdings and Suiza Dairy represents and
warrants that since December 31, 2008, and each other Seller that becomes party
to this Agreement after December 9, 2010 represents and warrants that since the
quarter end preceding the date it became party to this Agreement, no event has
occurred that would have a material adverse effect on (A) the financial
condition or operations of such Seller, (B) the ability of such Seller to
perform its obligations under the Transaction Documents or (C) the
collectibility of the Receivables generally or of any material portion of the
Receivables.

 

26

--------------------------------------------------------------------------------



 

(n)           Names.  In the past five (5) years, no Seller has used any
corporate names, trade names or assumed names other than the name in which it
has executed this Agreement and, in the case of Dairy Group, other than Suiza
Receivables, L.P.

 

(o)           Ownership of Sellers.  (i)  Suiza Dairy Group, LLC and Provider
own, directly or indirectly, 100% of the limited partnership interests and 99.9%
of the partnership interests of Dairy Group, free and clear of any Adverse Claim
(except any Adverse Claim in favor of the Collateral Agent in accordance with
the Dean Credit Agreement).  Dairy Group Receivables GP, LLC (f/k/a Suiza
Receivables GP, LLC) is the general partner of Dairy Group and owns, directly or
indirectly, 100% of the general partnership interests and 0.1% of the
partnership interests of Dairy Group, free and clear of any Adverse Claim
(except any Adverse Claim in favor of the Collateral Agent in accordance with
the Dean Credit Agreement).  There are no options or other rights to acquire any
partnership interest of Dairy Group.  100% of the membership interests of Dairy
Group Receivables GP, LLC are owned, directly or indirectly by Provider.

 

(ii)           Dean Dairy Holdings, LLC and Provider own, directly or
indirectly, 100% of the limited partnership interests and 99.9% of the
partnership interests of Dairy Group II, free and clear of any Adverse Claim
(except any Adverse Claim in favor of the Collateral Agent in accordance with
the Dean Credit Agreement).  Dairy Group Receivables GP II, LLC is the general
partner of Dairy Group II and owns, directly or indirectly, 100% of the general
partnership interests and 0.1% of the partnership interests of Dairy Group II,
free and clear of any Adverse Claim (except any Adverse Claim in favor of the
Collateral Agent in accordance with the Dean Credit Agreement).  There are no
options or other rights to acquire any partnership interest of Dairy Group II. 
100% of the membership interests of Dairy Group Receivables GP II, LLC are
owned, directly or indirectly by Provider.

 

(p)           Not an Investment Company or Covered Fund.  Such Seller Party is
not an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or any successor statute.  Such Seller Party is not a “covered
fund” under the Volker Rule and in determining that such Seller Party is not a
covered fund, such Seller Party, among other things, does not rely solely on the
exemption from the definition of “investment company” set forth in
Section 3(c)(1) and/or Section 3(c)(7) of the Investment Company Act of 1940, as
amended.

 

(q)           Compliance with Law.  Such Seller Party has complied in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.  Each Receivable, together with any Writing or Contract related thereto,
does not contravene any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy), and no part of such Writing or
Contract is in violation of any such law, rule or regulation.

 

(r)            Compliance with Credit and Collection Policies.  Such Seller
Party has complied in all material respects with its Credit and Collection
Policy with regard to each

 

27

--------------------------------------------------------------------------------



 

Receivable and any related Writing or Contract, and has not made any material
change to such Credit and Collection Policy, except such material change as to
which the Agent has been notified in accordance with Section 7.1(a)(vii).

 

(s)            Payments to Originators.  With respect to each Receivable
transferred to the applicable Seller by each Originator under the Receivables
Sale Agreement to which it is a party, such Seller has given reasonably
equivalent value to such Originator in consideration therefor and such transfer
of Receivables was not made for or on account of an antecedent debt.  No
transfer by any Originator of any Receivable under any Receivables Sale
Agreement is or may be voidable under any section of the Bankruptcy Reform Act
of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

 

(t)            Enforceability of Contracts.  Each Contract, if any, with respect
to each Receivable is effective to create, and has created, a legal, valid and
binding obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(u)           Eligible Receivables.  Each Receivable included in the Net
Receivables Balance as an Eligible Receivable on the date of its purchase under
the applicable Receivables Sale Agreement was an Eligible Receivable on such
purchase date.

 

(v)           Net Receivables Balance.  Each Seller has determined that,
immediately after giving effect to each purchase hereunder, the Net Receivables
Balance is at least equal to the sum of (i) the Aggregate Capital, plus (ii) the
Aggregate Reserves, plus (iii) the Adjusted LC Participation Amount.

 

(w)          Accounting.  The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and each Receivables Sale Agreement
does not jeopardize the true sale analysis.

 

(x)           Sanctions, Anti-Corruption. (i) Neither any Seller Party nor any
of their respective Subsidiaries, nor, to the knowledge of any Seller Party, any
director, officer or employee thereof, is an individual or entity that is, or is
owned or controlled by any Persons that are, the subject or target of any
Sanctions, or located, organized or resident in a Designated Jurisdiction.  No
proceeds of any Incremental Purchase hereunder or any drawing of any Letter of
Credit have been used or will be used, directly or indirectly, to lend,
contribute, provide or has otherwise made available to fund any activity or
business of any Person who is the target of any Sanctions, or in any other
manner that will result in any material violation by any Purchaser, the Agent or
the LC Bank of Sanctions.

 

(ii)           Each Seller Party and its Subsidiaries have instituted and
maintained policies and procedures reasonably designed to promote and achieve
material compliance by the Seller Parties, their respective Subsidiaries and
their respective directors, officers and employees (in each case solely to the
extent of their course of employment) with the United States Foreign

 

28

--------------------------------------------------------------------------------



 

Corrupt Practices Act of 1977 and other similar anti-bribery, anti-corruption
and anti-money laundering legislation, rules or regulations, including those of
any other jurisdictions applicable to any Seller Party or any of their
respective Subsidiaries (collectively, “Anti-Corruption Laws”).  The Seller
Parties, their respective Subsidiaries and, to the knowledge of each Seller
Party, their respective directors, officers and employees (in each case solely
to the extent of their course of employment by a Seller Party and Restricted
Subsidiaries), are in compliance with all applicable Sanctions and
Anti-Corruption Laws in all material respects.

 

Section 5.2            Financial Institution Representations and Warranties. 
The LC Bank and each Financial Institution hereby represents and warrants to the
Agent and the Company in such Financial Institution’s Purchaser Group that:

 

(a)           Existence and Power.  It is a corporation or a banking association
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has all corporate power to
perform its obligations hereunder.

 

(b)           No Conflict.  Its execution and delivery of this Agreement and the
performance of its obligations hereunder are within its corporate powers, have
been duly authorized by all necessary corporate action, do not contravene or
violate (i) its certificate or articles of incorporation or association or
by-laws, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any material agreement, contract or instrument to which it is
a party or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on its assets, except, in any case, where such contravention or violation could
not reasonably be expected to have a material adverse effect on (i) its
financial condition or operations, (ii) its ability to perform its obligations
under this Agreement or (iii) the legality, validity or enforceability of this
Agreement.  This Agreement has been duly authorized, executed and delivered by
it.

 

(c)           Governmental Authorization.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for its due execution and delivery of this Agreement and the
performance of its obligations hereunder, except that has already been received.

 

(d)           Binding Effect.  This Agreement constitutes its legal, valid and
binding obligation enforceable against it in accordance with its terms, except
as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether such
enforcement is sought in a proceeding in equity or at law).

 

ARTICLE VI
CONDITIONS OF PURCHASES

 

Section 6.1            Conditions Precedent to Initial Incremental Purchase. 
The effectiveness of this Agreement is subject to the conditions precedent that
(a) the Agent shall have received on or before the date hereof those documents
listed on Schedule B and (b) the Agent, the LC Bank and the Purchasers shall
have received all fees and expenses required to be paid on or prior to the date
hereof pursuant to the terms of this Agreement and the Fee Letters.

 

29

--------------------------------------------------------------------------------



 

Section 6.2            Conditions Precedent to All Purchases and Reinvestments. 
Each purchase of a Purchaser Interest, issuance of a Letter of Credit and each
Reinvestment shall be subject to the further conditions precedent that (a) in
the case of each such purchase, issuance or Reinvestment: (i) the Servicers
shall have delivered to the Agent on or prior to the date of such purchase, in
form and substance satisfactory to the Agent, all Periodic Reports, including,
without limitation, the most recent Periodic Report as and when due under
Section 8.5, and (ii) upon the Agent’s request, the Servicers shall have
delivered to the Agent at least three (3) days prior to such purchase or
Reinvestment an interim Monthly Report or Weekly Report showing the amount of
Eligible Receivables; (b) the Facility Termination Date shall not have occurred;
(c) the Agent shall have received such other approvals, opinions or documents as
it may reasonably request and (d) on the date of each such Incremental Purchase,
issuance of a Letter of Credit or Reinvestment, the following statements shall
be true (and acceptance of the proceeds of any of the foregoing shall be deemed
a representation and warranty by Seller that such statements are then true):

 

(i)            the representations and warranties set forth in Section 5.1 are
true and correct on and as of the date of such Incremental Purchase, issuance of
such Letter of Credit or Reinvestment as though made on and as of such date;

 

(ii)           no event has occurred and is continuing, or would result from
such Incremental Purchase, issuance of such Letter of Credit or Reinvestment,
that will constitute an Amortization Event, and no event has occurred and is
continuing, or would result from such Incremental Purchase, issuance of such
Letter of Credit or Reinvestment, that would constitute a Potential Amortization
Event; and

 

(iii)          the sum of Aggregate Capital plus the Adjusted LC Participation
Amount does not exceed the Purchase Limit and the aggregate Purchaser Interests
do not exceed the Maximum Purchaser Interest Percentage.

 

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that any
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of any
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment.  The failure of any Seller to satisfy any of the foregoing
conditions precedent in respect of any Reinvestment shall give rise to a right
of the Agent, which right may be exercised at any time on demand of the Agent,
to rescind the related purchase and direct the Sellers to pay to the Agent for
the benefit of the Purchasers an amount equal to the Collections prior to the
Amortization Date that shall have been applied to the affected Reinvestment.

 

ARTICLE VII
COVENANTS

 

Section 7.1            Affirmative Covenants of the Seller Parties.  Until the
date on which the Aggregate Unpaids have been indefeasibly paid in full, no
Letter of Credit remains outstanding and this Agreement terminates in accordance
with its terms, each Seller Party hereby covenants, as to itself, as set forth
below:

 

30

--------------------------------------------------------------------------------



 

(a)                                 Financial Reporting.  Such Seller Party will
maintain, for itself and each of its Subsidiaries, a system of accounting
established and administered in accordance with GAAP, and furnish or cause to be
furnished to the Agent and each Financial Institution:

 

(i)                                     Annual Reporting.  Within 90 days after
the close of each of its respective fiscal years, audited, unqualified
consolidated financial statements (which shall include balance sheets,
statements of income and retained earnings and a statement of cash flows) for
Provider for such fiscal year certified in a manner acceptable to the Agent by
independent public accountants acceptable to the Agent.

 

(ii)                                  Quarterly Reporting.  Within 45 days after
the close of the first three (3) quarterly periods of each of its respective
fiscal years, (A) consolidated balance sheets of Provider and its Subsidiaries
as at the close of each such period, (B) consolidated statements of income and
retained earnings and a statement of cash flows for Provider for the period from
the beginning of such fiscal year to the end of such quarter, (C) the balance
sheet of each Seller as at the close of each such period and (D) statements of
income and retained earnings and a statement of cash flows for each Seller, all
certified by its respective chief financial officer or treasurer.

 

(iii)                               Compliance Certificate.  Together with the
financial statements required hereunder, a compliance certificate in
substantially the form of Exhibit V signed by an Authorized Officer of the
Seller Parties and dated the date of such annual financial statement or such
quarterly financial statement, as the case may be.

 

(iv)                              Shareholders Statements and Reports.  Promptly
upon the furnishing thereof to the shareholders of such Seller Party, to the
extent not available electronically, copies of all financial statements, reports
and proxy statements so furnished.

 

(v)                                 S.E.C. Filings.  Promptly upon the filing
thereof, to the extent not available electronically, copies of all annual,
quarterly, monthly or other regular reports that Provider or any of its
Subsidiaries files with the Securities and Exchange Commission.

 

(vi)                              Copies of Notices.  Promptly upon its receipt
of any notice, request for consent, financial statements, certification, report
or other communication under or in connection with any Transaction Document from
any Person other than the Agent, copies of the same.

 

(vii)                           Change in Credit and Collection Policies.  At
least thirty (30) days prior to the effectiveness of any material change in or
material amendment to any Credit and Collection Policy, a copy of such Credit
and Collection Policy then in effect and a notice (A) indicating such change or
amendment, and (B) if such proposed change or amendment would be reasonably
likely to adversely affect the collectibility of the Receivables or decrease the
credit quality of any newly created Receivables, requesting the Agent’s and the
Required Purchasers’ consent thereto.

 

(viii)                        Copies of Dean Credit Agreement Amendments. 
Promptly after execution thereof, copies of each amendment to the Dean Credit
Agreement as in effect from time

 

31

--------------------------------------------------------------------------------



 

to time notwithstanding any language to the contrary contained in the definition
of “Dean Credit Agreement.”

 

(ix)                              Other Information.  Promptly, from time to
time, such other information, documents, records or reports relating to the
Receivables or the condition or operations, financial or otherwise, of such
Seller Party as the Agent may from time to time reasonably request in order to
protect the interests of the Agent and the Purchasers under or as contemplated
by this Agreement.

 

(b)                                 Notices.  Such Seller Party will notify the
Agent and each Financial Institution in writing of any of the following promptly
upon learning of the occurrence thereof, describing the same and, if applicable,
the steps being taken with respect thereto:

 

(i)                                     Amortization Events or Potential
Amortization Events.  The occurrence of each Amortization Event and each
Potential Amortization Event, by a statement of an Authorized Officer of such
Seller Party.

 

(ii)                                  Judgment and Proceedings.  (A) (1) The
entry of any judgment or decree against Provider or any Servicer or any of its
respective Subsidiaries if the aggregate amount of all judgments and decrees
then outstanding against Provider or such Servicer and its respective
Subsidiaries could reasonably be expected to have a Material Adverse Effect, and
(2) the institution of any litigation, arbitration proceeding or governmental
proceeding against Provider that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, or against any Servicer; and (B) the
entry of any judgment or decree or the institution of any litigation,
arbitration proceeding or governmental proceeding against any Seller.

 

(iii)                               Material Adverse Effect.  The occurrence of
any event or condition that has had, or could reasonably be expected to have, a
Material Adverse Effect.

 

(iv)                              Termination Date.  The occurrence of the
“Termination Date” under and as defined in each Receivables Sale Agreement.

 

(v)                                 Defaults Under Other Agreements.  The
occurrence of a default or an event of default under any other financing
arrangement pursuant to which such Seller Party is a debtor or an obligor that
could reasonably be expected to have a Material Adverse Effect.

 

(vi)                              Financial Covenant.  From and after the first
date upon which any Authorized Officer of any Seller Party becomes aware that
the Provider has not complied with the financial covenant set forth on Annex A
to Exhibit I attached hereto.

 

(vii)                           Appointment of Independent Manager.  The
decision to appoint a new manager of such Seller as an “Independent Manager” for
purposes of this Agreement, such notice to be issued not less than ten (10) days
prior to the effective date of such appointment and to certify that the
designated Person satisfies the criteria set forth in the definition herein of
“Independent Manager.”

 

32

--------------------------------------------------------------------------------



 

(c)                                  Compliance with Laws and Preservation of
Corporate Existence.  Such Seller Party will comply in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject if noncompliance with any such law,
rule, regulation, order, writ, judgment, injunction, decree or award could
reasonably be expected to have a Material Adverse Effect.  Such Seller Party
will preserve and maintain its legal existence, rights, franchises and
privileges in the jurisdiction of its organization, and qualify and remain
qualified in good standing as a foreign entity in each jurisdiction where its
business is conducted, except where the failure to so qualify or remain
qualified could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

 

(d)                                 Audits.  Such Seller Party will furnish to
the Agent (with the Agent providing copies thereof to each Financial
Institution, subject to the Agent receiving any necessary consents to
disclosure) from time to time such information with respect to it and the
Receivables as the Agent or the Required Purchasers may reasonably request. 
Such Seller Party will, from time to time during regular business hours as
requested by the Agent upon reasonable notice, permit the Agent, or its agents
or representatives (and shall cause each Originator) to permit the Agent or its
agents or representatives), (i) to examine and make copies of and abstracts from
all Records in the possession or under the control of such Person relating to
the Receivables and the Related Security, including, without limitation, the
related Writings or Contracts, and (ii) to visit the offices and properties of
such Person for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to such Person’s financial condition
or the Receivables and the Related Security or any Person’s performance under
any of the Transaction Documents or any Person’s performance under the Writings
or Contracts and, in each case, with any of the officers or employees of any
Seller Party having knowledge of such matters.  All such examinations and visits
shall be at the sole cost of such Seller Party; provided, however, that (i) for
so long as no Amortization Event or Potential Amortization Event shall have
occurred and be continuing, (ii) the Provider’s Rating shall be at least “B+”
from S&P and “B1” by Moody’s and (iii) the result of the immediately preceding
examination and/or visit of such Seller Party shall have been reasonably
satisfactory to the Agent, such cost shall be borne by such Seller Party (A) not
more than once per calendar year and (B) such cost shall be limited to an audit
covering a sample size of Receivables constituting 25%, or, if requested by
Financial Institutions with Commitments in excess of 50% of the aggregate
Commitments, 33% of the Outstanding Balance of all Receivables as of the most
recent Monthly Report delivered to Agent hereunder (although in no event shall
the foregoing be construed to limit the Agent or its agents or representatives
to one such examination and/or visit during such calendar year period with
respect to such Seller Party, provided, that if the Agent or its agents or
representatives fails to make any such examination and/or visit during any
calendar year period, any Financial Institution or its agent or representatives
may make such examination and/or visit in the Agent’s stead); further provided,
that such audit shall be conducted at the number of  offices and properties
selected in the Agent’s commercially reasonable judgment and after consultation
with the Provider.

 

(e)                                  Keeping and Marking of Records and Books.

 

(i)                                     The Servicers will (and will cause each
Originator to) maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing
Receivables in the event of the destruction of the

 

33

--------------------------------------------------------------------------------



 

originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable).  The Servicers will (and will cause
each Originator to) give the Agent notice of any material change in the
administrative and operating procedures referred to in the previous sentence.

 

(ii)                                  Such Seller Party will (and will cause
each Originator to) (A) mark its master data processing records and other books
and records relating to the Purchaser Interests with a legend, acceptable to the
Agent, describing the Purchaser Interests and (B) upon the request of the Agent
following the occurrence and during the continuance of an Amortization Event
(x) mark each Writing or Contract with a legend describing the Purchaser
Interests and (y) deliver to the Agent all Writings and Contracts (including,
without limitation, all multiple originals of any such Writing or Contract)
relating to the Receivables.

 

(f)                                   Compliance with Contracts and Credit and
Collection Policies.  Such Seller Party will timely and fully (i) perform and
comply with all provisions, covenants and other promises required to be observed
by it under the Contracts related to the Receivables, and (ii) comply in all
material respects with its respective Credit and Collection Policy in regard to
each Receivable and any related Contract.

 

(g)                                  Performance and Enforcement of Receivables
Sale Agreements.  Each Seller will, and will require each Originator party
thereto to, perform each of their respective obligations and undertakings under
and pursuant to the Receivables Sale Agreement to which it is a party, will
purchase Receivables thereunder in strict compliance with the terms thereof and
will vigorously enforce the rights and remedies accorded to such Seller under
such Receivables Sale Agreement.  Each Seller will take all actions to perfect
and enforce its rights and interests (and the rights and interests of the Agent
and the Purchasers as assignees of Seller) under the Receivables Sale Agreement
to which it is a party as the Agent may from time to time reasonably request,
including, without limitation, making claims to which it may be entitled under
any indemnity, reimbursement or similar provision contained in such Receivables
Sale Agreement.

 

(h)                                 Ownership.  Each Seller will (or will cause
each Originator to) take all necessary action to (i) vest legal and equitable
title to the Receivables, the Related Security and the Collections purchased
under the Receivables Sale Agreement to which it is a party irrevocably in such
Seller, free and clear of any Adverse Claims other than Adverse Claims in favor
of the Agent and the Purchasers (including, without limitation, the filing of
all financing statements or other similar instruments or documents necessary
under the UCC (or any comparable law) of all appropriate jurisdictions to
perfect such Seller’s interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of such Seller therein as the Agent may reasonably request), and
(ii) establish and maintain, in favor of the Agent, for the benefit of the
Purchasers, a valid and perfected first priority undivided percentage ownership
interest (and/or a valid and perfected first priority security interest) in all
Receivables, Related Security and Collections to the full extent

 

34

--------------------------------------------------------------------------------



 

contemplated herein, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Agent for the benefit of the Purchasers (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the Agent’s (for the benefit of the
Purchasers) interest in such Receivables, Related Security and Collections and
such other action to perfect, protect or more fully evidence the interest of the
Agent for the benefit of the Purchasers as the Agent may reasonably request).

 

(i)                                     Purchasers’ Reliance.  Each Seller
acknowledges that the Purchasers are entering into the transactions contemplated
by this Agreement in reliance upon such Seller’s identity as a legal entity that
is separate from the Originators.  Therefore, from and after June 30, 2000 (or,
May 15, 2002, in the case of Dairy Group II), each Seller shall take all
reasonable steps, including, without limitation, all steps that the Agent or any
Purchaser may from time to time reasonably request, to maintain such Seller’s
identity as a separate legal entity and to make it manifest to third parties
that such Seller is an entity with assets and liabilities distinct from those of
the Originators and any Affiliates thereof and not just a division of an
Originator or any such Affiliate.  Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, each Seller
will:

 

(A)                               conduct its own business in its own name and
require that all fulltime employees of such Seller, if any, identify themselves
as such and not as employees of any Originator or any Affiliate thereof
(including, without limitation, by means of providing appropriate employees with
business or identification cards identifying such employees as such Seller’s
employees);

 

(B)                               compensate all employees, consultants and
agents directly, from such Seller’s own funds, for services provided to such
Seller by such employees, consultants and agents and, to the extent any
employee, consultant or agent of such Seller is also an employee, consultant or
agent of any Originator or any Affiliate thereof, allocate the compensation of
such employee, consultant or agent between such Seller and Originator or such
Affiliate, as applicable, on a basis that reflects the services rendered to such
Seller and such Originator or such Affiliate, as applicable;

 

(C)                               clearly identify its offices (by signage or
otherwise) as its offices and, if such office is located in the offices of any
Originator or any Affiliate thereof, allocate fairly any overhead for shared
office space;

 

(D)                               have a separate telephone number or extension,
which will be answered only in its name and separate stationery, invoices and
checks in its own name;

 

(E)                                conduct all transactions with the Originators
and the Servicers (including, without limitation, any delegation of its
obligations hereunder as Servicers) strictly on an arm’s-length basis, allocate
all overhead expenses (including, without limitation, telephone and other
utility charges) for items shared between such Seller and each Originator (or
any Affiliate thereof) on the

 

35

--------------------------------------------------------------------------------



 

basis of actual use to the extent practicable and, to the extent such allocation
is not practicable, on a basis reasonably related to actual use;

 

(F)                                 at all times have as its general partner a
limited liability company having at least one Independent Manager;

 

(G)                               observe all corporate and/or limited
partnership formalities as a distinct entity, and ensure that all corporate
and/or limited partnership actions relating to (A) the selection, maintenance or
replacement of the general partner, (B) the dissolution or liquidation of such
Seller or (C) the initiation of, participation in, acquiescence in or consent to
any bankruptcy, insolvency, reorganization or similar proceeding involving
Seller, are duly authorized by the Independent Manager of the general partner;

 

(H)                              maintain such Seller’s books and records
separate from those of each Originator and any Affiliate thereof and otherwise
readily identifiable as its own assets rather than assets of such Originator and
any Affiliate thereof;

 

(I)                                   prepare its financial statements
separately from those of each Originator and insure that any consolidated
financial statements of such Originator or any Affiliate thereof that include
such Seller and that are filed with the Securities and Exchange Commission or
any other governmental agency have notes clearly stating that such Seller is a
separate corporate entity and that its assets will be available first and
foremost to satisfy the claims of the creditors of such Seller;

 

(J)                                   except as herein specifically otherwise
provided, maintain the funds or other assets of such Seller separate from, and
not commingled with, those of any Originator or any Affiliate thereof and only
maintain bank accounts or other depository accounts to which such Seller alone
is the account party and from which such Seller alone (or the Agent hereunder)
has the sole power to make withdrawals;

 

(K)                               pay all of such Seller’s operating expenses
from such Seller’s own assets (except for certain payments by the Originators or
other Persons pursuant to allocation arrangements that comply with the
requirements of this Section 7.1(i));

 

(L)                                operate its business and activities such
that:  it does not engage in any business or activity of any kind, or enter into
any transaction or indenture, mortgage, instrument, agreement, contract, lease
or other undertaking, other than the transactions contemplated and authorized by
this Agreement and the Receivables Sale Agreement to which it is a party (it
being understood that Dairy Group and Dairy Group II may enter into the
transactions contemplated by the respective Demand Notes); and does not create,
incur, guarantee, assume or suffer to exist any indebtedness or other
liabilities, whether direct or contingent, other than (1) as a result of the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business, (2) the

 

36

--------------------------------------------------------------------------------



 

incurrence of obligations under this Agreement, (3) the incurrence of
obligations, as expressly contemplated in the Receivables Sale Agreement to
which it is a party, to make payment to each Originator thereunder for the
purchase of Receivables from any Originator under such Receivables Sale
Agreement, and (4) the incurrence of operating expenses in the ordinary course
of business of the type otherwise contemplated by this Agreement;

 

(M)                            maintain its limited partnership agreement in
conformity with this Agreement, such that (1) it does not amend, restate,
supplement or otherwise modify its limited partnership agreement in any respect
that would impair its ability to comply with the terms or provisions of any of
the Transaction Documents, including, without limitation, Section 7.1(i) of this
Agreement; and (2) its limited partnership agreement, at all times that this
Agreement is in effect, provides for not less than ten (10) days’ prior written
notice to the Agent of the replacement or appointment of any director that is to
serve as an Independent Manager for purposes of this Agreement and the condition
precedent to giving effect to such replacement or appointment that the
applicable Seller certify that the designated Person satisfied the criteria set
forth in the definition herein of “Independent Manager” and the Agent’s written
acknowledgement that in its reasonable judgment the designated Person satisfies
the criteria set forth in the definition herein of “Independent Manager;”

 

(N)                               maintain the effectiveness of, and continue to
perform under the Receivables Sale Agreement to which it is a party (and, in the
case of Dairy Group and Dairy Group II, the respective Demand Notes), such that
it does not amend, restate, supplement, cancel, terminate or otherwise modify
such Receivables Sale Agreement or the Demand Notes, or give any consent,
waiver, directive or approval under such Receivables Sale Agreement or the
Demand Notes, or waive any default, action, omission or breach under such
Receivables Sale Agreement or under the Demand Notes, or otherwise grant any
indulgence under such Receivables Sale Agreement or the Demand Notes, without
(in each case) the prior written consent of the Agent and the Required
Purchasers;

 

(O)                               maintain its limited partnership separateness
such that it does not merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions, and except as otherwise contemplated herein) all or substantially
all of its assets (whether now owned or hereafter acquired) to, or acquire all
or substantially all of the assets of, any Person, nor at any time create, have,
acquire, maintain or hold any interest in any Subsidiary;

 

(P)                                 maintain at all times the Required Capital
Amount (as defined in the Receivables Sale Agreement to which it is a party) and
refrain from making any dividend, distribution, redemption of capital stock or
partnership interest or payment of any subordinated indebtedness that would
cause such Required Capital Amount to cease to be so maintained;

 

37

--------------------------------------------------------------------------------



 

(Q)                               take such other actions as are necessary on
its part to ensure that the facts and assumptions set forth in the opinion
issued by Gibson, Dunn & Crutcher LLP, as counsel for such Seller, in connection
with this Agreement, dated as of the date hereof, and relating to substantive
consolidation issues, and in the certificates accompanying such opinion, remain
true and correct in all material respects at all times.

 

(j)                                    Collections.  Such Seller Party will
cause (1) all proceeds from all Lock-Boxes to be directly deposited by a
Collection Bank into a Collection Account and (2) each Lock-Box and Collection
Account to be subject at all times to a Collection Account Agreement that is in
full force and effect.  In the event any payments relating to Receivables are
remitted directly to any Seller or any Affiliate of any Seller, such Seller will
(except as otherwise specified in Section 8.2(b)) remit (or will cause all such
payments to be remitted) directly to a Collection Bank and deposited into a
Collection Account within two (2) Business Days following receipt thereof, and,
at all times prior to such remittance, such Seller will itself hold or, if
applicable, will cause such payments to be held in trust for the exclusive
benefit of the Agent and the Purchasers.  Each Seller will maintain exclusive
ownership, dominion and control (subject to the terms of this Agreement) of each
applicable Lock-Box and Collection Account and shall not grant the right to take
dominion and control or grant “control” (within the meaning of Section 9-104 of
the UCC of all applicable jurisdictions) of any such Lock-Box or Collection
Account at a future time or upon the occurrence of a future event to any Person,
except to the Agent as contemplated by this Agreement.

 

(k)                                 Taxes.  Such Seller Party will file all Tax
returns and reports required by law to be filed by it and will promptly pay all
Taxes at any time owing except, in the case of each Seller Party other than the
Sellers, for Taxes not yet due or that are being diligently contested in good
faith by appropriate proceedings and that have been adequately reserved against
in accordance with GAAP.

 

(l)                                     Payment to Originators.  With respect to
any Receivable purchased by any Seller from any Originator, such sale shall be
effected under, and in strict compliance with the terms of, the Receivables Sale
Agreement to which such Seller is a party, including, without limitation, the
terms relating to the amount and timing of payments to be made to such
Originator in respect of the purchase price for such Receivable.

 

(m)                             Compliance with Anti-Corruption Laws,
Anti-Terrorism Laws and Sanctions.  Such Seller Party will maintain in effect
and enforce policies and procedures reasonably designed to achieve material
compliance by such Seller Party, its Subsidiaries and its directors, officers
and employees (in each case solely to the extent of their course of employment)
with Anti-Corruption Laws and applicable Anti-Terrorism Laws and Sanctions.

 

Section 7.2                                    Negative Covenants of The Seller
Parties.  Until the date on which the Aggregate Unpaids have been indefeasibly
paid in full, no Letter of Credit remains outstanding and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:

 

38

--------------------------------------------------------------------------------



 

(a)                                 Name Change, Jurisdiction of Organization,
Offices, Records and Books of Accounts.  Such Seller Party will not change its
name, identity, corporate or other organizational structure or jurisdiction of
organization (within the meaning of Sections 9-503 and/or 9-507 of the UCC of
all applicable jurisdictions) or relocate its chief executive office, principal
place of business or any office where Records are kept unless it shall have: 
(i) given the Agent at least thirty (30) days’ prior written notice thereof and
(ii) delivered to the Agent all financing statements, instruments and other
documents requested by the Agent in connection with such change or relocation.

 

(b)                                 Change in Payment Instructions to Obligors. 
Except as may be required by Section 7.1(j) or by the Agent pursuant to
Section 8.2(b), such Seller Party will not add or terminate any bank as a
Collection Bank, or make any change in the instructions to Obligors regarding
payments to be made to any Lock-Box or Collection Account, unless the Agent
shall have received, at least ten (10) days before the proposed effective date
therefor, (i) written notice of such addition, termination or change and
(ii) with respect to the addition of a Collection Bank or a Collection Account
or Lock-Box, an executed Collection Account Agreement acceptable to the Agent
with respect to the new Collection Account or Lock-Box; provided, however, that
the Servicers may make changes in instructions to Obligors regarding payments
(and need not give the Agent ten (10) days prior notice thereof) if such new
instructions require such Obligor to make payments to another existing
Collection Account; provided, further, however, that the Servicers may from time
to time terminate a Collection Account Agreement with respect to a Collection
Account and/or a Lock-Box if Obligors are instructed to make payments previously
made to such Collection Account and/or Lock-Box to another existing Collection
Account and/or Lock-Box. At least quarterly on the first Settlement Date of each
calendar quarter, the Seller Parties will give written notice to the Agent of
all changes in the instructions to the Obligors regarding payments made pursuant
to the proviso in the preceding sentence since the prior such notice the Seller
Parties delivered to the Agent (or, in the case of the first such notice, since
the date hereof).

 

(c)                                  Modifications to Writings, Contracts and
Credit and Collection Policies.  Such Seller Party will not, and will not permit
any Originator to, make any change to such Originator’s Credit and Collection
Policy that could materially (either individually or in the aggregate) adversely
affect the collectibility of the Receivables or materially (either individually
or in the aggregate) decrease the credit quality of any newly created
Receivables.  Except as provided in Section 8.2(d), the Servicers will not, and
will not permit any Originator to, extend, amend or otherwise modify the terms
of any Receivable or the Writing or Contract related thereto other than in
accordance with such Originator’s Credit and Collection Policy.

 

(d)                                 Sales, Liens.  No Seller will sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, or create or suffer to exist any Adverse Claim upon (including,
without limitation, the filing of any financing statement) or with respect to,
any Receivable, Related Security or Collections, or upon or with respect to the
Writing or Contract under which any Receivable arises, or any Lock-Box or
Collection Account, or assign any right to receive income with respect thereto
(other than, in each case, the creation of the interests therein in favor of the
Agent and the Purchasers provided for herein), and each Seller will defend the
right, title and interest of the Agent and the Purchasers in, to and under any
of the foregoing property, against all claims of third parties claiming through
or under such

 

39

--------------------------------------------------------------------------------



 

Seller or any Originator.  No Seller will create or suffer to exist any
mortgage, pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory, the financing or lease of which gives rise
to any Receivable.

 

(e)                                  Net Receivables Balance.  At no time prior
to the Amortization Date shall any Seller permit the Net Receivables Balance to
be less than an amount equal to the sum of (i) the Aggregate Capital plus
(ii) the Aggregate Reserves plus (iii) the Adjusted LC Participation Amount.

 

(f)                                   Termination Date Determination.  No Seller
will designate the Termination Date (as defined in each Receivables Sale
Agreement) under the Receivables Sale Agreement to which it is a party, or send
any written notice to any Originator in respect thereof, without the prior
written consent of the Agent and the Required Purchasers, except with respect to
the occurrence of such Termination Date arising pursuant to Section 5.1(d) of
such Receivables Sale Agreement.

 

(g)                                  Restricted Junior Payments.  From and after
the occurrence of any Amortization Event, no Seller will make any Restricted
Junior Payment if, after giving effect thereto, such Seller would fail to meet
its obligations set forth in Section 7.2(e).

 

(h)                                 Demand Notes.  At no time shall (i) Dairy
Group cause or permit the aggregate outstanding principal balance of its Demand
Note to exceed $21,325,653 or (ii) Dairy Group II cause or permit the aggregate
outstanding principal balance of its Demand Note to exceed $13,181,876.

 

(i)                                     Sanctions. The Seller Parties will not,
directly or indirectly, use the proceeds of any Incremental Purchase or Letter
of Credit, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, (a) to fund any activity or
business of or with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is, or whose government is, the target of any Sanctions,
unless otherwise authorized by applicable Laws; or (b) in any other manner that
will result in any violation by any Person participating in the Incremental
Purchases or Letters of Credit, whether as the Agent, LC Bank, or Purchaser, of
any Sanctions.

 

(j)                                    Anti-Corruption Laws.  The Seller Parties
will not, directly or indirectly, use the proceeds of any Incremental Purchase
or Letter of Credit for any purpose which would breach, in any material respect,
any Anti-Corruption Law.

 

ARTICLE VIII
ADMINISTRATION AND COLLECTION

 

Section 8.1                                    Designation of Servicers.  (a) 
The servicing, administration and collection of the Receivables shall be
conducted by such Person or Persons (each such Person, a “Servicer”) so
designated from time to time in accordance with this Section 8.1.  Each of the
Persons identified on Schedule C hereto is hereby designated as, and hereby
agrees to perform the duties and obligations of, Servicer pursuant to the terms
of this Agreement with respect to the Receivables originated by such entity. 
The Agent may, and at the direction of the Required

 

40

--------------------------------------------------------------------------------



 

Purchasers shall, at any time following an Amortization Event, designate as
Servicer any Person to succeed any existing Servicer or any successor Servicer.

 

(b)                                 Without the prior written consent of the
Agent and the Required Purchasers, no Servicer shall be permitted to delegate
any of its duties or responsibilities as Servicer to any Person other than (i) a
Seller and (ii) with respect to certain Charged Off Receivables, outside
collection agencies in accordance with its customary practices.  No Seller shall
be permitted to further delegate to any other Person any of the duties or
responsibilities of a Servicer delegated to it by any Servicer.  If at any time
following an Amortization Event the Agent shall designate as Servicer any Person
other than the Persons identified on Schedule C hereto, all duties and
responsibilities theretofore delegated by any Servicer to any Seller may, at the
discretion of the Agent, be terminated forthwith on notice given by the Agent to
the Servicers and to the Administrative Seller.

 

(c)                                  Notwithstanding the foregoing
subsection (b), (i) each of the Servicers shall be and remain primarily liable
to the Agent and the Purchasers for the full and prompt performance of all of
its duties and responsibilities as a Servicer hereunder and (ii) the Agent and
the Purchasers shall be entitled to deal exclusively with the applicable
Servicer in matters relating to the discharge by such Servicer of its duties and
responsibilities hereunder.  The Agent and the Purchasers shall not be required
to give notice, demand or other communication to any Person other than the
applicable Servicer in order for communication to such Servicer and its
subservicer or other delegate with respect thereto to be accomplished.  Each
Servicer shall be responsible for providing any subservicer or other delegate of
such Servicer with any notice given to such Servicer under this Agreement.

 

Section 8.2                                    Duties of Servicer.  (a)  Each
Servicer shall take or cause to be taken all such actions as may be necessary or
advisable to collect each Receivable originated by such entity from time to
time, all in accordance in all material respects with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance in all
material respects with the applicable Originator’s Credit and Collection Policy.

 

(b)                                 Each Servicer will instruct all Obligors to
pay all Collections with respect to the Receivables originated by such entity
directly to a Lock-Box or Collection Account; provided, however, that to the
extent that the Originator (other than a Local Originator) of the Receivable
giving rise to such Collections, as applicable, currently permits the Obligor of
such Receivable to pay such Collections to a local employee of such Originator,
as applicable, such Servicer will insure that such local employees remit such
Collections to a local depository account no less frequently than weekly, and
within two (2) Business Days of such local employee’s deposit of such
Collections, such Servicer will cause such Collections to be deposited directly
to a Lock-Box or Collection Account.  With respect to payments relating to
Receivables that are remitted directly to any Servicer, such Servicer will remit
such payments (or will cause all such payments to be remitted) directly to a
Collection Bank and deposited into a Collection Account within two (2) Business
Days following receipt thereof, and, at all times prior to such remittance, such
Servicer will itself hold or, if applicable, will cause such payments to be held
in trust for the exclusive benefit of the Agent and the Purchasers.  Each
Servicer shall effect a Collection Account Agreement substantially in the form
of Exhibit VI with each bank party to a Collection Account at any time.  Prior
to the delivery of any Collection Notice to any

 

41

--------------------------------------------------------------------------------



 

Collection Bank, in the case of any remittances received in any Lock-Box or
Collection Account that shall have been identified, to the satisfaction of the
applicable Servicer, to not constitute Collections or other proceeds of the
Receivables or the Related Security (which identification shall occur no later
than two (2) Business Days after such amounts are received therein), such
Servicer shall promptly (and, in any event, no later than one (1) Business Day
after such identification) remit such items to the Person identified to it as
being the owner of such remittances and cause such amounts to be removed from
such Lock-Box or Collection Account.  From and after the date the Agent delivers
to any Collection Bank a Collection Notice pursuant to Section 8.3, the Agent
may request that the Servicers, and the Servicers thereupon promptly shall
instruct all Obligors with respect to the Receivables, to remit all payments
thereon to a new depositary account specified by the Agent and, at all times
thereafter, each Seller and the Servicers shall not deposit or otherwise credit,
and shall not permit any other Person to deposit or otherwise credit to such new
depositary account any cash or payment item other than Collections.

 

(c)                                  The Servicers shall administer the
Collections with respect to the Receivables originated by each such entity in
accordance with the procedures described herein and in Article II.  The
Servicers shall set aside and hold in trust for the account of Seller and the
Purchasers their respective shares of the Collections in accordance with
Article II.  The Servicers shall, upon the request of the Agent, segregate, in a
manner acceptable to the Agent, all cash, checks and other instruments received
by it from time to time constituting Collections from the general funds of each
of the Servicers or the Sellers prior to the remittance thereof in accordance
with Article II.  If the Servicers shall be required to segregate Collections
pursuant to the preceding sentence, the Servicers shall segregate and deposit
with a bank designated by the Agent such allocable share of Collections of
Receivables set aside for the Purchasers on the second Business Day following
receipt by any Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.

 

(d)                                 The Servicers may, in accordance with the
applicable Originator’s Credit and Collection Policy, extend the maturity of any
Receivable or adjust the Outstanding Balance of any Receivable as the Servicers
determine to be appropriate to maximize Collections thereof; provided, however,
that such extension or adjustment shall not alter the status of such Receivable
as a Delinquent Receivable or Charged-Off Receivable or limit the rights of the
Agent or the Purchasers under this Agreement.  Notwithstanding anything to the
contrary contained herein, upon the occurrence and during the continuance of an
Amortization Event and until such time as the Aggregate Unpaids have been
indefeasibly paid in full, the Agent shall have the absolute and unlimited right
to direct the Servicers to commence or settle any legal action with respect to
any Receivable or to foreclose upon or repossess any Related Security.

 

(e)                                  The Servicers shall hold in trust for the
Sellers and the Purchasers all Records that (i) evidence or relate to the
Receivables, the related Writings and Contracts and Related Security or (ii) are
otherwise necessary or desirable to collect the Receivables and shall, as soon
as reasonably practicable upon demand of the Agent, deliver or make available to
the Agent all such Records, at a place selected by the Agent.  The Servicers
shall, as soon as reasonably practicable following receipt thereof turn over to
the Sellers any cash collections or other cash proceeds received with respect to
Indebtedness not constituting Receivables.  The Servicers shall, from time to
time at the request of any Purchaser, furnish to the Purchasers

 

42

--------------------------------------------------------------------------------



 

(promptly after any such request) a calculation of the amounts set aside for the
Purchasers pursuant to Article II.

 

(f)                                   Any payment by an Obligor in respect of
any indebtedness owed by it to any Originator or any Seller shall, except as
otherwise specified by such Obligor or otherwise required by contract or law and
unless otherwise instructed by the Agent, be applied as a Collection of any
Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.

 

Section 8.3                                    Collection Notices.  The Agent is
authorized at any time to date and to deliver to the Collection Banks the
Collection Notices.  Each Seller hereby agrees that the Agent (for the benefit
of the Purchasers) shall have “control” (within the meaning of Section 9-104 of
the UCC of all applicable jurisdictions) of each Lock-Box, the Collection
Accounts and the amounts on deposit therein.  Each Seller hereby authorizes the
Agent, and agrees that, after the delivery of the Collection Notices, the Agent
shall be entitled to (i) endorse such Seller’s name on checks and other
instruments representing Collections, (ii) enforce the Receivables, the related
Writings and Contracts and the Related Security and (iii) take such action as
shall be necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the Agent
rather than the Sellers or any Servicer.

 

Section 8.4                                    Responsibilities of the Sellers. 
Anything herein to the contrary notwithstanding, the exercise by the Agent and
the Purchasers of their rights hereunder shall not release the Servicers, the
Originators or any Seller from any of their duties or obligations with respect
to any Receivables or under the related Writings or Contracts.  The Purchasers
shall have no obligation or liability with respect to any Receivables or related
Writings or Contracts, nor shall any of them be obligated to perform the
obligations of any Seller.

 

Section 8.5                                    Reports.  The Servicers shall
prepare and forward to the Agent and each Financial Institution (i) on the
20th calendar day of each month (or, if such day is not a Business Day, the next
succeeding Business Day) and at such times as the Agent or the Required
Purchasers shall request, a Monthly Report and (ii) at such times as the Agent
or the Required Purchasers shall request, a Weekly Report and/or a listing by
Obligor of all Receivables together with an aging of such Receivables.

 

Section 8.6                                    Servicing Fees.  In consideration
of the agreement by each of the Persons listed on Schedule C to act as a
Servicer hereunder, the Purchasers hereby agree that, so long as each of the
Persons listed on Schedule C shall continue to perform as a Servicer hereunder,
Seller shall pay over to such Persons collectively, a fee (the “Servicing Fee”)
on each Settlement Date for the immediately preceding Settlement Period equal to
1% (one percent) per annum (the “Servicing Fee Rate”) of the average Net
Receivables Balance during such Settlement Period, as compensation for their
servicing activities.  Such Servicing Fee shall be allocated among the Persons
listed on Schedule C as such parties shall mutually determine.

 

43

--------------------------------------------------------------------------------



 

ARTICLE IX
AMORTIZATION EVENTS

 

Section 9.1                                    Amortization Events.  The
occurrence of any one or more of the following events shall constitute an
Amortization Event:

 

(a)                                 Any Seller Party shall fail (i) to make any
payment or deposit of any amount consisting of Capital required hereunder when
due, or (ii) to make any payment or deposit of any other amount required
hereunder when due (including without limitation any Reimbursement Obligations
or deposits required to be made to the LC Collateral Account) and such failure
shall continue for two (2) consecutive Business Days, or (iii) to perform or
observe any term, covenant or agreement set forth in Section 7.2 hereof, or
(iv) to perform or observe any term, covenant or agreement  set forth in
Section 7.1(a)(iv), (a)(v), (a)(viii) or (c) (second sentence only), and such
failure shall continue for thirty (30) consecutive days or (v) to perform or
observe any other term, covenant or agreement hereunder (other than as referred
to in clauses (i), (ii), (iii) or (iv) of this subsection (a)) and such failure
shall continue for five (5) consecutive Business Days.

 

(b)                                 Any representation, warranty, certification
or statement made by any Seller Party in this Agreement, any other Transaction
Document or in any other document delivered pursuant hereto or thereto shall
prove to have been incorrect when made or deemed made.

 

(c)                                  Failure of any Seller to pay any
Indebtedness when due or the failure of any other Seller Party or Provider to
pay Indebtedness when due in excess of $50,000,000 or the default by any Seller
Party or Provider in the performance of any term, provision or condition
contained in any agreement under which any such Indebtedness was created or is
governed, the effect of which is to cause, or to permit the holder or holders of
such Indebtedness to cause, such Indebtedness to become due prior to its stated
maturity or any such Indebtedness of any Seller Party or Provider shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof.

 

(d)                                 (i)   Any Seller Party or Provider shall
generally not pay its debts as such debts become due or shall admit in writing
its inability to pay its debts generally or shall make a general assignment for
the benefit of creditors, or (ii) any proceeding shall be instituted by or
against any Seller Party or Provider seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its property
or (iii) any Seller Party or Provider shall take any corporate action to
authorize any of the actions set forth in clauses (i) or (ii) above in this
subsection (d).

 

(e)                                  Any Seller shall fail to comply with the
terms of Section 2.6 hereof and such failure shall not have been remedied within
one Business Day.

 

44

--------------------------------------------------------------------------------



 

(f)                                   (i)  As at the end of any calendar month,
the average of the Default Ratios for the three most recently-ended calendar
months shall exceed 4.50%, or (ii) as at the end of any calendar month, the
average of the Dilution Ratios for the three most recently-ended calendar months
shall exceed 2.25%, or (iii) as at the end of any calendar month, the average of
the Delinquency Ratios for the three most recently-ended calendar months shall
exceed 2.50%.

 

(g)                                  A Change of Control shall occur.

 

(h)                                 (i)  One or more final judgments for the
payment of money shall be entered against any Seller or (ii) one or more final
judgments for the payment of money in an amount in excess of $50,000,000,
individually or in the aggregate, shall be entered against any Servicer on
claims not covered by insurance or as to which the insurance carrier has denied
its responsibility, and such judgment shall continue unsatisfied and in effect
for thirty (30) consecutive days without a stay of execution.

 

(i)                                     The “Termination Date” under and as
defined in any Receivables Sale Agreement shall occur under any such Receivables
Sale Agreement or any Seller or any Originator shall fail to observe any term or
condition of any Receivables Sale Agreement or shall waive its right to enforce
the terms and conditions of any Receivables Sale Agreement, or any Originator
shall for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to any Seller
under any Receivables Sale Agreement (other than an Immaterial Originator which
ceases to transfer Receivables subject to and in accordance with Section 1.7 of
any Receivables Sale Agreement).

 

(j)                                    This Agreement shall terminate in whole
or in part (except in accordance with its terms), or shall cease to be effective
or to be the legally valid, binding and enforceable obligation of any Seller, or
any Obligor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability, or the Agent for the
benefit of the Purchasers shall cease to have a valid and perfected first
priority security interest in the Receivables, the Related Security and the
Collections with respect thereto and the Collection Accounts.

 

(k)                                 Provider shall fail to perform or observe
any term, covenant or agreement required to be performed by it under any
Performance Undertaking, or any Performance Undertaking shall cease to be
effective or to be the legally valid, binding and enforceable obligation of
Provider, or Provider shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability.

 

(l)                                     Any Person shall be appointed as an
Independent Manager of a Seller without prior notice thereof having been given
to the Agent in accordance with Section 7.1(b)(vii) or without the written
acknowledgement by the Agent that such Person conforms, to the satisfaction of
the Agent, with the criteria set forth in the definition herein of “Independent
Manager

 

(m)                             (i)  Provider shall fail to own, free and clear
of any Adverse Claims (except any Adverse Claim in favor of the Collateral Agent
in accordance with the Dean Credit Agreement), in the aggregate, either directly
or indirectly, 100% of the limited partnership

 

45

--------------------------------------------------------------------------------



 

interests of Dairy Group and 99.9% of the partnership interests of Dairy Group,
or Dairy Group Receivables GP, LLC (f/k/a Suiza Receivables GP, LLC) shall fail
to own, free and clear of any Adverse Claims (except any Adverse Claim in favor
of the Collateral Agent in accordance with the Dean Credit Agreement), 100% of
the general partnership interests of Dairy Group and 0.1% of the partnership
interests of Dairy Group, or Provider and Suiza Dairy Group, LLC shall fail to
own, free and clear of any Adverse Claims (except any Adverse Claim in favor of
the Collateral Agent in accordance with the Dean Credit Agreement), in the
aggregate, either directly or indirectly, 100% of the membership interests of
Dairy Group Receivables GP, LLC.

 

(ii)                                  Provider shall fail to own, free and clear
of any Adverse Claims (except any Adverse Claim in favor of the Collateral Agent
in accordance with the Dean Credit Agreement), in the aggregate, either directly
or indirectly, 100% of the limited partnership interests of Dairy Group II and
99.9% of the partnership interests of Dairy Group II, or Dairy Group Receivables
GP II, LLC shall fail to own, free and clear of any Adverse Claims (except any
Adverse Claim in favor of the Collateral Agent in accordance with the Dean
Credit Agreement), 100% of the general partnership interests of Dairy Group II
and 0.1% of the partnership interests of Dairy Group II, or Provider and Dean
Dairy Holdings, LLC shall fail to own, free and clear of any Adverse Claims
(except any Adverse Claim in favor of the Collateral Agent in accordance with
the Dean Credit Agreement), in the aggregate, either directly or indirectly,
100% of the membership interests of Dairy Group Receivables GP II, LLC.

 

(n)                                 Provider shall fail to comply with any
financial covenant listed on Annex A to Exhibit I hereto.

 

Section 9.2                                    Remedies.  Upon the occurrence
and during the continuation of an Amortization Event, the Agent may, or upon the
direction of the Required Purchasers shall, take any of the following actions:
(i) replace any Person then acting as Servicer, (ii) declare the Amortization
Date to have occurred, whereupon the Amortization Date shall forthwith occur,
without demand, protest or further notice of any kind, all of which are hereby
expressly waived by each Seller Party; provided, however, that (A) upon the
occurrence of an Amortization Event described in Section 9.1(d)(ii), or of an
actual or deemed entry of an order for relief with respect to any Seller Party
under the Federal Bankruptcy Code, the Amortization Date shall automatically
occur, without demand, protest or any notice of any kind, all of which are
hereby expressly waived by each Seller Party and (B) upon the occurrence of an
Amortization Event described in Section 9.1(a), 9.1(d) or 9.1(e), by three
(3) Business Days’ notice to the Agent, each other Purchaser and the
Administrative Seller, the affected Financial Institution in the case of a
Section 9.1(a) Amortization Event and any Financial Institution in the case of a
Section 9.1(d) or 9.1(e) Amortization Event may terminate its Commitment
hereunder whereupon such Financial Institution shall be deemed to be a
“Terminating Financial Institution” for the purposes hereof, (iii) to the
fullest extent permitted by applicable law, declare that the Default Fee shall
accrue with respect to any of the Aggregate Unpaids outstanding at such time,
(iv) deliver the Collection Notices to the Collection Banks, (v) notify Obligors
of the Purchasers’ interest in the Receivables, and (vi) notify Provider of the
Purchaser’s interest in the Demand Notes, make demand for any and all payments
due thereunder and direct that such payments be made directly to the Agent or
its designee.  The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
Agent and the

 

46

--------------------------------------------------------------------------------



 

Purchasers otherwise available under any other provision of this Agreement, by
operation of law, at equity or otherwise, all of which are hereby expressly
preserved, including, without limitation, all rights and remedies provided under
the UCC, all of which rights shall be cumulative.

 

ARTICLE X
INDEMNIFICATION

 

Section 10.1                             Indemnities by the Seller Parties. 
Without limiting any other rights that the Agent, the LC Bank, any Purchaser,
any Funding Source or any of their respective Affiliates may have hereunder or
under applicable law, (A) each Seller hereby agrees to indemnify (and pay upon
demand to) the Agent, the LC Bank, each Purchaser, each Funding Source and their
respective Affiliates, assigns, officers, directors and employees (each an
“Indemnified Party”) from and against any and all damages, losses, claims,
liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees (which attorneys may be employees of any Indemnified
Party) and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement, or the use of the proceeds of any purchase
hereunder, or the acquisition, funding or ownership, either directly or
indirectly, by a Purchaser or a Funding Source of a Purchaser Interest or of an
interest in the Receivables, or any Receivable or any Contract or any Writing,
or the issuance of any Letters of Credit in connection with this Agreement or
the making of any Participation Advances in connection therewith, or any action
of any Seller Party, any Originator or any Affiliate of any of the foregoing and
(B) the Servicers hereby agree to indemnify (and pay upon demand to) each
Indemnified Party for Indemnified Amounts awarded against or incurred by any of
them arising out of any Servicer’s activities as Servicer hereunder excluding,
however, in all of the foregoing instances under the preceding clauses (A) and
(B):

 

(i)                                     Indemnified Amounts to the extent a
final judgment of a court of competent jurisdiction holds that such Indemnified
Amounts resulted from gross negligence or willful misconduct on the part of the
Indemnified Party seeking indemnification; or

 

(ii)                                  Indemnified Amounts to the extent the same
includes losses in respect of Receivables that are uncollectible on account of
the insolvency, bankruptcy or lack of creditworthiness of the related Obligor;

 

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement.  Without limiting the generality
of the foregoing indemnification, each Seller shall indemnify each Indemnified
Party for Indemnified Amounts (including, without limitation, losses in respect
of uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to any Seller or any Servicer) relating to or resulting
from:

 

(i)                                     any representation or warranty made by
any Seller Party or any Originator in its capacity as seller under any
Receivables Sale Agreement (or any officers of any such Person) under or in
connection with this Agreement, any other Transaction

 

47

--------------------------------------------------------------------------------



 

Document or any other information or report delivered by any such Person
pursuant hereto or thereto, which shall have been false or incorrect when made
or deemed made;

 

(ii)                                  the failure by any Seller, any Servicer,
any Originator to comply with any applicable law, rule or regulation with
respect to any Receivable or Writing or Contract related thereto, or the
nonconformity of any Receivable or Writing or Contract included therein with any
such applicable law, rule or regulation or any failure of any Originator to keep
or perform any of its obligations, express or implied, with respect to the
Writing or Contract;

 

(iii)                               any failure of any Seller, any Servicer, any
Originator to perform its duties, covenants or other obligations in accordance
with the provisions of this Agreement or any other Transaction Document;

 

(iv)                              any products liability, personal injury or
damage suit, or other similar claim arising out of or in connection with
merchandise, insurance or services that are the subject of any Writing or
Contract or any Receivable;

 

(v)                                 any dispute, claim, offset or defense (other
than discharge in bankruptcy of the Obligor) of the Obligor to the payment of
any Receivable (including, without limitation, a defense based on such
Receivable or the related Writing or Contract not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from the sale of the merchandise or service
related to such Receivable or the furnishing or failure to furnish such
merchandise or services;

 

(vi)                              the commingling of Collections of Receivables
at any time with other funds;

 

(vii)                           any investigation, litigation or proceeding
related to or arising from this Agreement or any other Transaction Document, the
transactions contemplated hereby, the use of the proceeds of an Incremental
Purchase, a Reinvestment or drawings under any Letter of Credit, the ownership
of the Purchaser Interests, the issuance of any Letters of Credit or any other
investigation, litigation or proceeding relating to any Seller, any Servicer,
any Originator in which any Indemnified Party becomes involved as a result of
any of the transactions contemplated hereby;

 

(viii)                        any inability to litigate any claim against any
Obligor in respect of any Receivable as a result of such Obligor being immune
from civil and commercial law and suit on the grounds of sovereignty or
otherwise from any legal action, suit or proceeding;

 

(ix)                              any Amortization Event described in
Section 9.1(d);

 

(x)                                 any failure of any Seller to acquire and
maintain legal and equitable title to, and ownership of any Receivable and the
Related Security and Collections with respect thereto from the applicable
Originator, free and clear of any Adverse Claim (other than as created
hereunder); or any failure of any Seller to give reasonably equivalent value to
applicable Originator under the Receivables Sale Agreement to which it is a

 

48

--------------------------------------------------------------------------------



 

party in consideration of the transfer thereunder by such Originator of any
Receivable or any attempt by any Person to void such transfer under statutory
provisions or common law or equitable action;

 

(xi)                              any failure to vest and maintain vested in the
Agent for the benefit of the Purchasers, or to transfer to the Agent for the
benefit of the Purchasers, legal and equitable title to, and ownership of, a
first priority perfected undivided percentage ownership interest (to the extent
of the Purchaser Interests contemplated hereunder) or security interest in the
Receivables, the Related Security and the Collections, free and clear of any
Adverse Claim (except as created by the Transaction Documents);

 

(xii)                           the failure to have filed, or any delay in
filing, financing statements or other similar instruments or documents under the
UCC of any applicable jurisdiction or other applicable laws with respect to any
Receivable, the Related Security and Collections with respect thereto, and the
proceeds of any thereof, whether at the time of any Incremental Purchase or
Reinvestment or at any subsequent time;

 

(xiii)                        any action or omission by any Seller Party that
reduces or impairs the rights of the Agent or the Purchasers with respect to any
Receivable or the value of any such Receivable;

 

(xiv)                       any attempt by any Person to void any Incremental
Purchase or Reinvestment hereunder under statutory provisions or common law or
equitable action; and

 

(xv)                          the failure of any Receivable included in the
calculation of the Net Receivables Balance as an Eligible Receivable to be an
Eligible Receivable at the time so included.

 

This Section 10.1 shall not apply with respect to Taxes other than any Taxes
that represent damages, losses, claims, liabilities, costs, or expenses arising
from any non-Tax claim.

 

Section 10.2                             Increased Cost and Reduced Return.

 

(a)                                 If any Regulatory Requirement (i) subjects
the LC Bank, any Purchaser or any Funding Source to any Taxes on or with respect
to any Funding Agreement or this Agreement or the LC Bank’s, a Purchaser’s or
Funding Source’s commitment or other obligations under a Funding Agreement or
this Agreement, or on or with respect to the Receivables, any Purchaser
Interest, any Letter of Credit or any Participation Advances, or changes the
basis of taxation of payments to any Purchaser or any Funding Source of any
amounts payable under any Funding Agreement or this Agreement (in each case,
other than the following Taxes or changes in the rate of the following Taxes:
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes), (ii) imposes,
modifies or deems applicable any reserve, assessment, fee, tax, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or liabilities of the LC Bank, a Funding Source or a
Purchaser, or credit extended by the LC Bank, a Funding Source or a Purchaser
pursuant to a Funding Agreement or this Agreement or (iii) imposes any other
condition (other than Taxes) the result of which is to

 

49

--------------------------------------------------------------------------------



 

increase the cost to the LC Bank, a Funding Source or a Purchaser of maintaining
its commitment or performing its other obligations under a Funding Agreement or
this Agreement, or to reduce the rate of return on the LC Bank’s, a Funding
Source’s or Purchaser’s capital or assets as a consequence of its commitment or
other obligations under a Funding Agreement or this Agreement, or to reduce the
amount of any sum received or receivable by the LC Bank, a Funding Source or a
Purchaser under a Funding Agreement or this Agreement, or to require any payment
calculated by reference to the amount of interests or loans held or interest
received by it, then, upon demand by the Agent, the Sellers shall pay to the
Agent, for the benefit of the LC Bank, the relevant Funding Source or the
Purchaser, as applicable, such amounts charged to such LC Bank, Funding Source
or Purchaser or such amounts to otherwise compensate such LC Bank, Funding
Source or such Purchaser for such increased cost or such reduction.  The term
“Regulatory Requirement” shall mean (i) the adoption after the date hereof of
any applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy or liquidity coverage) or any change
therein after the date hereof or (ii) any change after the date hereof in the
interpretation or administration thereof by any Governmental Authority, or
compliance with any request or directive (whether or not having the force of
law) of any such Governmental Authority; provided that for purposes of this
definition, (x) the United States bank regulatory rule titled Risk-Based Capital
Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modification to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues, adopted on December 15, 2009, (y) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder, issued in connection therewith or in
implementation thereof (whether or not having the force of law), and (z) all
requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law),
shall in each case be deemed to be a “Regulatory Requirement” adopted after the
date hereof, regardless of the date enacted, adopted, issued, promulgated or
implemented.  The Sellers acknowledge that any LC Bank, Funding Source or
Purchaser may institute measures in anticipation of a final or proposed
Regulatory Requirement (including, without limitation, the imposition of
internal charges on such LC Bank’s or Purchaser’s interests or obligations under
this Agreement), and may commence allocating charges to or seeking compensation
from the Sellers under this Section 10.2 in connection with such measures, in
advance of the effective date of such final or proposed Regulatory Requirement,
and the Sellers agree to pay such charges or compensation to the Agent, for the
benefit of such LC Bank, Funding Source or Purchaser, following demand therefor
without regard to whether such proposed Regulatory Requirement has been adopted
or whether such effective date has occurred.  The Sellers further acknowledge
that any charge or compensation demanded hereunder may take the form of a
monthly charge to be assessed by such LC Bank, Purchaser or Funding Source.

 

(b)                                 A certificate of the applicable LC Bank,
Purchaser or Funding Source setting forth the amount or amounts necessary to
compensate such LC Bank, Purchaser or Funding Source pursuant to paragraph
(a) of this Section 10.2 shall be delivered to the Sellers and shall be
conclusive absent manifest error. The Sellers shall pay the Agent, for
distribution to such LC Bank, Purchaser or Funding Source, the amount as due on
any such certificate on the next Settlement Date following receipt of such
notice.

 

50

--------------------------------------------------------------------------------



 

(c)                                  If any Purchaser or any Funding Source has
or anticipates having any claim for compensation from the Seller pursuant to
clause (iii) of the definition of Regulatory Requirement appearing in paragraph
(a) of this Section 10.2, and such Purchaser or Funding Source believes that
having the facility publicly rated by one credit rating agency would reduce the
amount of such compensation by an amount deemed by such Purchaser or Funding
Source to be material, such Purchaser or Funding Source shall provide written
notice to the Sellers and the Servicer (a “Ratings Request”) that such Purchaser
or Funding Source intends to request a public rating of the facility from one
credit rating agency selected by such Purchaser or Funding Source and reasonably
acceptable to the Sellers, of at least “A” or its equivalent (the “Required
Rating”).  The Sellers and the Servicer agree that they shall cooperate with
such Purchaser’s or Funding Source’s efforts to obtain the Required Rating, and
shall provide the applicable credit rating agency (either directly or through
distribution to the Agent, Purchaser or Funding Source), any information
requested by such credit rating agency for purposes of providing and monitoring
the Required Rating.  The Purchasers shall pay the initial fees payable to the
credit rating agency for providing the rating and the Sellers shall pay all
ongoing fees payable to the credit rating agency for their continued monitoring
of the rating.  Nothing in this Section 10.2(c) shall preclude any Purchaser or
Funding Source from demanding compensation from the Seller pursuant to
Section 10.2(a) hereof at any time and without regard to whether the Required
Rating shall have been obtained, or shall require any Purchaser or Funding
Source to obtain any rating on the facility prior to demanding any such
compensation from the Sellers.

 

Section 10.3                             Other Costs and Expenses.  Each Seller
shall reimburse the Agent, the LC Bank and each Purchaser on demand for all
costs and out-of-pocket expenses in connection with the preparation, execution,
delivery and administration of this Agreement, the transactions contemplated
hereby and the other documents to be delivered hereunder, including without
limitation, the cost of any auditors auditing the books, records and procedures
of any Seller Party on behalf of the Agent, the LC Bank or the Purchasers
(subject to the limitations set forth in Section 7.1(d) with respect to annual
audits), reasonable fees and out-of-pocket expenses of legal counsel for each
Purchaser, the LC Bank and the Agent (which such counsel may be employees of any
Purchaser, the LC Bank or the Agent) with respect thereto and with respect to
advising any Purchaser, the LC Bank or the Agent as to their respective rights
and remedies under this Agreement.  Each Seller shall reimburse the Agent on
demand for any and all costs and expenses of the Agent, the LC Bank and the
Purchasers, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this Agreement following an
Amortization Event.  Each Seller shall reimburse each Company on demand for all
other costs and expenses incurred by such Company (“Other Costs”), including,
without limitation, the cost of auditing such Company’s books by certified
public accountants, the cost of rating the Commercial Paper by independent
financial rating agencies, and the reasonable fees and out-of-pocket expenses of
counsel for such Company or any counsel for any shareholder of such Company with
respect to advising such Company or such shareholder as to matters relating to
such Company’s operations.  This Section 10.3 shall not apply with respect to
Taxes, which shall be governed exclusively by Section 10.7.

 

Section 10.4                             Allocations.  Each Company shall
allocate the liability for Other Costs among the Sellers and other Persons with
whom such Company has entered into agreements to

 

51

--------------------------------------------------------------------------------



 

purchase interests in receivables (“Other Sellers”).  If any Other Costs are
attributable to the Sellers and not attributable to any Other Seller, the
Sellers shall be solely liable for such Other Costs.  However, if Other Costs
are attributable to Other Sellers and not attributable to the Sellers, such
Other Sellers shall be solely liable for such Other Costs.  All allocations to
be made pursuant to the foregoing provisions of this Article X shall be made by
the applicable Company in its sole discretion and shall be binding on the
Sellers and the Servicers.

 

Section 10.5                             Accounting Based Consolidation Event. 
Upon demand by the Agent, the Sellers shall pay to the Agent, for the benefit of
the relevant Funding Source, such amounts as such Funding Source reasonably
determines will compensate or reimburse such Funding Source for any (i) fee,
expense or increased cost charged to, incurred or otherwise suffered by such
Funding Source, (ii) reduction in  the rate of return on such Funding Source’s
capital or reduction in the amount of any sum received or receivable by such
Funding Source or (iii) internal capital charge or other imputed cost determined
by such Funding Source to be allocable to the Sellers or the transactions
contemplated in this Agreement, in each case resulting from or in connection
with the consolidation, for financial and/or regulatory accounting purposes, of
all or any portion of the assets and liabilities of Company or, if applicable,
its related commercial paper issuer, that are subject to this Agreement or any
other Transaction Document with all or any portion of the assets and liabilities
of a Funding Source.  Amounts under this Section 10.5 may be demanded at any
time without regard to the timing of issuance of any financial statement by the
Conduit or by any Funding Source. A certificate of the Funding Source setting
forth the amount or amounts necessary to compensate such Funding Source pursuant
to this Section 10.5 shall be delivered to the Sellers and shall be conclusive
absent manifest error.  The Sellers shall pay such Funding Source the amount as
due on any such certificate on the next Settlement Date following receipt of
such notice.

 

Section 10.6                             Required Ratings.  The Agent shall have
the right at any time to request that a public rating of the Purchaser Interests
of at least “AA” or its equivalent (the “Agent Required Rating”) be obtained
from one credit rating agency acceptable to the Agent.  Each of the Sellers and
the Servicer agree that they shall cooperate with the Agent’s efforts to obtain
the Agent Required Rating, and shall provide the Agent, for distribution to the
applicable credit rating agency, any information requested by such credit rating
agency for purposes of providing the Agent Required Rating.  Any such request (a
“Agent Ratings Request”) shall be in writing, and if the Agent Required Rating
is not obtained within 60 days following the date of such Agent Ratings Request
(unless the failure to obtain the Agent Required Rating is solely the result of
the Agent’s failure to provide the credit rating agency with sufficient
information to permit the credit rating agency to perform its analysis, and is
not the result of the Sellers’ or the Servicer’s failure to cooperate or provide
sufficient information to the Agent), (i) upon written notice by the Agent to
the Sellers, which notice shall be given no less than 60 days following such
failure to obtain the Agent Required Rating, the Amortization Date shall occur,
and (ii) outstanding Capital shall thereafter incur the Default Fee.  The
Purchasers shall pay the initial fees payable to the credit rating agency for
providing the Agent Required Rating, and the Sellers shall pay all ongoing fees
payable to the credit rating agency for its continued monitoring of the Agent
Required Rating.

 

52

--------------------------------------------------------------------------------



 

Section 10.7                             Taxes.

 

(a)                                 Payments Free of Taxes. Any and all payments
by or on account of any obligation of any Seller under any Transaction Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Seller shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 10.7) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding for
Indemnified Taxes been made.

 

(b)                                 Payment of Other Taxes by the Seller. The
Seller shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Agent timely reimburse it for,
Other Taxes.

 

(c)                                  Evidence of Payments. As soon as
practicable after any payment of Taxes by any Seller to a Governmental Authority
pursuant to this Section 10.7, such Seller shall deliver to the Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Agent.

 

(d)                                 Indemnification by the Sellers. The Sellers
shall indemnify each Recipient, within 10 days after written demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth in reasonable detail the amount of such payment or liability
delivered to the Sellers by a Purchaser (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of a Purchaser, shall be conclusive absent
manifest error.

 

(e)                                  Indemnification by the Financial
Institutions. Each Financial Institution shall severally indemnify the Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Financial Institution or any Company in its Purchaser Group (but only to
the extent that any Seller has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Sellers to do so),
(ii) any Taxes attributable to such Purchaser’s failure to comply with the
provisions of Section 12.2 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Financial Institution or any
Company in its Purchaser Group, in each case, that are payable or paid by the
Agent in connection with any Transaction Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Financial Institution by the Agent shall be conclusive absent manifest error.
Each Financial Institution hereby authorizes the Agent to set off and apply

 

53

--------------------------------------------------------------------------------



 

any and all amounts at any time owing to such Financial Institution under any
Transaction Document or otherwise payable by the Agent to the Financial
Institution from any other source against any amount due to the Agent under this
subsection (e).

 

(f)                                   Status of Purchasers. (i) Any Purchaser
that is entitled to an exemption from or reduction of withholding Tax with
respect to payments made under any Transaction Document shall deliver to the
Sellers and the Agent, at the time or times reasonably requested by a Seller or
the Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by a Seller or the Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Purchaser, if reasonably requested by a Seller or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by such Seller or the Agent as will enable such Seller
or the Agent to determine whether or not such Purchaser is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 10.7(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Purchaser’s reasonable judgment such completion, execution or submission
would subject such Purchaser to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Purchaser.

 

(i)                                     Without limiting the generality of the
foregoing, in the event that the Seller is a U.S. Person:

 

(A) any Purchaser that is a U.S. Person shall deliver to the Sellers and the
Agent on or prior to the date on which such Purchaser becomes a Purchaser under
this Agreement (and from time to time thereafter upon the reasonable request of
a Seller or the Agent), executed originals of IRS Form W-9 certifying that such
Purchaser is exempt from U.S. Federal backup withholding tax;

 

(B) any Foreign Purchaser shall, to the extent it is legally entitled to do so,
deliver to the Sellers and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign
Purchaser becomes a Purchaser under this Agreement (and from time to time
thereafter upon the reasonable request of a Seller or the Agent), whichever of
the following is applicable;

 

(1)              in the case of a Foreign Purchaser claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Transaction Document, executed originals of IRS
Form W-8BEN, W-8BEN-E or any successor form establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Transaction Document, IRS Form W-8BEN, W-8BEN-E or any successor form
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)              executed originals of IRS Form W-8ECI;

 

54

--------------------------------------------------------------------------------



 

(3)              in the case of a Foreign Purchaser claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit XII-1 to the effect that such
Foreign Purchaser is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of either Seller within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN, W-8BEN-E or any
successor form; or

 

(4)              to the extent a Foreign Purchaser is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, W-8BEN-E or any successor form, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit XII-2 or Exhibit XII-3, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Purchaser is a partnership and one or more direct
or indirect partners of such Foreign Purchaser are claiming the portfolio
interest exemption, such Foreign Purchaser may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit XII-4 on behalf of each such
direct and indirect partner;

 

(C) any Foreign Purchaser shall, to the extent it is legally entitled to do so,
deliver to the Sellers and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign
Purchaser becomes a Purchaser under this Agreement (and from time to time
thereafter upon the reasonable request of the Seller or the Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Seller or the Agent to determine the withholding or
deduction required to be made; and

 

(D) if a payment made to a Purchaser under any Transaction Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Purchaser were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Purchaser shall deliver to the Seller and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Seller
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Seller or the Agent as may be
necessary for the Seller and the Agent to comply with their obligations under
FATCA and to determine that such Purchaser has complied with such Purchaser’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

55

--------------------------------------------------------------------------------



 

Each Purchaser agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Sellers and the Agent in writing of
its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds. If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 10.7 (including by the payment of additional amounts pursuant to this
Section 10.7), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 10.7 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this subsection (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Survival. Each party’s obligations under
this Section 10.7 shall survive the resignation or replacement of the Agent or
any assignment of rights by, or the replacement of, a Purchaser, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Transaction Document.

 

(i)                                     Defined Terms. For purposes of this
Section 10.7, the term “Purchaser” includes the LC Bank and the term “applicable
law” includes FATCA.

 

ARTICLE XI
THE AGENT

 

Section 11.1                             Authorization and Action.  Each
Purchaser hereby designates and appoints Coöperatieve Rabobank U.A., New York
Branch to act as its agent hereunder and under each other Transaction Document,
and authorizes the Agent to take such actions as agent on its behalf and to
exercise such powers as are delegated to the Agent by the terms of this
Agreement and the other Transaction Documents together with such powers as are
reasonably incidental thereto.  The LC Bank hereby designates and appoints
Coöperatieve Rabobank U.A., New York Branch  to act as its agent hereunder and
under each other Transaction Document in respect of protecting and maintaining
the security interest granted under Section 14.14(a), and authorizes the Agent
to take such actions as agent on its behalf and to exercise such powers as are
delegated to the Agent by the terms of this Agreement and the other Transaction
Documents together with such powers

 

56

--------------------------------------------------------------------------------



 

as are reasonably incidental thereto.  The Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser or the LC
Bank, and no implied covenants, functions, responsibilities, duties, obligations
or liabilities on the part of the Agent shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Agent.  In performing its
functions and duties hereunder and under the other Transaction Documents, the
Agent shall act solely as agent for the Purchasers and the LC Bank to the extent
set forth herein, and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for any Seller Party or
any of such Seller Party’s successors or assigns.  The Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement, any other Transaction Document or applicable
law.  The appointment and authority of the Agent hereunder shall terminate upon
the date on which the Commitments have terminated, no Letters of Credit are
outstanding and all Aggregate Unpaids have been indefeasibly paid in full.  The
LC Bank and each Purchaser hereby authorizes the Agent to file such Uniform
Commercial Code financing statements against the Seller Parties as it may deem
necessary or desirable in its sole discretion.

 

Section 11.2                             Delegation of Duties.  The Agent may
execute any of its duties under this Agreement and each other Transaction
Document by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

Section 11.3                             Exculpatory Provisions.  Neither the
Agent nor any of its directors, officers, agents or employees shall be
(i) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement or any other Transaction Document
(except for its, their or such Person’s own gross negligence or willful
misconduct), or (ii) responsible in any manner to the LC Bank or any of the
Purchasers for any recitals, statements, representations or warranties made by
any Seller Party contained in this Agreement, any other Transaction Document or
any certificate, report, statement or other document referred to or provided for
in, or received under or in connection with, this Agreement, or any other
Transaction Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, or any other Transaction
Document or any other document furnished in connection herewith or therewith, or
for any failure of any Seller Party to perform its obligations hereunder or
thereunder, or for the satisfaction of any condition specified in Article VI, or
for the perfection, priority, condition, value or sufficiency of any collateral
pledged in connection herewith.  The Agent shall not be under any obligation to
the LC Bank or any Purchaser to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Seller Parties.  The Agent shall not be
deemed to have knowledge of any Amortization Event or Potential Amortization
Event unless the Agent has received notice from a Seller, the LC Bank or a
Purchaser.

 

Section 11.4                             Reliance by Agent.  The Agent shall in
all cases be entitled to rely, and shall be fully protected in relying, upon any
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the

 

57

--------------------------------------------------------------------------------



 

Sellers), independent accountants and other experts selected by the Agent.  The
Agent shall in all cases be fully justified in failing or refusing to take any
action under this Agreement or any other Transaction Document unless it shall
first receive such advice or concurrence of the LC Bank, the Required Purchasers
or all of the Purchasers, as applicable, as it deems appropriate and it shall
first be indemnified to its satisfaction by the Financial Institutions, provided
that unless and until the Agent shall have received such advice, the Agent may
take or refrain from taking any action, as the Agent shall deem advisable and in
the best interests of the LC Bank and the Purchasers.  The Agent shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of the LC Bank, the Required Purchasers or all of the Purchasers,
as applicable, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the LC Bank and all the Purchasers.

 

Section 11.5                             Non-Reliance on Agent and Other
Purchasers.  Each Purchaser expressly acknowledges that neither the Agent, nor
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
the Agent hereafter taken, including, without limitation, any review of the
affairs of any Seller Party, shall be deemed to constitute any representation or
warranty by the Agent.  The LC Bank and each Purchaser represents and warrants
to the Agent that it has and will, independently and without reliance upon the
Agent or any other Purchaser and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of any Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

 

Section 11.6                             Reimbursement and Indemnification.  The
Financial Institutions agree to reimburse and indemnify the Agent and its
officers, directors, employees, representatives and agents, ratably based on the
ratio of each Financial Institution’s Commitment to the aggregate Commitment
(or, following the termination of the Commitments, the ratio of Capital of the
Purchaser Interests of the Purchaser Group of which such Financial Institution
is a part to the aggregate Capital of all Purchaser Interests), to the extent
not paid or reimbursed by the Seller Parties (i) for any amounts for which the
Agent, acting in its capacity as Agent, is entitled to reimbursement by the
Seller Parties hereunder and (ii) for any other expenses incurred by the Agent,
in its capacity as Agent and acting on behalf of the Purchasers, in connection
with the administration and enforcement of this Agreement and the other
Transaction Documents; provided that the Agent shall not be entitled to any
indemnity or reimbursement under this Section 11.6 for any expenses resulting
from the gross negligence or willful misconduct of the Agent, as determined by a
final and non-appealable judgment rendered by a court of competent jurisdiction.

 

Section 11.7                             Agent in Its Individual Capacity.  The
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with any Seller or any Affiliate of any Seller as
though the Agent were not the Agent hereunder.  With respect to the acquisition
of Purchaser Interests or the making of Participation Advances pursuant to this
Agreement, the Agent shall have the same rights and powers under this Agreement
in its individual capacity as any Purchaser (including any Purchaser that is an
LC Participant) and may exercise the same as though it were not the Agent, and
the terms “Financial Institution,” “Related

 

58

--------------------------------------------------------------------------------



 

Financial Institution,” “Purchaser,” “Financial Institutions,” “Related
Financial Institutions,” “LC Participant” and “Purchasers” shall include the
Agent in its individual capacity.

 

Section 11.8                             Successor Agent.  The Agent may, upon
five days’ notice to the Administrative Seller, the LC Bank and the Purchasers,
and the Agent will, upon the direction of all of the Purchasers (other than the
Agent, in its individual capacity) resign as Agent.  If the Agent shall resign,
then the Required Purchasers during such five-day period shall appoint, with the
consent of the Administrative Seller, such consent not to be unreasonably
withheld or delayed, from among the Purchasers a successor agent.  If for any
reason no successor Agent is appointed by the Required Purchasers during such
five-day period, then effective upon the termination of such five day period,
the Purchasers shall perform all of the duties of the Agent hereunder and under
the other Transaction Documents and the Sellers and the Servicers (as
applicable) shall make all payments in respect of the Aggregate Unpaids directly
to the applicable Purchasers and for all purposes shall deal directly with the
Purchasers.  After the effectiveness of any retiring Agent’s resignation
hereunder as Agent, the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Agent under this Agreement and under the other Transaction Documents.

 

Section 11.9                             No Other Duties, etc.  Anything herein
to the contrary notwithstanding, the co-agent listed on the cover page or
signature pages hereof shall not have any powers, duties or responsibilities
under this Agreement or any of the other Transaction Documents, except in its
capacity, as applicable, as a Company, Financial Institution, LC Participant or
LC Bank hereunder.

 

ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS

 

Section 12.1                             Assignments.  (a)  Each Seller Party,
the LC Bank, the Agent and each Purchaser hereby agree and consent to the
complete or partial assignment by any Company of all or any portion of its
rights under, interest in, title to and obligations under this Agreement to any
Funding Source pursuant to any Funding Agreement or to any other Person, and
upon such assignment, such Company shall be released from its obligations so
assigned.  Further, each Seller Party, the LC Bank, the Agent and each Purchaser
hereby agree that any assignee of any Company of this Agreement or of all or any
of the Purchaser Interests of any Company shall have all of the rights and
benefits under this Agreement as if the term “Company” explicitly referred to
and included such party (provided that (i) the Purchaser Interests of any such
assignee that is a Company or a commercial paper conduit shall accrue CP Costs
based on such Company’s Company Costs or on such commercial paper conduit’s cost
of funds, respectively, and (ii) the Purchaser Interests of any other such
assignee shall accrue Yield pursuant to Section 4.1), and no such assignment
shall in any way impair the rights and benefits of any Company hereunder. 
Neither any Seller nor any Servicer shall have the right to assign its rights or
obligations under this Agreement.

 

(b)                                 Any Financial Institution may at any time
and from time to time assign to one or more Persons (“Purchasing Financial
Institutions”) all or any part of its rights and

 

59

--------------------------------------------------------------------------------



 

obligations under this Agreement (including in its capacity as an LC
Participant, if applicable) pursuant to an assignment agreement, substantially
in the form set forth in Exhibit VII hereto (the “Assignment Agreement”)
executed by such Purchasing Financial Institution and such selling Financial
Institution.  The consent of the Company in such selling Financial Institution’s
Purchaser Group and the consent of the Administrative Seller shall be required
prior to the effectiveness of any such assignment; provided, however, that in
the event the Administrative Seller fails to consent to any proposed Purchasing
Financial Institution during the thirty (30) day period following the
Administrative Seller’s initial receipt of a request for its consent to any such
assignment, only the consent of the Company in such selling Financial
Institution’s Purchaser Group shall thereafter be required with respect to any
such assignment.  Each assignee of a Financial Institution must (i) have a
short-term debt rating of A-1 or better by S&P and P-1 by Moody’s and (ii) agree
to deliver to the Agent, promptly following any request therefor by the Agent or
the Company in such selling Financial Institution’s Purchaser Group, an
enforceability opinion in form and substance satisfactory to the Agent and such
Company (such opinion may be delivered by in-house counsel of such assignee). 
Upon delivery of the executed Assignment Agreement to the Agent, such selling
Financial Institution shall be released from its obligations hereunder to the
extent of such assignment.  Thereafter the Purchasing Financial Institution
shall for all purposes be a Financial Institution party to this Agreement and
shall have all the rights and obligations of a Financial Institution (including,
without limitation, the applicable obligations of a Related Financial
Institution) under this Agreement to the same extent as if it were an original
party hereto and no further consent or action by any Seller, the Purchasers, the
LC Bank or the Agent shall be required.

 

(c)                                  Each of the Financial Institutions agrees
that in the event that its short-term debt rating is below A-1 by S&P and below
P-1 by Moody’s (an “Affected Financial Institution”), such Affected Financial
Institution shall be obliged, at the request of the Company in such Affected
Financial Institution’s Purchaser Group or the Agent, to assign all of its
rights and obligations hereunder to (x) another Financial Institution in such
Affected Financial Institution’s Purchaser Group or (y) another funding entity
nominated by the Agent and acceptable to the Company in such Affected Financial
Institution’s Purchaser Group, and willing to participate in this Agreement
through the Liquidity Termination Date in the place of such Affected Financial
Institution; provided that the Affected Financial Institution receives payment
in full, pursuant to an Assignment Agreement, of an amount equal to such
Financial Institution’s Pro Rata Share of the Aggregate Capital owing to the
Financial Institutions in such Affected Financial Institution’s Purchaser Group
and all accrued but unpaid Yield, fees and other costs and expenses owing to
such Affected Financial Institution.

 

Section 12.2                             Participations.  Any Financial
Institution may, in the ordinary course of its business at any time sell to one
or more Persons (each a “Participant”) participating interests in its Pro Rata
Share of the Purchaser Interests and Participation Advances of the Financial
Institutions in such Financial Institution’s Purchaser Group or any other
interest of such Financial Institution hereunder.  Notwithstanding any such sale
by a Financial Institution of a participating interest to a Participant, such
Financial Institution’s rights and obligations under this Agreement shall remain
unchanged, such Financial Institution shall remain solely responsible for the
performance of its obligations hereunder, and each Seller, the LC Bank, each
Company and the Agent shall continue to deal solely and directly with such
Financial Institution in connection with such Financial Institution’s rights and
obligations under this Agreement.

 

60

--------------------------------------------------------------------------------



 

Each Financial Institution agrees that any agreement between such Financial
Institution and any such Participant in respect of such participating interest
shall not restrict such Financial Institution’s right to agree to any amendment,
supplement, waiver or modification to this Agreement, except for any amendment,
supplement, waiver or modification described in Section 14.1(b)(i). Each
Purchaser that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Sellers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Purchaser Interests or other
obligations under the Transaction Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Purchaser shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

Section 12.3                             Federal Reserve.  Any Financial
Institution may at any time pledge or grant a security interest in all or any
portion of its rights (including, without  limitation, any Purchaser Interest
and any rights to payment of Capital and Yield) under this Agreement to secure
obligations of such Financial Institution to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Financial Institution from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Financial Institution as a party hereto.

 

Section 12.4                             Replacement of Purchaser Groups.  If
any Purchaser or Funding Source requests compensation under Section 10.2(a) or
if any Seller is required to pay any Indemnified Taxes or additional amounts to
any Purchaser or LC Bank or any Governmental Authority for the account of any
Purchaser or LC Bank pursuant to Section 10.7, then the Sellers may, at their
sole expense and effort (including payment of any applicable processing and
recordation fees), upon notice to such Purchaser or Funding Source and the
Agent, require each Purchaser in the related Purchaser Group to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 12.1), all of its respective interests, rights (other than
its existing rights to payments pursuant to Section 10.7) and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Company or Financial Institution, as applicable, if a Company or
Financial Institution accepts such assignment); provided, that (i) the Sellers
shall have received the prior written consent of the Agent with respect to any
assignee that is not already a member of a Purchaser Group hereunder, which
consent shall not unreasonably be withheld, conditioned or delayed, (ii) each
member of such assigning Purchaser Group shall have received payment of an
amount equal to all outstanding Capital, accrued CP Costs and Yield in respect
thereof, accrued fees and all other Aggregate Unpaids payable to it hereunder,
from the assignee (to the extent of such outstanding Capital) or the Sellers (in
the case of all other amounts) and (iii) such assignment will result in a
reduction in such compensation or payments under Section 10.2(a) or
Section 10.7. A Purchaser shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Purchaser or
otherwise, the circumstances entitling the Sellers to require such assignment
and delegation cease to exist.

 

61

--------------------------------------------------------------------------------



 

ARTICLE XIII
INTENTIONALLY OMITTED

 

ARTICLE XIV
MISCELLANEOUS

 

Section 14.1                             Waivers and Amendments.  (a)  No
failure or delay on the part of the Agent or any Purchaser in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy.  The rights and remedies herein provided shall be cumulative
and nonexclusive of any rights or remedies provided by law.  Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.

 

(b)                                 No provision of this Agreement may be
amended, supplemented, modified or waived except in writing in accordance with
the provisions of this Section 14.1(b).  Each Company, each Seller and the
Agent, at the direction of the Required Purchasers, may enter into written
modifications or waivers of any provisions of this Agreement, provided, however,
that with respect to any modification or waiver, the Rating Agencies then rating
the commercial paper notes issued by any Company shall have confirmed that the
ratings of the commercial paper notes of such Company will not be downgraded or
withdrawn as a result of such modification or waiver; and provided, further,
that no such modification or waiver shall:

 

(i)                                     without the consent of each affected
Purchaser, (A) extend the Liquidity Termination Date or the date of any payment
or deposit of Collections by any Seller or any Servicer, (B) reduce the rate or
extend the time of payment of Yield, any fees or any CP Costs (or any component
of Yield or CP Costs), (C) reduce any fee payable to the Agent for the benefit
of the Purchasers, (D) except pursuant to Article XII hereof, change the amount
of the Capital of any Purchaser, any Financial Institution’s Pro Rata Share, any
Company’s Pro Rata Share, any LC Participant’s LC Share, any Financial
Institution’s Commitment or LC Amount or any Company’s Company Purchase Limit
(other than, to the extent applicable, pursuant to Section 4.6), (E) amend,
modify or waive any provision of the definition of Required Purchasers or this
Section 14.1(b), (F) consent to or permit the assignment or transfer by any
Seller of any of its rights and obligations under this Agreement, (G) change the
definition of “Eligible Receivable,” “Loss Reserve,” “Yield and Servicer
Reserve,” “Default Ratio,” “Delinquency Ratio,” “Dilution Reserve,” or “Dilution
Ratio” or amend or modify Section 9.1(f) or (H) amend or modify any defined term
(or any defined term used directly or indirectly in such defined term) used in
clauses (A) through (G) above in a manner that would circumvent the intention of
the restrictions set forth in such clauses; or

 

(ii)                                  without the written consent of the then
Agent, amend, modify or waive any provision of this Agreement if the effect
thereof is to affect the rights or duties of such Agent.

 

Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, but with the consent of the Administrative Seller, the Agent may
amend this Agreement solely to add

 

62

--------------------------------------------------------------------------------



 

additional Persons as Financial Institutions hereunder and (ii) the Agent, the
Required Purchasers and each Company may enter into amendments to modify any of
the terms or provisions of Article XI, Section 14.13 or any other provision of
this Agreement without the consent of any Seller Party, provided that such
amendment has no negative impact upon such Seller Party and provided further
that the Rating Agencies then rating the commercial paper notes issued by any
Company shall have confirmed that the ratings of the commercial paper notes of
such Company will not be downgraded or withdrawn as a result of such
amendments.  Any modification or waiver made in accordance with this
Section 14.1 shall apply to each of the Purchasers equally and shall be binding
upon each Seller Party, the Purchasers and the Agent.

 

Section 14.2                             Notices.  Except as provided in this
Section 14.2, all communications and notices provided for hereunder shall be in
writing (including bank wire, telecopy, electronic facsimile transmission,
e-mail or similar writing) and shall be given to the other parties hereto at
their respective addresses, telecopy numbers or e-mail addresses set forth on
Schedule E hereto or at such other address, telecopy number or e-mail address as
such Person may hereafter specify for the purpose of notice to each of the other
parties hereto.  Each such notice or other communication shall be effective
(i) if given by telecopy, upon the receipt thereof, (ii) if given by mail, three
(3) Business Days after the time such communication is deposited in the mail
with first class postage prepaid or (iii) if given by any other means, when
received at the address specified in this Section 14.2.  Each Seller hereby
authorizes the Agent and the Purchasers to effect purchases and, selections of
CP (Tranche) Accrual Periods, Tranche Periods and Discount Rates based on
telephonic notices made by any Person whom the Agent or applicable Purchaser in
good faith believes to be acting on behalf of such Seller.  Each Seller agrees
to deliver promptly to the Agent and each applicable Purchaser a written
confirmation of each telephonic notice signed by an authorized officer of such
Seller; provided, however, the absence of such confirmation shall not affect the
validity of such notice.  If the written confirmation differs from the action
taken by the Agent or applicable Purchaser, the records of the Agent or
applicable Purchaser shall govern absent manifest error.

 

Section 14.3                             Ratable Payments.  If any Purchaser,
whether by setoff or otherwise, has payment made to it with respect to any
portion of the Aggregate Unpaids owing to such Purchaser (other than payments
received pursuant to Section 10.2 or 10.3) in a greater proportion than that
received by any other Purchaser entitled to receive a ratable share of such
Aggregate Unpaids, such Purchaser agrees, promptly upon demand, to purchase for
cash without recourse or warranty a portion of such Aggregate Unpaids held by
the other Purchasers so that after such purchase each Purchaser will hold its
ratable proportion of such Aggregate Unpaids; provided that if all or any
portion of such excess amount is thereafter recovered from such Purchaser, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

 

Section 14.4                             Protection of Ownership Interests of
the Purchasers.  (a)  Each Seller agrees that from time to time, at its expense,
it will promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or reasonably desirable, or that the Agent may
request, to perfect, protect or more fully evidence the Purchaser Interests, or
to enable the Agent or the Purchasers to exercise and enforce their rights and
remedies hereunder.  Without limiting the foregoing, each Seller will, upon the
request of the Agent or the Required Purchasers, execute and file such financing
or continuation statements, or amendments thereto or

 

63

--------------------------------------------------------------------------------



 

assignments thereof, and such other instruments and documents, that may be
necessary or desirable, or that the Agent may reasonably request, to perfect,
protect or evidence such Purchaser Interests.  At any time after the occurrence
and during the continuation of an Amortization Event, the Agent may, or the
Agent may direct any Seller or any Servicer to, notify the Obligors of
Receivables, at the Sellers’ expense, of the ownership or security interests of
the Purchasers under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Agent or its designee.  The Sellers or the Servicers (as applicable) shall,
at any Purchaser’s request, withhold the identity of such Purchaser in any such
notification.

 

(b)                                 If any Seller Party fails to perform any of
its obligations hereunder, the Agent or any Purchaser may (but shall not be
required to) perform, or cause performance of, such obligations, and the Agent’s
or such Purchaser’s costs and expenses incurred in connection therewith shall be
payable by the Sellers as provided in Section 10.3.  Each Seller Party
irrevocably authorizes the Agent at any time and from time to time in the sole
discretion of the Agent, and appoints the Agent as its attorney-in-fact, to act
on behalf of such Seller Party (i) to execute on behalf of any Seller as debtor
and to file financing or continuation statements (and amendments thereto and
assignments thereof) necessary or desirable in the Agent’s sole discretion to
perfect and to maintain the perfection and priority of the interest of the
Purchasers and the LC Bank in the Receivables and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as the
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Purchasers in the
Receivables.  The financing statements described in this Section 14.4(b) may
describe the collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Agent may determine, in its sole and absolute discretion, is
necessary, advisable or prudent to ensure the perfection and priority of the
interests of the Purchasers in the Receivables, the Related Security and the
Collections, and of the security interest granted hereunder, including, without
limitation, describing such property as “all assets” or “all personal property”
or “all assets, whether now owned or hereafter acquired” or “all personal
property of the debtor, whether now owned or hereafter acquired”. This
appointment is coupled with an interest and is irrevocable.  The authorization
set forth in the second sentence of this Section 14.4(b) is intended to meet all
requirements for authorization by a debtor under Article 9 of any applicable
enactment of the UCC, including, without limitation, Section 9-509 thereof.

 

Section 14.5                             Confidentiality.  (a)  Each Seller
Party, the LC Bank and each Purchaser shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of this Agreement and the
other confidential or proprietary information with respect to the Agent, the LC
Bank and each Purchaser and their respective businesses obtained by it or them
in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that such LC Bank, such Seller Party
and such Purchaser and its officers and employees may disclose such information
to such LC Bank’s, such Seller Party’s and such Purchaser’s external accountants
and attorneys and as required by any applicable law or order of any judicial or
administrative proceeding (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential).

 

64

--------------------------------------------------------------------------------



 

(b)                                 Anything herein to the contrary
notwithstanding, each Seller Party hereby consents to the disclosure of any
nonpublic information with respect to it (i) to the Agent, the Financial
Institutions or the Companies by each other, (ii) subject to an agreement
containing provisions substantially the same as those of this Section 14.5(b),
by the Agent, the LC Bank or the Purchasers to any prospective or actual
assignee or participant of any of them, (iii) subject to an agreement containing
provisions substantially the same as those of this Section 14.5(b), by the Agent
or any Purchaser to any Funding Source, Commercial Paper dealer or provider of a
surety, guaranty or credit or liquidity enhancement to any Company or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which Rabobank acts as the administrative agent, (iv) to any
officers, directors, employees, outside accountants, advisors and attorneys of
any of the foregoing (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential) and (v) by the
Agent or any Purchaser to any rating agency,.  In addition, the Purchasers (and
credit enhancers and other Funding Sources to the Purchasers), the LC Bank and
the Agent may disclose any such nonpublic information pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).  Notwithstanding any other express or implied agreement to the
contrary, the parties agree and acknowledge that each of them and each of their
employees, representatives, and other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure, except to the extent that confidentiality is reasonably necessary
to comply with U.S. federal or state securities laws.  For purposes of this
paragraph, the terms “tax treatment” and “tax structure” have the meanings
specified in Treasury Regulation Section 1.6011-4(c).

 

Section 14.6                             Bankruptcy Petition.

 

(a)                                 Each Seller, the Servicers, the LC Bank, the
Agent, each Financial Institution and each Company (except with respect to
itself) hereby covenants and agrees that, prior to the date that is one year and
one day after the payment in full of all outstanding senior indebtedness of any
Funding Source that is a special purpose bankruptcy remote entity or of any
Company, it will not institute against, or join any other Person in instituting
against, any such entity or any Company any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

(b)                                 Each Seller (except with respect to itself),
the Servicers, the LC Bank, the Agent, each Financial Institution and each
Company hereby covenants and agrees that, prior to the date that is one year and
one day after the payment in full of all outstanding senior indebtedness of any
Seller, it will not institute against, or join any other Person in instituting
against, any such entity or any Seller any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

Section 14.7                             Limitation of Liability.  Except with
respect to any claim arising out of the willful misconduct or gross negligence
of any Company, the LC Bank, the Agent or any

 

65

--------------------------------------------------------------------------------



 

Financial Institution, no claim may be made by any Seller Party or any other
Person against any Company, the LC Bank, the Agent or any Financial Institution
or their respective Affiliates, directors, officers, employees, attorneys or
agents for any special, indirect, consequential or punitive damages in respect
of any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement, or any act,
omission or event occurring in connection therewith; and each Seller Party
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

Section 14.8                             CHOICE OF LAW.  THIS AGREEMENT SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

Section 14.9                             CONSENT TO JURISDICTION.  EACH SELLER
PARTY HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE COUNTY OF NEW YORK, NEW
YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER
PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE COUNTY OF NEW
YORK, NEW YORK.

 

Section 14.10                      WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT
EXECUTED BY ANY SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP
ESTABLISHED HEREUNDER OR THEREUNDER.

 

Section 14.11                      Integration; Binding Effect; Survival of
Terms.

 

(a)                                 This Agreement and each other Transaction
Document contain the final and complete integration of all prior expressions by
the parties hereto with respect to the subject

 

66

--------------------------------------------------------------------------------



 

matter hereof and shall constitute the entire agreement among the parties hereto
with respect to the subject matter hereof superseding all prior oral or written
understandings.

 

(b)                                 This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns (including any trustee in bankruptcy).  This Agreement shall
create and constitute the continuing obligations of the parties hereto in
accordance with its terms and shall remain in full force and effect until
terminated in accordance with its terms; provided, however, that the rights and
remedies with respect to (i) any breach of any representation and warranty made
by any Seller Party pursuant to Article V, (ii) the indemnification and payment
provisions of Article X, and Sections 14.5, 14.6, 14.7 and 14.18 shall be
continuing and shall survive any termination of this Agreement.

 

Section 14.12                      Counterparts; Severability;
Section References.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same Agreement.  Delivery of an
executed counterpart of a signature page to this Agreement by electronic
transmission (including via e-mail or other facsimile transmission) shall be as
effective as delivery of an original executed counterpart of this Agreement. 
Any provisions of this Agreement that are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

 

Section 14.13                      Rabobank Roles.  The LC Bank and each of the
Purchasers acknowledges that Coöperatieve Rabobank U.A., New York Branch  acts
as Agent hereunder and that Rabobank acts, or may in the future act, (i) as
administrative agent for the Rabobank Company or any Financial Institution in
the Rabobank Company’s Purchaser Group, (ii) as issuing and paying agent for
certain Commercial Paper, (iii) to provide credit or liquidity enhancement for
the timely payment for certain Commercial Paper and (iv) to provide other
services from time to time for the Rabobank Company or any Financial Institution
in the Rabobank Company’s Purchaser Group (collectively, the “Rabobank Roles”). 
Without limiting the generality of this Section 14.13, the LC Bank and each
Purchaser hereby acknowledges and consents to any and all Rabobank Roles and
agrees that in connection with any Rabobank Role, Rabobank and Coöperatieve
Rabobank U.A., New York Branch may take, or refrain from taking, any action that
it, in its discretion, deems appropriate, including, without limitation, in its
role as administrative agent for the Rabobank Company.

 

Section 14.14                      Characterization.  (a)  It is the intention
of the parties hereto that each purchase hereunder shall constitute and be
treated as an absolute and irrevocable sale, which purchase shall provide the
applicable Purchaser (or the LC Bank, if applicable) with the full benefits of
ownership of the applicable Purchaser Interest.  Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to any Seller; provided, however, that (i) each Seller shall be liable
to each Purchaser, the LC Bank and the Agent for all representations,
warranties, covenants and indemnities made by such Seller

 

67

--------------------------------------------------------------------------------



 

pursuant to the terms of this Agreement, and (ii) such sale does not constitute
and is not intended to result in an assumption by any Purchaser, the LC Bank or
the Agent or any assignee thereof of any obligation of any Seller or any
Originator or any other Person arising in connection with the Receivables, the
Related Security, or the related Writings or Contracts, or any other obligations
of any Seller or any Originator.

 

(b)                                 In addition to any ownership interest that
the Agent may from time to time acquire pursuant hereto, each Seller hereby
grants to the Agent for the ratable benefit of the Purchasers (including in
their capacities as LC Participants) and the LC Bank a valid and perfected
security interest in all of such Seller’s right, title and interest in, to and
under all Receivables now existing or hereafter arising, the Collections, each
Lock-Box, each Collection Account, the LC Collateral Account, all Related
Security, all other rights and payments relating to such Receivables, and all
proceeds of any thereof prior to all other liens on and security interests
therein to secure the prompt and complete payment of the Aggregate Unpaids.  The
Agent, the LC Bank and the Purchasers shall have, in addition to the rights and
remedies that they may have under this Agreement, all other rights and remedies
provided to a secured creditor under the UCC and other applicable law, which
rights and remedies shall be cumulative.

 

Section 14.15                      USA PATRIOT Act. Each Purchaser, the Agent
and the LC Bank that is subject to the requirements of the USA Patriot Act
(Title III of Pub. L. 107 56 (signed into law October 26, 2001)) (the “Act”)
hereby notifies each Seller Party that pursuant to the requirements of the Act,
it is required to obtain, verify and record information that identifies such
Seller Party, which information includes the name and address of such Seller
Party and other information that will allow such Purchaser to identify such
Seller Party in accordance with the Act.  Each Seller Party hereby agrees to
provide, and cause each other Seller Party to provide, such information promptly
upon the reasonable request of the Agent or any Purchaser.  Each Purchaser
subject to the Act acknowledges and agrees that neither such Purchaser, nor any
of its Affiliates, participants or assignees, may rely on the Agent to carry out
such Purchaser’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any
Seller Party, its Affiliates or its agents, this Agreement, the Transaction
Documents or the transactions hereunder or contemplated hereby: (a) any identity
verification procedures, (b) any record-keeping, (c) comparisons with government
lists, (d) customer notices, or (e) other procedures required under the CIP
Regulations or such other law.

 

Section 14.16                      [Intentionally Omitted]

 

Section 14.17                      Confirmation and Ratification of Terms.

 

(a)                                 Upon the effectiveness of this Agreement,
each reference to the Existing Agreement in any other Transaction Document, and
any document, instrument or agreement executed and/or delivered in connection
with the Existing Agreement or any other Transaction Document, shall mean and be
a reference to this Agreement.

 

68

--------------------------------------------------------------------------------



 

(b)                                 The other Transaction Documents and all
agreements, instruments and documents executed or delivered in connection with
the Existing Agreement or any other Transaction Document shall each be deemed to
be amended to the extent necessary, if any, to give effect to the provisions of
this Agreement, as the same may be amended, modified, supplemented or restated
from time to time.

 

(c)                                  The effect of this Agreement is to amend
and restate the Existing Agreement in its entirety, and to the extent that any
rights, benefits or provisions in favor of the Agent or any Purchaser existed in
the Existing Agreement and continue to exist in this Agreement without any
written waiver of any such rights, benefits or provisions prior to the date
hereof, then such rights, benefits or provisions are acknowledged to be and to
continue to be effective from and after June 30, 2000.  This Agreement is not a
novation.

 

(d)                                 The parties hereto agree and acknowledge
that any and all rights, remedies and payment provisions under the Existing
Agreement, including, without limitation, any and all rights, remedies and
payment provisions with respect to (i) any representation and warranty made or
deemed to be made pursuant to the Existing Agreement, or (ii) any
indemnification provision, shall continue and survive the execution and delivery
of this Agreement.

 

(e)                                  The parties hereto agree and acknowledge
that any and all amounts owing as or for Capital, Yield, CP Costs, fees,
expenses or otherwise under or pursuant to the Existing Agreement, immediately
prior to the effectiveness of this Agreement shall be owing as or for Capital,
Yield, CP Costs, fees, expenses or otherwise, respectively, under or pursuant to
this Agreement.

 

Section 14.18                      Excess Funds.  Each of the Sellers, each
Servicer, each Purchaser, the LC Bank and the Agent agrees that any Company
shall be liable for any claims that such party may have against such Company
only to the extent that such Company has funds in excess of those funds
necessary to pay matured and maturing Commercial Paper of such Company and to
the extent such excess funds are insufficient to satisfy the obligations of such
Company hereunder, such Company shall have no liability with respect to any
amount of such obligations remaining unpaid and such unpaid amount shall not
constitute a claim against such Company.  Any and all claims against any Company
shall be subordinate to the claims against such Company of the holders of such
Company’s Commercial Paper and any Person providing liquidity support to such
Company.

 

Section 14.19                      Administrative Seller.  Each Seller hereby
irrevocably appoints Dairy Group as its agent and attorney-in-fact (the
“Administrative Seller”) which appointment shall remain in full force and effect
unless and until the Agent shall have received prior written notice signed by
each of the Sellers that such appointment has been revoked and that another
Seller has been appointed the Administrative Seller.  Each Seller hereby
irrevocably appoints and authorizes the Administrative Seller (i) to provide the
Agent with all Purchase Notices and Letter of Credit Applications for the
benefit of any Seller and all other notices and instructions under this
Agreement or any Letter of Credit, (ii) to receive all notices and instructions
from the Agent or any Purchaser hereunder or pursuant to any Letter of Credit
and (iii) to exercise such other powers as are reasonably incidental thereto to
carry out the purposes of this Agreement or any Letter of Credit.

 

69

--------------------------------------------------------------------------------



 

Section 14.20                      Joint and Several.

 

(a)                                 Each of the Sellers is accepting joint and
several liability hereunder and under the other Transaction Documents in
consideration of the financial accommodations to be provided by the Purchasers
under this Agreement, for the mutual benefit, directly and indirectly, of each
of the Sellers and in consideration of the undertakings of the other Seller to
accept joint and several liability for the Aggregate Unpaids and all other
obligations of the Sellers under this Agreement and the other Transaction
Documents.

 

(b)                                 Each of the Sellers, jointly and severally,
hereby irrevocably and unconditionally accepts, not merely as a surety but also
as a co-debtor, joint and several liability with the other Seller, with respect
to the payment and performance of all of the Aggregate Unpaids, it being the
intention of the parties hereto that all the Aggregate Unpaids shall be the
joint and several obligations of each of the Sellers without preferences or
distinction between them.

 

(c)                                  Except as otherwise expressly provided in
this Agreement, each Seller hereby waives notice of acceptance of its joint and
several liability, notice of the occurrence of any Amortization Event or
Potential Amortization Event, or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by the Agent or any
Purchaser under or in respect of the Aggregate Unpaids, any requirement of
diligence or to mitigate damages and, generally, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement (except as otherwise provided in this
Agreement).  Each Seller hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Aggregate Unpaids, the
acceptance of any payment of any of the Aggregate Unpaids, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Agent or any Purchaser at any time or times in respect of any default by any
Seller in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by the
Agent or any Purchaser in respect of any of the Aggregate Unpaids, and the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of the Aggregate Unpaids or the addition,
substitution or release, in whole or in part, of any Seller.  Without limiting
the generality of the foregoing, each Seller assents to any other action or
delay in acting or failure to act on the part of the Agent or any Purchaser with
respect to the failure by any Seller to comply with any of its respective
obligations, it being the intention of each Seller that, so long as any of the
Aggregate Unpaids hereunder remain unsatisfied, the obligations of such Seller
under this Section 14.19 shall not be discharged except by performance and then
only to the extent of such performance.  The obligations of each Seller under
this Section 14.19 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Seller or the Agent or any Purchaser.

 

(d)                                 Each Seller represents and warrants to the
Agent and the Purchasers that such Seller is currently informed of the financial
condition of the other Seller and of all other circumstances which a diligent
inquiry would reveal and which bear upon the risk of nonpayment of the Aggregate
Unpaids.  Each Seller hereby covenants that such Seller will continue to keep
informed of the other Seller’s financial condition, the financial condition of

 

70

--------------------------------------------------------------------------------



 

other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Aggregate Unpaids.

 

(e)           Each Seller agrees that the Agent and the Purchasers may, in their
sole and absolute discretion, select the Receivables of any one of the Sellers
for sale or application to the Aggregate Unpaids, without regard to the
ownership of such Receivables, and shall not be required to make such selection
ratably from the Receivables owned by any of the Sellers.

 

(f)            The provisions of this Section 14.19 are made for the benefit of
the Agent, the Purchasers and their respective successors and assigns, and may
be enforced by it or them from time to time against any or all of the Sellers as
often as occasion therefor may arise and without requirement on the part of the
Agent, any Purchasers or any such successor or assign first to marshal any of
its or their claims or to exercise any of its or their rights against any of the
other Sellers or to exhaust any remedies available to it or them against any of
the other Sellers or to resort to any other source or means of obtaining payment
of any of the Aggregate Unpaids hereunder or to elect any other remedy.  The
provisions of this Section 14.19 shall remain in effect until all of the
Aggregate Unpaids shall have been paid in full or otherwise fully satisfied, the
Commitments have terminated and no Letters of Credit shall be outstanding.  If
at any time, any payment, or any part thereof, made in respect of any of the
Aggregate Unpaids, is rescinded or must otherwise be restored or returned by the
Agent or any Purchaser upon the insolvency, bankruptcy or reorganization of any
of the Sellers, or otherwise, the provisions of this Section 14.19 will
forthwith be reinstated in effect, as though such payment had not been made.

 

(g)           Each Seller hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Seller with respect to
any liability incurred by it hereunder or under any of the other Transaction
Documents, any payments made by it to the Agent or any Purchaser with respect to
any of the Aggregate Unpaids or any collateral security therefor until such time
as all of the Aggregate Unpaids have been paid in full in cash, the Commitments
have terminated and no Letters of Credit shall be outstanding.  Any claim which
any Seller may have against any other Seller with respect to any payments to the
Agent or any Purchaser hereunder or under any other Transaction Documents are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Aggregate Unpaids arising hereunder or
thereunder, to the prior payment in full in cash of the Aggregate Unpaids and,
in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Seller, its debts or its assets, whether voluntary or
involuntary, all such Aggregate Unpaids shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Seller therefor.

 

(h)           Each of the Sellers hereby agrees that, after the occurrence and
during the continuance of any Amortization Event or Potential Amortization
Event, the payment of any amounts due with respect to the indebtedness owing by
any Seller to any other Seller is hereby subordinated to the prior payment in
full in cash of the Aggregate Unpaids.  Each Seller hereby agrees that after the
occurrence and during the continuance of any Amortization Event or Potential
Amortization Event, such Seller will not demand, sue for or otherwise attempt to
collect any indebtedness of any other Seller owing to such Seller until the
Aggregate Unpaids shall have been paid in full in cash.  If, notwithstanding the
foregoing sentence, such Seller shall

 

71

--------------------------------------------------------------------------------



 

collect, enforce or receive any amounts in respect of such indebtedness, such
amounts shall be collected, enforced and received by such Seller as trustee for
the Agent and the Purchasers, and such Seller shall deliver any such amounts to
the Agent for application to the Aggregate Unpaids in accordance with
Article II.

 

Section 14.21       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent that any Financial Institution that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Transaction Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any EEA Financial Institution arising under
any Transaction Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 14.22       Termination of each Terminating Financial Institution and
Company.

 

(a)           In consideration of the payment of $77,027,777.78 and
$32,777,777.78, respectively, in immediately available funds, receipt of which
payment is hereby acknowledged, each of SunTrust Bank and Fifth Third Bank
hereby sells and assigns to PNC, and PNC hereby purchases and assumes from each
Terminating Financial Institution and Company, 100% of the outstanding Capital
attributable to the  right, title and interest of such Terminating Financial
Institution and Company in its Purchaser Interests previously purchased by it
under the Existing Agreement.  Each Terminating Financial Institution and
Company represents and warrants that it is the legal and beneficial owner of the
Purchaser Interests being assigned by it hereunder and that such Purchaser
Interests are free and clear of any Adverse Claim created by it.

 

(b)           To the extent not paid on the date hereof pursuant to Section 2.2
of the Agreement, the Sellers hereby agree to pay to each Terminating Financial
Institution and

 

72

--------------------------------------------------------------------------------



 

Company on the date hereof all accrued and unpaid Yield and fees due to the
SunTrust Purchaser Group and the Fifth Third Purchaser Group.

 

(c)           Each Terminating Financial Institution and Company shall, from and
after the Effective Date, cease to be party to, and shall cease to have any
obligations under, the Agreement or any other Transaction Document as “Company”,
“Financial Institution”, “LC Participant” or “Purchaser”, as applicable, and all
of its rights and obligations under the Agreement and other Transaction
Documents (other than those rights which expressly survive the termination or
cancellation thereof or the departure of a Purchaser Group) shall terminate and
cease to be of further force or effect.

 

(SIGNATURE PAGES FOLLOW)

 

73

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

 

DAIRY GROUP RECEIVABLES, L.P.,

 

as Seller

 

 

 

By:

Dairy Group Receivables GP, LLC,

 

Its:

General Partner

 

 

By:

/s/ Kristy N. Waterman

 

 

Name:

Kristy N. Waterman

 

 

Title:

Vice President, Deputy General Counsel and

 

 

Secretary

 

 

 

 

 

DAIRY GROUP RECEIVABLES II, L.P.,

 

as Seller

 

 

 

By:

Dairy Group Receivables GP II, LLC,

 

Its:

General Partner

 

 

By:

/s/ Kristy N. Waterman

 

 

Name:

Kristy N. Waterman

 

 

Title:

Vice President, Deputy General Counsel and Secretary

 

 

 

 

[Signature Page to Eighth Amended and Restated Receivables Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V., as a Company

 

 

 

 

 

By: Intertrust Management B.V.

 

Its: Managing Director

 

 

 

 

 

By:

/s/ P. Geerts

 

Name:

P. Geerts

 

Title:

Proxyholder

 

 

 

 

 

By:

/s/ H.R.T. Kröner

 

Name:

H.R.T. Kröner

 

Title:

Proxyholder

 

[Signature Page to Eighth Amended and Restated Receivables Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

COÖPERATIEVE RABOBANK U.A., New York Branch, as Agent

 

 

 

 

 

 

By:

/s/ Christopher Lew

 

Name:

Christopher Lew

 

Title:

Executive Director

 

 

 

 

 

By:

/s/ Jinyang Wang

 

Name:

Jinyang Wang

 

Title:

Vice President

 

 

 

 

 

COÖPERATIEVE RABOBANK U.A., as a Financial Institution and LC Participant

 

 

 

 

 

By:

/s/ E. van Esveld

 

Name:

E. van Esveld

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ M.R. van Koeveringe

 

Name:

M.R. van Koeveringe

 

Title:

Director

 

[Signature Page to Eighth Amended and Restated Receivables Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

SUNTRUST BANK, as Terminating Company, Terminating Financial Institution, and
Terminating LC Participant

 

 

 

 

 

By:

/s/ Emily Shields

 

Name:

Emily Shields

 

Title:

FVP

 

[Signature Page to Eighth Amended and Restated Receivables Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION, as a Company, Financial Institution, LC
Participant, LC Bank and Co-Agent

 

 

 

 

 

 

By:

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

[Signature Page to Eighth Amended and Restated Receivables Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

FIFTH THIRD BANK, as Terminating Company, Terminating Financial Institution, and
Terminating LC Participant

 

 

 

 

 

 

By:

/s/ Andrew D. Jones

 

Name:

Andrew D. Jones

 

Title:

Director

 

[Signature Page to Eighth Amended and Restated Receivables Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

DEAN FOODS COMPANY, as a Provider

 

 

 

 

 

 

By:

/s/ Kristy N. Waterman

 

Name:

Kristy N. Waterman

 

Title:

Vice President, Deputy General Counsel and Deputy Corporate Secretary

 

 

 

 

 

 

 

 

DEAN DAIRY HOLDINGS, LLC, as a Servicer

 

SUIZA DAIRY GROUP, LLC, as a Servicer

 

 

 

 

 

 

By:

/s/ Kristy N. Waterman

 

Name:

Kristy N. Waterman

 

Title:

Vice President, Deputy General Counsel and Secretary

 

[Signature Page to Eighth Amended and Restated Receivables Purchase Agreement]

 

--------------------------------------------------------------------------------



 

 

ALTA-DENA CERTIFIED DAIRY, LLC, as a Servicer

 

BERKELEY FARMS, LLC, as a Servicer

 

COUNTRY FRESH, LLC, as a Servicer

 

DEAN EAST, LLC as a Servicer

 

DEAN EAST II, LLC as a Servicer

 

DEAN FOODS NORTH CENTRAL, LLC, as a Servicer

 

DEAN FOODS OF WISCONSIN, LLC, as a Servicer

 

DEAN WEST, LLC, as a Servicer

 

DEAN WEST II, LLC, as a Servicer

 

FRIENDLY’S ICE CREAM HOLDINGS CORP., as a Servicer

 

FRIENDLY’S MANUFACTURING AND RETAIL, LLC, as a Servicer

 

GARELICK FARMS, LLC, as a Servicer

 

MAYFIELD DAIRY FARMS, LLC, as a Servicer

 

MIDWEST ICE CREAM COMPANY, LLC, as a Servicer

 

MODEL DAIRY, LLC, as a Servicer

 

REITER DAIRY, LLC, as a Servicer

 

SHENANDOAH’S PRIDE, LLC, as a Servicer

 

SOUTHERN FOODS GROUP, LLC, as a Servicer

 

TUSCAN/LEHIGH DAIRIES, INC., as a Servicer

 

VERIFINE DAIRY PRODUCTS OF SHEBOYGAN, LLC, as a Servicer

 

 

 

 

 

By:

/s/ Kristy N. Waterman

 

Name:

Kristy N. Waterman

 

Title:

Vice President, Deputy General Counsel and Secretary

 

[Signature Page to Eighth Amended and Restated Receivables Purchase Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBIT I

 

DEFINITIONS

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Adjusted LC Participation Amount” means, at any time, the excess, if any, of
the LC Participation Amount over the amount of cash collateral held in the LC
Collateral Account at such time.  For the avoidance of doubt, the Adjusted LC
Participation Amount shall never be less than zero.

 

“Administrative Seller” has the meaning set forth in Section 14.19.

 

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

 

“Affected Financial Institution” has the meaning specified in Section 12.1(c).

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person.  A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

 

“Agent” has the meaning set forth in the preamble to this Agreement.

 

“Agent Ratings Request” has the meaning set forth in Section 10.6.

 

“Agent Required Rating” has the meaning set forth in Section 10.6.

 

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

 

“Aggregate Reduction” has the meaning specified in Section 1.3.

 

“Aggregate Reserves” means, on any date of determination, the sum of (a) the
greater of (i) the sum of the Loss Reserve and the Dilution Reserve and (ii) the
Floor Reserve and (b) the Yield and Servicer Reserve.

 

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
Aggregate Capital and all other unpaid Obligations (whether due or accrued) at
such time.

 

Exh. I-1

--------------------------------------------------------------------------------



 

“Agreement” means this Eighth Amended and Restated Receivables Purchase
Agreement, as it may be amended, restated, supplemented or otherwise modified
and in effect from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month
period or, if a Weekly Settlement Notice shall have been delivered, a one week
period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that, for the avoidance of doubt, the
LIBO Rate for any day shall be based on the rate appearing on the Reuters BBA
Libor Rates Page 3750 (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.

 

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Agent following the occurrence of any other Amortization Event,
(iv) the Business Day specified in a written notice from the Agent following the
failure to obtain the Agent Required Rating within 60 days following delivery of
an Agent Ratings Request to the Sellers and the Servicer in accordance with
Section 10.6, which date shall not be less than 60 days following the failure to
obtain such Required Rating and (v) the date which is 15 Business Days after the
Agent’s receipt of written notice from Administrative Seller that it wishes to
terminate the facility evidenced by this Agreement.

 

“Anti-Corruption Laws” has the meaning set forth in Section 5.1(x).

 

“Anti-Terrorism Laws” means any laws, regulations, or orders of any Governmental
Authority of the United States, the United Nations, European Union or the
Netherlands relating to terrorism financing or money laundering, including, but
not limited to, the International Emergency Economic Powers Act (50 U.S.C. §
1701 et seq.), the Trading With the Enemy Act (50 U.S.C. § 5 et seq.), the
International Security Development and Cooperation Act (22 U.S.C. § 2349aa-9 et
seq.), the Act, and any applicable rules or regulations promulgated pursuant to
or under the authority of any of the foregoing.

 

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

 

“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council

 

Exh. I-2

--------------------------------------------------------------------------------



 

of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Broken Funding Costs” means for any Purchaser Interest that: (i) has its
Capital reduced (A) without compliance by the Administrative Seller with the
notice requirements hereunder or (B) in the case of any Purchaser Interest of
any Pool Company other than any Purchaser Interest funded substantially with
Pooled Commercial Paper, on any date other than a Settlement Date hereunder or
(ii) does not become subject to an Aggregate Reduction in the amount and on the
date proposed in the related Reduction Notice or (iii) is assigned or funded
pursuant to a Funding Agreement or otherwise transferred or terminated prior to
the date on which the related Tranche Period, CP (Pool) Accrual Period or
CP(Tranche) Accrual Period was originally scheduled to end; an amount equal to
the excess, if any, of (A) the CP Costs or Yield (as applicable) that would have
accrued during the remainder of the Tranche Periods or the tranche periods for
Commercial Paper determined by the applicable Purchaser to relate to such
Purchaser Interest (as applicable) subsequent to the date of such reduction,
assignment or termination (or in respect of clause (ii) above, the date such
Aggregate Reduction was designated to occur pursuant to the Reduction Notice) of
the Capital of such Purchaser Interest if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Capital is
allocated to another Purchaser Interest, the amount of CP Costs or Yield
actually accrued during the remainder of such period on such Capital for the new
Purchaser Interest, and (y) to the extent such Capital is not allocated to
another Purchaser Interest of the same Purchaser, the income, if any, actually
received net of any costs of redeployment of funds during the remainder of such
period by the holder of such Purchaser Interest from investing the portion of
such Capital not so allocated.  In the event that the amount referred to in
clause (B) exceeds the amount referred to in clause (A), the relevant Purchaser
or Purchasers agree to pay to the Sellers the amount of such excess.  All Broken
Funding Costs shall be due and payable hereunder upon demand.

 

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York, Atlanta, Georgia, Pittsburgh, Pennsylvania, or
Cincinnati, Ohio or any other city specified in writing by a Purchaser to the
Agent, each other Purchaser and the Administrative Seller, and The Depository
Trust Company of New York and the commercial paper markets are open for
business, and, if the applicable Business Day relates to any computation or
payment to be made with respect to the LIBO Rate, any day on which dealings in
dollar deposits are carried on in the London interbank market.

 

“Capital” of any Purchaser Interest means, at any time, (A) without duplication,
(i) the Purchase Price of such Purchaser Interest, plus (ii) with respect to any
Purchaser that is an LC Participant, any amounts paid by such LC Participant to
the LC Bank in respect of a Participation Advance made by such LC Participant to
the LC Bank pursuant to Section 1.9 of the Agreement, plus (iii) with respect to
the Purchaser that is the LC Bank, any amounts paid by the LC Bank with respect
to all drawings under the Letter of Credit to the extent such drawings have not
been reimbursed by the Seller or funded by Participation Advances, minus (B) the
sum of the aggregate amount of Collections and other payments received by the
Agent or the applicable Purchaser that in each case are applied to reduce such
Capital in accordance with the terms and conditions of this Agreement; provided
that such Capital shall be restored (in accordance with Section 2.5) in the
amount of any Collections or other payments so received and

 

Exh. I-3

--------------------------------------------------------------------------------



 

applied if at any time the distribution of such Collections or payments are
rescinded, returned or refunded for any reason.

 

“Capital Requirements” means the EU Securitization Regulation which comprises
Regulation (EU) No 2017/2402 of the European Parliament and of the Council of
12 December 2017 laying down a general framework for securitization and creating
a specific framework for simple, transparent and standardized securitization,
and amending Directives 2009/138/EC and 2011/61/EU and Regulations (EC) No
1060/2009 and (EU) No 648/2012.  on prudential requirements.   References herein
to the EU Securitization Regulation or to any Article or other provision thereof
include the regulatory or implementing technical standards published by the
European Commission in relation thereto from time to time in effect, any
guidance published by the European Banking Authority or by the European
Securities and Markets Authority in relation thereto and any corresponding law
or rule in effect in any country in the European Economic Area and applicable
(directly or indirectly) to any Purchaser (and, for the avoidance of doubt,
references thereto shall also include any related directive given by an
applicable Governmental Authority to any Purchaser or any Affiliate of such
Purchaser or in relation to such Purchaser’s share of Purchaser Interests or
Reinvestments).

 

“Change of Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 35% or more of the outstanding shares of voting stock or other equity
interest of any Seller Party.

 

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased,
(iii) that has been written off a Seller’s books as uncollectible, (iv) that,
consistent with the applicable Originator’s Credit and Collection Policy, would
be written off a Seller’s books as uncollectible, (v) that has been identified
by a Seller or Servicer as uncollectible or (vi) as to which any payment, or
part thereof, remains unpaid for 90 days or more from the original invoice date
for such payment.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral Agent” means Coöperatieve Rabobank U.A., New York Branch, in its
capacity as administrative agent under the Dean Credit Agreement.

 

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and that is listed on Exhibit IV.

 

“Collection Account Agreement” means each agreement substantially in the form of
Exhibit VI, or such other form as may be acceptable to the Agent, among the
applicable Originator, a Seller, Collection Bank and the Agent, as it may be
amended, restated, supplemented or otherwise modified and in effect from time to
time.

 

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

 

Exh. I-4

--------------------------------------------------------------------------------



 

“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Collection Bank or any similar or analogous
notice from the Agent to a Collection Bank.

 

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

 

“Commercial Paper” means promissory notes of any Company issued by such Company
in the commercial paper market.

 

“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from the Sellers to the
extent that the Company in such Financial Institution’s Purchaser Group declines
to purchase such Purchaser Interest, in an amount not to exceed (i) in the
aggregate, the amount set forth opposite such Financial Institution’s name on
Schedule A to this Agreement, as such amount may be modified in accordance with
the terms hereof (including, without limitation, any termination of Commitments
pursuant to Section 4.6 hereof) and (ii) with respect to any individual purchase
hereunder, its Pro Rata Share of the Purchase Price therefor.  If the context so
requires, “Commitment” also refers to a Purchaser’s obligation to make
Participation Advances and/or issue Letters of Credit hereunder.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Costs” means:

 

(i)            for any Purchaser Interest purchased by any Pool Company and
funded by such Pool Company through the issuance of Commercial Paper other than
Pooled Commercial Paper, an amount equal to the Capital of such Purchaser
Interest multiplied by a per annum rate equivalent to the “weighted average
cost” (as defined below) related to the issuance of Commercial Paper of such
Pool Company that is allocated, in whole or in part, to fund such Pool Company’s
Pro Rata Share of Aggregate Capital (and which may also be allocated in part to
the funding of other assets of such Pool Company); provided, however, that if
any component of such rate is a discount rate, in calculating such rate for such
Pool Company’s Pro Rata Share of the Aggregate Capital for such date, the rate
used to calculate such component of such rate shall be a rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum. 
As used in this definition, the “weighted average cost” shall consist of (x) the
actual interest rate paid to purchasers of Commercial Paper issued by such Pool
Company, (y) the costs associated with the issuance of such Commercial Paper
(including dealer fees and commissions to placement agents), and (z) interest on
other borrowing or funding sources by such Pool Company, including to fund small
or odd dollar amounts that are not easily accommodated in the commercial paper
market;

 

(ii)           for any Purchaser Interest purchased by the Rabo Company and
funded substantially with Pooled Commercial Paper, for any day, an amount equal
to the Capital of such Purchaser Interest multiplied by a rate per annum equal
to the weighted average of the per annum

 

Exh. I-5

--------------------------------------------------------------------------------



 

rates paid or payable by the Rabo Company from time to time as interest on
Commercial Paper (by means of interest rate hedges or otherwise and taking into
consideration any incremental carrying costs associated with Commercial Paper
issued by the Rabo Company maturing on dates other than those certain dates on
which the Rabo Company is to receive funds) in respect of Commercial Paper
issued by the Rabo Company that are allocated, in whole or in part, by Rabobank
(or other agent of the Rabo Company) on behalf of the Rabo Company to fund or
maintain the Capital of the Rabo Company during such period, as determined by
Rabobank (or other agent of the Rabo Company) on behalf of the Rabo Company,
which rates shall reflect and give effect to (i) the commissions of placement
agents and dealers in respect of such Commercial Paper, to the extent such
commissions are reasonably allocated, in whole or in part, to such Commercial
Paper by Rabobank (or other agent of the Rabo Company) on behalf of the Rabo
Company and (ii) other borrowings by the Rabo Company, including, without
limitation, borrowings to fund small or odd dollar amounts that are not easily
accommodated in the commercial paper market; provided that if any component of
such rate is a discount rate, in calculating the Company Costs, Rabobank (or
other agent of the Rabo Company) shall for such component use the rate resulting
from converting such discount rate to an interest bearing equivalent rate per
annum.  In addition to the foregoing costs, if the Administrative Seller shall
request any Purchaser Interest during any period of time determined by the Rabo
Company in its sole discretion to result in incrementally higher Company Costs
with respect to the Rabo Company applicable to such Purchaser Interest, the
Capital associated with any such Purchaser Interest shall, during such period,
be deemed to be funded by the Rabo Company in a special pool (which may include
capital associated with other receivable purchase or financing facilities) for
purposes of determining such additional Company Costs applicable only to such
special pool and charged each day during such period against such Capital.  Each
Purchaser Interest funded substantially with Pooled Commercial Paper will accrue
Company Costs with respect to the Rabo Company each day on a pro rata basis,
based upon the percentage share the Capital in respect of such Purchaser
Interest represents in relation to all assets held by the Rabo Company and
funded substantially with Pooled Commercial Paper.  For each Settlement Period,
the Rabo Company shall calculate its aggregate Company Costs for such Settlement
Period and report such Company Costs to the Administrative Seller pursuant to
Section 3.3 of this Agreement; and

 

(iii)          in all other cases, for any Purchaser Interest purchased by any
Pool Company, the applicable Discount Rate for each Purchaser Interest.

 

“Company Purchase Limit” means, for each Company, the purchase limit of such
Company with respect to the purchase of Purchaser Interests from the Sellers, in
an amount not to exceed (i) in the aggregate, the amount set forth opposite such
Company’s name on Schedule A to this Agreement, as such amount may be modified
in accordance with the terms hereof (including Section 4.6(a)) and (ii) with
respect to any individual purchase hereunder, its Pro Rata Share of the Purchase
Price therefor.

 

“Concentration Limit” means, at any time, (a) for any Level 1 Rated Obligor, 9%,
(b) for any Level 2 Rated Obligor, 7%, (c) for any Level 3 Rated Obligor, 5%,
(d) for any Unrated Obligor, the Unrated Obligor Concentration Limit, (e) for
Saputo Inc., 7.50%, (f) for Wal-Mart Stores, Inc., 17.5%, for so long as its
short-term credit rating is at least “A-1” from S&P and at least “P1” from
Moody’s and its long-term credit rating is at least “A” from S&P and at least
“A2” from Moody’s, and otherwise in accordance with the other Concentration
Limits

 

Exh. I-6

--------------------------------------------------------------------------------



 

set forth herein (including clauses (a) through (d) of this definition), (g) for
Dollar General Corporation, 8.0%,(h) for C&S Wholesale Grocers, Inc., 3.0%,
(i) for any other Obligor designated by Agent, such other percentage as Agent
may designate (each of (e), (f), (g), (h) and (i), a “Special Concentration
Limit”), (j) for all Obligors which are local municipalities, 10% in the
aggregate, and (k) for all Obligors which are federal or state governments or
federal or state governmental subdivisions or agencies, 3.0% in the aggregate;
provided, that in the case of an Obligor and any Affiliate of such Obligor, the
Concentration Limit shall be calculated as if such Obligor and such Affiliate
are one Obligor; and provided, further, that the Required Purchasers may, upon
not less than five Business Days’ notice to Seller, cancel any Special
Concentration Limit.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consent Notice” has the meaning set forth in Section 4.6(a).

 

“Consent Period” has the meaning set forth in Section 4.6(a).

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

 

“Contract” means, with respect to any Receivable, any and all written or oral
agreements pursuant to which such Receivable arises or that evidences such
Receivable.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“CP (Pool) Accrual Period” means, with respect to any Purchaser Interest held by
any Pool Company and funded substantially with Pooled Commercial Paper, each
calendar month or, if a Weekly Settlement Notice shall have been delivered, each
calendar week.

 

“CP (Tranche) Accrual Period” means with respect to any Purchaser Interest held
by any Pool Company other than any Purchaser Interest funded substantially with
Pooled Commercial Paper, a period of at least 1 day and not to exceed 90 days as
selected by Seller pursuant to Section 3.4 and approved by the Agent; provided,
however, that (i) any CP (Tranche) Accrual Period (other than of one day) that
would otherwise end on a day that is not a Business Day shall be extended to the
next succeeding Business Day, (ii) in the case of CP (Tranche) Accrual Periods
of one day, (A) the initial CP (Tranche) Accrual Period shall be the day of the
related Incremental Purchase; and (B) any subsequently occurring CP (Tranche)
Accrual Period that is one day shall, if the immediately preceding CP (Tranche)
Accrual Period is more than one

 

Exh. I-7

--------------------------------------------------------------------------------



 

day, be the last day of such immediately preceding CP (Tranche) Accrual Period,
and if the immediately preceding CP (Tranche) Accrual Period is one day, be the
day next following such immediately preceding CP (Tranche) Accrual Period; and
(iii) in the case of any CP (Tranche) Accrual Period that commences before the
Amortization Date and would otherwise end on a date occurring after the
Amortization Date, such CP (Tranche) Accrual Period shall end on the
Amortization Date.  The duration of each CP (Tranche) Accrual Period that
commences after the Amortization Date shall be of such duration as selected by
the applicable Pool Company.

 

“CP Costs” means, for each day, the aggregate discount or yield accrued with
respect to the Purchaser Interests of each respective Company as determined in
accordance with the definition of “Company Costs.”

 

“Credit and Collection Policy” means each Originator’s credit and collection
policies and practices relating to Writings, Contracts and Receivables existing
on the date such Originator became party to the related Receivables Sale
Agreement and summarized in Exhibit VIII hereto, as modified from time to time
in accordance with this Agreement.

 

“Days Sales Outstanding” means for each month an amount equal to the product of
(a) the quotient of (i) the Outstanding Balance of all Receivables calculated on
the first day of such month as the beginning balance for such month divided by
(ii) the aggregate amount of Collections of all Receivables received during such
month, multiplied by (b) 30.

 

“Dean Credit Agreement” means that certain Credit Agreement, dated as of
February 22, 2019, by and among Dean Foods Company, the lenders from time to
time party thereto, and Coöperatieve Rabobank U.A., New York Branch., as
administrative agent, lead arranger and bookrunner, without giving effect to any
amendment, restatement, modification, refinancing or replacement thereof.

 

“Dean Dairy Holdings” means Dean Dairy Holdings, LLC, a Delaware limited
liability company.

 

“Dean Receivables Sale Agreement” means the Amended and Restated Dean
Receivables Sale Agreement, dated as of June 12, 2014, and effective for all
purposes as of March 31, 2002, by and among Alta-Dena Certified Dairy, Inc.,
Berkeley Farms, Inc., Dean Dairy Holdings, LLC, Dean East II, LLC, Dean Foods
North Central, Inc., Dean West II, LLC, Gandy’s Dairies, Inc., Mayfield Dairy
Farms, Inc., Midwest Ice Cream Company, LLC, Reiter Dairy, Inc., Verifine Dairy
Products Corporation of Sheboygan, Inc. and Dairy Group II, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Deemed Collections” means the aggregate of all amounts the Sellers shall have
been deemed to have received as a Collection of a Receivable.  The Sellers shall
be deemed to have received a Collection of a Receivable at any time (i) to the
extent that the Outstanding Balance of any such Receivable is either (x) reduced
as a result of any defective or rejected goods or services, any discount, rebate
or any adjustment or otherwise by any Seller (other than cash Collections on
account of the Receivables and other than Receivables that, consistent with the
applicable Originator’s Credit and Collection Policy, have been written off a
Seller’s books as uncollectible other than as a result of any of the other
conditions or events set forth in this

 

Exh. I-8

--------------------------------------------------------------------------------



 

definition) or (y) reduced or canceled as a result of a setoff in respect of any
claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction) or (ii) any of the representations or
warranties in Article V are no longer true with respect to such Receivable or
(iii) the failure of any Contract with respect to such Receivable to create a
legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon or (iv) the failure of any Writing to give rise to a valid and
enforceable Receivable in the amount of the Outstanding Balance thereof.

 

“Default Fee” means with respect to any amount due and payable by any Seller in
respect of any Aggregate Unpaids, an amount equal to interest on any such unpaid
Aggregate Unpaids at a rate per annum equal to 4% above the Alternate Base Rate.

 

“Default Ratio” means, as at the end of any calendar month, a percentage equal
to (A) the sum of (i) the Outstanding Balance of all Receivables as to which any
payment, or part thereof, remains unpaid for 90 days or more from the original
invoice date for such payment plus, without duplication, (ii) the Outstanding
Balance of all Receivables that were written off each Seller’s books as
uncollectible during such calendar month, divided by (B) the aggregate
Outstanding Balance of all Receivables as at the end of such calendar month.

 

“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 90 days or more from the original invoice date for
such payment.

 

“Delinquency Ratio” means, for a calendar month, a percentage equal to (a) the
Outstanding Balance of all Delinquent Receivables as at the end of such calendar
month divided by (b) the Outstanding Balance of all Receivables as at the end of
such calendar month.

 

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for at least 60 days but not more than 90 days from the
original invoice date for such payment.

 

“Demand Notes” means each of (i) that certain promissory note, dated as of
December 21, 2001, by Dean Foods Company (as successor-in-interest to Suiza
Foods Corporation) in favor of Dairy Group, in the maximum principal sum of
$21,325,653, as amended, renewed, supplemented or otherwise modified from time
to time and (ii) that certain promissory note, dated as of May 15, 2002 and
effective for all purposes as of March 31, 2002, by Dean Foods Company in favor
of Dairy Group II, in the maximum principal sum of $13,181,876, as amended,
renewed, supplemented or otherwise modified from time to time.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory that is, or whose government is, the subject of any
Sanction, including, without limitation, currently the Region of Crimea,
Cuba, Iran, North Korea, Sudan and Syria.

 

“Dilution Ratio” means, for any calendar month, a percentage equal to (i) the
aggregate amount of all Dilutions arising during such calendar month (other than
Rebate/Billbacks) with respect to all Receivables divided by (ii) the aggregate
amount of sales by all Originators for the calendar month ending two months
prior to such calendar month.

 

Exh. I-9

--------------------------------------------------------------------------------



 

“Dilution Reserve” means, for any date of determination, an amount equal to the
result of multiplying the Net Receivables Balance as of such date by the
following:

 

((Stress Factor x ED + ((DS-ED) x (DS/ED))) x DHR) + MRA

 

Where:

 

ED

=

the average of the Dilution Ratios for the twelve most recently completed
calendar months

DS

=

the highest of the average Dilution Ratios for any two-calendar month period
occurring during the twelve most recently completed calendar months

DHR

=

the ratio, expressed as a percentage, of (A) the aggregate amount of all sales
by all Originators during the one and a half calendar months immediately
preceding the most recently completed calendar month, to (B) the Net Receivables
Balance as of the last day of the most recently completed calendar month.

MRA

=

3.00%, at any time when the Servicers shall have failed to deliver a
consolidating Monthly Report pursuant to Section 8.5 that is in form and
substance satisfactory to the Agent in its sole discretion and, at all other
times and at any time when the Agent in its sole discretion shall otherwise
determine, 0.00%.

 

“Dilutions” means, for each calendar month, the aggregate amount of reductions
or cancellations described in clause (i) of the definition of “Deemed
Collections” during such month (other than Rebate/Billbacks).

 

“Discount Rate” means the LIBO Rate or the Alternate Base Rate, as applicable,
with respect to each Purchaser Interest of the Financial Institutions or the
Pooled Company, as applicable.

 

“Drawing Date” shall have the meaning set forth in Section 1.9.

 

“Drawn Liquidity Spread” means 3%.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Exh. I-10

--------------------------------------------------------------------------------



 

“Effective Date” means February 22, 2019.

 

“Eligible Receivable” means, at any time, a Receivable:

 

(iv)          the Obligor of which (a) if a natural person, is a resident of the
United States or, if a corporation or other business organization, is organized
under the laws of the United States or any political subdivision thereof and has
its chief executive office in the United States; (b) is not an Affiliate of any
of the parties hereto; and (c) is not a federal or state government or a federal
or state governmental subdivision or agency, except as permitted by clause
(xxi) of this definition,

 

(v)           in the case of any Receivable the Obligor of which is a Top
Twenty-Five Obligor, such Obligor is not the Obligor of Defaulted Receivables
the aggregate Outstanding Balance of which constitutes more than 25% of the
aggregate Outstanding Balance of all Receivables of such Obligor,

 

(vi)          that is not a Charged-Off Receivable,

 

(vii)         that (a) by its terms is due and payable within 30 days of the
original billing date therefor and has not had its payment terms extended or
(B) that by its terms is due and payable within 90 days of the original billing
date therefor and has not had its payment terms extended, the Outstanding
Balance of which, when combined with all other Eligible Receivables that are due
and payable within 90 days of the original billing date therefor, does not
exceed an amount equal to 5% of the Outstanding Balance of all Receivables;
provided, however, that in the case of the foregoing clauses (a) and (b), no
such Receivable shall be considered an Eligible Receivable to the extent of the
Outstanding Balance relating to any goods giving rise to such Receivable that
are provided on a “bill and hold” basis (i.e., are billed but held or stored at
a warehouse prior to shipment to the Obligor of such Receivable) for so long as
such goods are so held are stored;

 

(viii)        that is an “account” or “chattel paper” within the meaning of the
UCC of all applicable jurisdictions,

 

(ix)          that is denominated and payable only in United States dollars in
the United States,

 

(x)           that arises either (A) under a Contract that, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms or (B) under a Writing to the extent that such
Receivable is the legal, valid and binding obligation of the related Obligor,

 

(xi)          that arises under a Writing or Contract that (A) does not require
the Obligor under such Writing or Contract to consent to the transfer, sale or
assignment of the rights and duties of the applicable Originator or any of its
assignees under such Writing or Contract and (B) does not contain a
confidentiality provision that purports to restrict the ability of any Purchaser
to exercise its rights under this Agreement, including, without limitation, its
right to review the Writing or Contract,

 

Exh. I-11

--------------------------------------------------------------------------------



 

(xii)         that arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator or pursuant to a Writing that evidences
the amount to be paid,

 

(xiii)        that, together with the Writing or Contract related thereto, does
not contravene any law, rule or regulation applicable thereto (including,
without limitation, any law, rule and regulation relating to truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Writing or Contract related thereto is in violation of any such law, rule or
regulation,

 

(xiv)        that satisfies all applicable requirements of the applicable Credit
and Collection Policy,

 

(xv)         that was generated in the ordinary course of the applicable
Originator’s business,

 

(xvi)        that arises solely from the sale of goods or the provision of
services to the related Obligor by the applicable Originator, and not by any
other Person (in whole or in part),

 

(xvii)       as to which the Agent has not notified the Administrative Seller
that the Agent has determined that such Receivable or class of Receivables is
not acceptable as an Eligible Receivable, including, without limitation, because
such Receivable arises under a Writing or Contract that is not acceptable to the
Agent,

 

(xviii)      that is not subject to any right of rescission, setoff,
counterclaim, any other defense (including defenses arising out of violations of
usury laws) of the applicable Obligor against the applicable Originator or any
other Adverse Claim, and the Obligor thereon holds no right as against such
Originator to cause such Originator to repurchase the goods or merchandise the
sale of which shall have given rise to such Receivable (except with respect to
sale discounts effected pursuant to the Writing or Contract, or defective goods
returned in accordance with the terms of the Writing or Contract); provided,
however, that only that portion of such Receivable that is subject to any such
right of rescission, set-off, counterclaim, other defense or Adverse Claim shall
be considered to be ineligible pursuant to this clause (xv),

 

(xix)        that is not the subject of a Rebate/Billback; provided, however,
that only that portion of such Receivable that is subject to such
Rebate/Billback shall be considered to be ineligible pursuant to this clause
(xvi),

 

(xx)         as to which the applicable Originators has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor,

 

(xxi)        all right, title and interest to and in which has been validly
transferred by the applicable Originators directly to a Seller under and in
accordance with a Receivables Sale Agreement, and such Seller has good and
marketable title thereto free and clear of any Adverse Claim,

 

Exh. I-12

--------------------------------------------------------------------------------



 

(xxii)       that represents all or part of the sales price of merchandise,
insurance and services within the meaning of Section 3(c)(5) of the Investment
Company Act of 1940, as amended, and

 

(xxiii)      which is an “ eligible asset”  under and as defined in Rule 3a-7
under the United States Investment Company Act of 1940, as amended (17 CFR
270.3a-7).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Purchaser, its applicable lending office located
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Purchaser, U.S.
Federal withholding Taxes imposed on amounts payable to or for the account of
such Purchaser with respect to an applicable interest in a Purchaser Interest or
Commitment pursuant to a law in effect on the date on which (i) such Purchaser
acquires such interest in the Purchaser Interest or Commitment (other than
pursuant to an assignment request by the Sellers under Section 12.4) or
(ii) such Purchaser changes its lending office, except in each case to the
extent that, pursuant to Section 10.7, amounts with respect to such Taxes were
payable either to such Purchaser’s assignor immediately before such Purchaser
acquired the applicable interest in a Purchaser Interest or Commitment or to
such Purchaser immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 10.7(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing Agreement” has the meaning set forth in the Preliminary Statements to
this Agreement.

 

“Extension Notice” has the meaning set forth in Section 4.6(a).

 

“Facility Account” means Dairy Group’s [Account] at Wachovia Bank, National
Association (formerly known as First Union National Bank).

 

“Facility Termination Date” means the earlier of (i) the Liquidity Termination
Date and (ii) the Amortization Date.

 

“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the

 

Exh. I-13

--------------------------------------------------------------------------------



 

Code, (b) any treaty, law, regulation or other official guidance enacted in any
jurisdiction, or relating to an intergovernmental agreement between the United
States and any other jurisdiction, with the purpose (in either case) of
facilitating the implementation of clause (a) above, or (c) any agreement
pursuant to the implementation of clauses (a) or (b) above with the United
States Internal Revenue Service, the United States government or any
governmental or taxation authority.

 

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

 

“Federal Funds Effective Rate” means for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.  Notwithstanding the foregoing, if any Financial Institution is
borrowing overnight funds on any day from a Federal Reserve Bank to make or
maintain such Financial Institution’s funding of all or any portion of a
Purchaser Interest hereunder, the Federal Funds Effective Rate, at the option of
such Financial Institution, for such Financial Institution shall be the average
rate per annum at which such overnight borrowings are made on any such day. 
Each determination of the Federal Funds Effective Rate shall be conclusive and
binding on the Administrative Seller and the Seller Parties, except in the case
of manifest error.

 

“Fee Letter” means the Seventh Amended and Restated Master Fee Letter, dated as
of February 22, 2019, by and among each Seller, each Purchaser, the Agent and
the LC Bank, as the same may be amended, restated, supplemented or otherwise
modified and in effect from time to time.

 

“Finance Charges” means, with respect to a Writing or Contract, any finance,
interest, late payment charges or similar charges owing by an Obligor pursuant
to such Writing or Contract.

 

“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.

 

“Floor Reserve” means, for any date, an amount equal to the result of
multiplying the Net Receivables Balance on such date by the Floor Reserve
Percentage for the most recently completed calendar month.

 

“Floor Reserve Percentage” means, for any calendar month, a percentage
calculated as of the last day of such calendar month, an amount equal to:

 

LOSS FLOOR + (ED x DHR)

 

where:

 

Exh. I-14

--------------------------------------------------------------------------------



 

LOSS FLOOR

=

10.5%.

 

 

 

ED

=

the average of the Dilution Ratios during the preceding 12 calendar months
ending on the last day of the calendar month for which such Floor Reserve
Percentage is established.

 

 

 

DHR

=

the ratio, expressed as a percentage, computed as of such day by dividing
(A) the aggregate amount of all sales by all Originators during the one and a
half calendar months ending on the last day of the calendar month for which such
Floor Reserve Percentage is established, by (B) the Net Receivables Balance as
of the last day of the calendar month for which such Floor Reserve Percentage is
established.

 

“Foreign Purchaser” means any Purchaser that is organized under the laws of a
jurisdiction other than that in which the Sellers are located and any other
Purchaser that is not a United States person within the meaning of
Section 7701(a)(30) of the Code. For purposes of this definition, the United
States of America, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.

 

“Fronting Fees” has the meaning set forth in Section 1.7(e).

 

“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Company.

 

“Funding Source” means with respect to any Company (i) such Company’s Related
Financial Institution(s) or (ii) any insurance company, bank or other funding
entity providing liquidity, credit enhancement or back-up purchase support or
facilities to such Company.

 

“GAAP”  means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

 

“Governmental Acts” shall have the meaning set forth in Section 1.15.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting regulatory capital rules or
standards (including, without limitation, the Basel Committee on Banking
Supervision or any successor or similar authority thereto).

 

Exh. I-15

--------------------------------------------------------------------------------



 

“Group Capital” means, with respect to any Purchaser Group at any time, the
aggregate outstanding Capital of all Purchasers within such Purchaser Group.

 

“Group Capital Limit” means, with respect to any Purchaser Group at any time, an
amount equal to (a) the sum of the Company Purchase Limits of the Companies in
such Purchaser Group minus (b) the sum of the LC Shares of the LC Participation
Amounts of the LC Participants in such Purchaser Group.

 

“Immaterial Originator” means any Originator as to which the aggregate
Outstanding Balance of all Receivables sold by such Originator to the applicable
Seller under the applicable Receivables Sale Agreement as of any date of
determination is less than 10% of the aggregate Outstanding Balance of all
Receivables sold by all Originators party thereto to such Seller under such
Receivables Sale Agreement as of such date.

 

“Incremental Purchase” means a purchase of one or more Purchaser Interests that
increases the total outstanding Aggregate Capital hereunder.

 

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Adverse Claims or payable out of the proceeds
or production from property now or hereafter owned or acquired by such Person,
(iv) obligations that are evidenced by notes, acceptances, or other instruments,
(v) capitalized lease obligations, (vi) net liabilities under interest rate
swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Seller Party under any Transaction Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Independent Manager” shall mean a manager of the limited liability company that
is the general partner of any Seller who (i) shall not have been at the time of
such Person’s appointment or at any time during the preceding five years, and
shall not be as long as such Person is a manager of the Seller or a limited
liability company that is the general partner of such Seller, (A) a director,
officer, employee, partner, shareholder, member, manager or Affiliate of any of
the following Persons (collectively, the “Independent Parties”): any Servicer,
any Seller, any Originator, or any of their respective Subsidiaries or
Affiliates (other than an independent manager of a special purpose bankruptcy
remote entity organized for the purpose of providing financing to either Seller
through the securitization or other similar transfer, pledge or conveyance of
accounts receivable), (B) the beneficial owner (at the time of such Person’s
appointment as an Independent Manager or at any time thereafter while serving as
an Independent Manager) of any partnership interest, membership interest or
capital stock of either Seller, any Originator, or any of their respective
Subsidiaries or Affiliates, having general voting rights, (C) a supplier to any
of the Independent Parties, (D) a Person controlled by, controlling or under
common control with any partner, shareholder, member, manager, Affiliate or
supplier of

 

Exh. I-16

--------------------------------------------------------------------------------



 

any of the Independent Parties, or (E) a member of the immediate family of any
director, officer, employee, partner, shareholder, member, manager, Affiliate or
supplier of any of the Independent Parties; (ii) has prior experience as an
independent director or independent manager for a corporation or limited
liability company whose charter documents required the unanimous consent of all
independent directors or independent managers thereof before such corporation or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (iii) has at
least three years of employment experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
February 22, 2019, by and between the Agent and Coöperatieve Rabobank U.A., New
York Branch, as administrative agent under the Dean Credit Agreement, as
amended, restated, supplemented or otherwise modified from time to time.

 

“LC Adjustment Percentage” means, as of any date of determination, the
percentage equal to (i) Aggregate Capital, divided by (ii) the sum of Aggregate
Capital and the Adjusted LC Participation Amount.

 

“LC Amount” means the dollar amount set forth next to each LC Participant’s name
on Schedule A to this Agreement.

 

“LC Bank” has the meaning set forth in the preamble in this Agreement.

 

“LC Collateral Account” means the account designated as the LC Collateral
Account established by the Seller with PNC for the benefit of the Agent, the LC
Bank and the LC Participants, or such other account as may be so designated as
such by the Agent.

 

“LC Fees” means, collectively, Fronting Fees and Other LC Fees.

 

“LC Participant” means each Financial Institution and its permitted successors
and assigns in such capacity.

 

“LC Participation Amount” means at any time, the sum of the amounts then
available to be drawn under all outstanding Letters of Credit.

 

“LC Share” means for each LC Participant, a percentage equal to (i) the
Commitment of such LC Participant at such time, divided by (ii) the aggregate of
the Commitments of all LC Participants at such time.

 

“Letter of Credit” means any stand-by letter of credit issued by the LC Bank for
the account of any Seller or Originator or Originator’s designee (which designee
shall be an Affiliate of the Sellers and the Originators) pursuant to this
Agreement.

 

“Letter of Credit Application” shall have the meaning set forth in
Section 1.7(a).

 

Exh. I-17

--------------------------------------------------------------------------------



 

“Level 1 Rated Obligor” shall mean each Obligor rated by either S&P or Moody’s
that is rated at least A+ by S&P, if rated by S&P, and at least A1 by Moody’s,
if rated by Moody’s.

 

“Level 2 Rated Obligor” shall mean each Obligor rated by either S&P or Moody’s,
other than a Level 1 Rated Obligor, that is rated at least A by S&P, if rated by
S&P, and at least A2 by Moody’s, if rated by Moody’s.

 

“Level 3 Rated Obligor” shall mean each Obligor rated by either S&P or Moody’s,
other than a Level 1 Rated Obligor or a Level 2 Rated Obligor, that (x) is rated
at least BBB- by S&P, if rated by S&P, and at least Baa3 by Moody’s, if rated by
Moody’s, or (y) if such Obligor is not rated by S&P, is rated at least Baa2 by
Moody’s.

 

“LIBO” means, for any Tranche Period, (i) with respect to each Financial
Institution other than PNC, the greater of (a) 0.00% and (b) the rate appearing
on Reuters Page LIBOR01 (or on any successor or substitute page of such
page providing rate quotations comparable to those currently provided on such
page), as determined by the Agent; provided, that in the event that such rate is
not available at such time for any reason, then the “LIBO” with respect to such
Tranche Period shall be the rate, rounded upwards, if necessary, to the next
1/16 of 1%, at which dollar deposits of $5,000,000 and for a maturity comparable
to such Tranche Period are offered by the principal London office of the Agent;
and (ii) with respect to PNC, the greater of (a) 0.00% and (b) for any day
during such Tranche Period, a rate per annum equal to the thirty (30) day
London-Interbank Offered Rate appearing on the Bloomberg BBAM (British Bankers
Association) Page (or on any successor or substitute page of such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by PNC from time to time in accordance with its
customary practices for purposes of providing quotations of interest rates
applicable to U.S. Dollar deposits in the London interbank market) at
approximately 11:00 a.m. (London time) on such day or, if such day is not a
Business Day in London, the immediately preceding Business Day in London;
provided, that in the event that such rate is not available on any day at such
time for any reason, then the rate for such day shall be the rate at which
thirty (30) day U.S. Dollar deposits of $5,000,000 are offered by PNC in
immediately available funds in the London interbank market at approximately
11:00 a.m. (London time) on such day; and if PNC is for any reason unable to
determine the rate in the foregoing manner or has determined in good faith that
the rate determined in such manner does not accurately reflect the cost of
acquiring, funding or maintaining a Purchaser Interest, the rate for such day
shall be the Alternate Base Rate.

 

“LIBO Rate” means for any Tranche Period an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) applicable LIBO
multiplied by (b) the Statutory Reserve Rate.

 

“LIBO Successor Rate” has the meaning assigned to such term in Section 4.5(c).

 

“LIBO Successor Rate Conforming Changes” shall mean, with respect to any
proposed LIBO Successor Rate, any conforming changes to the definition of LIBO,
LIBO Rate, Alternate Base Rate, Tranche Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters in each case as may be appropriate, in the

 

Exh. I-18

--------------------------------------------------------------------------------



 

reasonable discretion of the Agent, to reflect the adoption of such LIBO
Successor Rate and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBO Successor Rate
exists, in such other manner of administration as the Agent reasonably
determines in consultation with the Sellers).

 

“Liquidity Termination Date” means February 22, 2022.

 

“Local Originator” means each of Mayfield Dairy Farms, LLC, Reiter Dairy, LLC
and Verifine Dairy Products of Sheboygan, LLC.

 

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
that is listed on Exhibit IV.

 

“Loss Reserve” means, for any date, the product of (i) the Net Receivables
Balance on such date and (ii) the greater of (a) the Loss Reserve Percentage for
the most recently completed calendar month and (b) 10.5%.

 

“Loss Reserve Percentage” means, for any calendar month, an amount equal to the
Stress Factor multiplied by the Loss Ratio for such calendar month multiplied by
the Loss Horizon Ratio for such calendar month,

 

where:

 

Loss Ratio

=

For any calendar month, the highest three month rolling average Loss Proxy Ratio
in the most recent twelve months prior to such month.

 

 

 

Loss Proxy Ratio

=

For any calendar month, (x) the sum of (i) the Outstanding Balance of all
Receivables originated by Loss Proxy Reporting Originators as to which any
payment, or part thereof, remains unpaid for more than 90 but less than 121 days
from the original invoice date for such payment as of the last day of such
calendar month, (ii) the Outstanding Balance of all Receivables originated by
Non-Loss Proxy Reporting Originators as to which any payment, or part thereof,
remains unpaid for more than 90 days from the original invoice date for such
payment as of the last day of such calendar month, and (iii) the Outstanding
Balance of all Receivables that have been written off a Seller’s book as
uncollectible during such month that were less than 91 days from the original
invoice date, divided by (y) the aggregate sales for the calendar month
occurring three months immediately prior to

 

Exh. I-19

--------------------------------------------------------------------------------



 

 

 

such month.

 

 

 

Loss Proxy Reporting

=

All Originators for which any Monthly Report lists the Outstanding Balance of
all Receivables of such Originators as to which any payment, or part thereof,
remains unpaid for more than 90 but less than 121 days from the original invoice
date for such payment as of the last day of such calendar month.

Originators

 

 

 

 

 

Loss Horizon Ratio

=

For any calendar month, (x) the aggregate amount of sales for all of the
Originators for the three calendar months most recently ended, divided by
(y) the Net Receivables Balance as of the last day of such calendar month.

 

 

 

Non-Loss Proxy Reporting Originators

=

All Originators other than the Loss Proxy Reporting Originators.

 

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries taken as a
whole, (ii) the ability of any Seller Party to perform its obligations under
this Agreement or Provider to perform its obligations under any Performance
Undertaking, (iii) the legality, validity or enforceability of this Agreement or
any other Transaction Document, (iv) Agent’s or any Purchaser’s interest in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or the Collections with respect thereto, or (v) the
collectibility of the Receivables generally or of any material portion of the
Receivables.

 

“Maximum Available LC Commitment” means, with respect to any LC Participant at
any time, an amount equal to (a) the sum of the Company Purchase Limits of the
Companies in such LC Participant’s Purchaser Group minus (b) the Group Capital
of such LC Participant’s Purchaser Group.

 

“Maximum LC Amount” means the aggregate of each LC Amount in an amount not to
exceed $450 million.

 

“Maximum Purchaser Interest Percentage” has the meaning specified in
Section 2.6.

 

“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicers to the Agent pursuant to
Section 8.5.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereof.

 

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by the sum of (i) the aggregate
amount

 

Exh.I-20

 

--------------------------------------------------------------------------------



 

by which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Concentration Limit for such Obligor and (ii) Raw
Milk Accounts Payable Amount.

 

“Nonrenewing Financial Institution” has the meaning set forth in Section 4.6(a).

 

“Notice Date” shall have the meaning set forth in Section 1.7(b).

 

“Obligations” shall have the meaning set forth in Section 2.1.

 

“Obligor” means a Person obligated to make payments pursuant to a Writing or
Contract.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Order” shall have the meaning set forth in Section 1.16.

 

“Original Closing Date” means December 21, 2001.

 

“Originator” means each of the entities listed on Schedule D hereto, in their
respective capacities as sellers under the Receivables Sale Agreements.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Purchaser Interest
or Transaction Document).

 

“Other LC Fees” has the meaning set forth in Section 1.7(e).

 

“Other Taxes” means all present or future stamp, court or documentary,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Transaction Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 12.4), grant of a participation, or transfer or designation
of a new applicable lending office for receiving payments under any Transaction
Document and Excluded Taxes.

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Participant” has the meaning set forth in Section 12.2.

 

“Participation Advance” shall have the meaning set forth in Section 1.9(c).

 

Exh.I-21

 

--------------------------------------------------------------------------------



 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“Performance Undertaking” means each of (i) that certain Fourth Amended and
Restated Performance Undertaking, dated as of June 12, 2014, by Provider in
favor of Dairy Group and (ii) that certain Third Amended and Restated Dean
Performance Undertaking, dated as of June 12, 2014, by Provider in favor of
Dairy Group II, each substantially in the form of Exhibit XI and as each may be
further amended, restated or otherwise modified from time to time.

 

“Periodic Report” means each Monthly Report and Weekly Report.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“PNC” means PNC Bank, National Association, a national banking association.

 

“Pool Company” means the Rabo Company.

 

“Pooled Commercial Paper” means Commercial Paper notes of any Pool Company
subject to any particular pooling arrangement by such Pool Company, but
excluding Commercial Paper issued by such Pool Company for a tenor and in an
amount specifically requested by any Person in connection with any agreement
effected by such Pool Company.

 

“Potential Amortization Event” means an event that, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

 

“Prime Rate” means a fluctuating interest rate per annum as shall be in effect
from time to time, which rate per annum shall be equal to the rate of interest
published in The Wall Street Journal as the “Prime Rate” on such day or, if such
day is not a day on which The Wall Street Journal is published, subject to the
following sentence, the immediately preceding day on which The Wall Street
Journal was published.  In the event that The Wall Street Journal should cease
or temporarily interrupt publication, then the rate to be used for purposes of
the preceding sentence shall be the daily average prime rate published in
another business newspaper, or business section of a newspaper, of national
standing chosen by Coöperatieve Rabobank U.A., New York Branch , and if The Wall
Street Journal thereafter resumes publication, the substitute index will
immediately be replaced by the “Prime Rate” published in The Wall Street
Journal.  Coöperatieve Rabobank U.A., New York Branch  shall deliver notice of
any such substitution of indices to the Sellers and the Purchasers.

 

“Pro Rata Share” means, (a) for each Financial Institution, a percentage equal
to (i) the Commitment of such Financial Institution, divided by (ii) the
aggregate amount of all Commitments of all Financial Institutions in such
Financial Institution’s Purchaser Group adjusted as necessary to give effect to
the application of the terms of Section 4.6, and (b) for each Company, a
percentage equal to (i) the Company Purchase Limit of such Company, divided by
(ii) the aggregate amount of all Company Purchase Limits of all Companies
hereunder.

 

Exh.I-22

 

--------------------------------------------------------------------------------



 

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

 

“Provider” means Dean Foods Company, a Delaware corporation, together with its
successors and assigns.

 

“Provider’s Rating” means the long-term senior unsecured debt rating of the
Provider from each of Moody’s and S&P, as applicable.

 

“Purchase Limit” means $450,000,000, as such amount may be modified in
accordance with the terms of Section 4.6(a).

 

“Purchase Notice” has the meaning set forth in Section 1.2.

 

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to the applicable Seller for such Purchaser Interest
that shall not exceed the least of (i) the amount requested by the
Administrative Seller in the applicable Purchase Notice, (ii) the unused portion
of the Purchase Limit on the applicable purchase date and (iii) the excess, if
any, of the Net Receivables Balance (less the Aggregate Reserves) on the
applicable purchase date over the aggregate outstanding amount of Aggregate
Capital and LC Participation Amount on the applicable purchase date, immediately
prior to such proposed Incremental Purchase.

 

“Purchaser Group” means with respect to (i) each Company, a group consisting of
such Company and its Related Financial Institutions and (ii) each Financial
Institution, a group consisting of such Financial Institution, the Company, if
any, for which such Financial Institution is a Related Financial Institution and
each other Financial Institution that is a Related Financial Institution for
such Company.

 

“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable.  Each such undivided percentage interest
shall equal:

 

C

NRB - AR

 

where:

 

C             =              the Capital of such Purchaser Interest.

 

AR          =              the Aggregate Reserves.

 

NRB       =              the Net Receivables Balance.

 

Such undivided percentage ownership interest shall be initially computed on its
date of purchase.  Thereafter, until the Amortization Date, each Purchaser
Interest shall be

 

Exh.I-23

 

--------------------------------------------------------------------------------



 

automatically recomputed (or deemed to be recomputed) on each day prior to the
Amortization Date.  From and after the Amortization Date, the sum of all
Purchaser Interests shall equal 100%, and shall remain constant at all times
thereafter until all Aggregate Unpaids shall have been paid and all Letters of
Credit shall have terminated or expired.

 

“Purchasers” means each Company and each Financial Institution.

 

“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).

 

“Rabo Company” means Nieuw Amsterdam Receivables Corporation B.V. , together
with its successors and assigns.

 

“Rabobank” means Coöperatieve Rabobank U.A.

 

“Rating Agency” means, collectively, the nationally recognized rating agency or
agencies chosen by any Company to rate its respective Commercial Paper notes at
any time, including, as of the date hereof, Moody’s, Fitch Ratings and S&P.

 

“Ratings Request” has the meaning set forth in Section 10.2.

 

“Raw Milk Accounts Payable Amount” means, at any time, the aggregate amount
overdue and payable at such time by the Originators for raw milk purchased by
the Originators at any of their plants located in the State of Texas. The
Servicers shall report the Raw Milk Accounts Payable Amount in each Monthly
Report and Weekly Report, as applicable. For the avoidance of doubt, the Raw
Milk Accounts Payable Amount reported in each Monthly Report and Weekly Report
shall be determined as of the same date as the Net Receivables Balance reported
in such report.

 

“Rebate/Billback” means, with respect to any Receivable, any incentives provided
to the Obligor thereof related to volume rebates or price incentives, the dollar
amount of which is known at the time of invoice of such Receivable.

 

“Receivable” means all indebtedness and other obligations owed to the applicable
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under any Receivables Sale Agreement or hereunder) or owed to any
Seller (after giving effect to any transfer or conveyance under any Receivables
Sale Agreement or hereunder) or in which any Seller or such Originator has a
security interest or other interest, including, without limitation, any
indebtedness, obligation or interest constituting an account, chattel paper,
instrument or general intangible, arising in connection with the sale of goods
or the rendering of services by such Originator and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless of whether the account debtor or any Seller treats such
indebtedness, rights or obligations as a separate payment obligation.

 

Exh.I-24

 

--------------------------------------------------------------------------------



 

“Receivables Sale Agreement” means each of the Suiza Receivables Sale Agreement
and the Dean Receivables Sale Agreement.

 

“Recipient” means (a) the Agent, (b) any Purchaser and (c) the LC Bank, as
applicable.

 

“Records” means, with respect to any Receivable, all Writings or Contracts and
other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to such Receivable, any
Related Security therefor and the related Obligor.

 

“Reduction Notice” has the meaning set forth in Section 1.3.

 

“Regulatory Requirement” has the meaning set forth in Section 10.2(a).

 

“Reimbursement Obligation” shall have the meaning set forth in Section 1.9.

 

“Reinvestment” has the meaning set forth in Section 2.2.

 

“Related Financial Institution” means with respect to each Company, each
Financial Institution set forth opposite such Company’s name in Schedule A to
this Agreement and/or, in the case of an assignment pursuant to Section 12.1,
set forth in the applicable Assignment Agreement.

 

“Related Security” means, with respect to any Receivable:

 

(i)            all security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Writing or Contract related to such Receivable or otherwise,
together with all financing statements and security agreements describing any
collateral securing such Receivable,

 

(ii)           all guaranties, letters of credit, insurance, “supporting
obligations” (within the meaning of Section 9-102(a) of the UCC of all
applicable jurisdictions) and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Writing or Contract related to such Receivable or
otherwise,

 

(iii)          all service contracts and other contracts and agreements
associated with such Receivable,

 

(iv)          all Records related to such Receivable,

 

(v)           all of the applicable Seller’s right, title and interest in, to
and under the Receivables Sale Agreement to which it is a party in respect of
such Receivable and all of the applicable Seller’s right, title and interest in,
to and under the applicable Performance Undertaking,

 

(vi)          all of the applicable Seller’s right, title and interest in, to
and under each Demand Note, and

 

Exh.I-25

 

--------------------------------------------------------------------------------



 

(vii)         all proceeds of any of the foregoing.

 

“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

 

Aggregate Reduction

 

Required Notice Period

 

 

 

<$100,000,000

 

two Business Days

 

 

 

>$100,000,000 and < $250,000,000

 

five Business Days

 

 

 

>$250,000,000

 

ten Business Days

 

“Required Purchasers” means, at any time, collectively, the Financial
Institutions with Commitments in excess of 75% of the aggregate Commitments and
the Companies with Company Purchase Limits in excess of 75% of the aggregate
amount of all Company Purchase Limits of all Companies hereunder.

 

“Required Rating” has the meaning set forth in Section 10.2.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock or other
equity interest of any Seller now or hereafter outstanding, except a dividend or
distribution payable solely in shares of that class of stock or equity interest
or in any junior class of stock or other junior equity interest of such Seller,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
capital stock or other equity interest of any Seller now or hereafter
outstanding, (iii) any payment or prepayment of principal of, premium, if any,
or interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to the Subordinated Loans (as defined in the
Receivables Sale Agreements), (iv) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of capital stock or other
equity interest of any Seller now or hereafter outstanding, and (v) any payment
of management fees by any Seller (except for reasonable management fees to the
Originators or their respective Affiliates in reimbursement of actual management
services performed).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. or any successor thereof.

 

“Sanctions” means sanctions or trade embargoes imposed, administered or enforced
by OFAC, the United States Department of State, the United Nations Security
Council, the European Union, the Netherlands, or to the extent applicable to any
Seller Party, any other sanctions authority.

 

“Seller” has the meaning set forth in the preamble to this Agreement.

 

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

 

Exh.I-26

 

--------------------------------------------------------------------------------



 

“Servicer” means at any time any Person or Persons (which may be the Agent) then
authorized pursuant to Article VIII to service, administer and collect
Receivables.

 

“Servicing Fee” has the meaning set forth in Section 8.6.

 

“Servicing Fee Rate” has the meaning set forth in Section 8.6.

 

“Settlement Date” means (A) the 5th Business Day of each month or, if a Weekly
Settlement Notice shall have been delivered, each Weekly Settllement Date,
(B) the last day of the relevant CP (Tranche) Accrual Period in respect of each
Purchaser Interest held by the any Pool Company (other than any Purchaser
Interest funded substantially with Pooled Commercial Paper) and (C) the last day
of the relevant Tranche Period in respect of each Purchaser Interest of the
Financial Institutions.

 

“Settlement Period” means, with respect to any Settlement Date, (A) in respect
of each Purchaser Interest of each Pool Company that is funded substantially
with Pooled Commercial Paper, the CP (Pool) Accrual Period ending on such
Settlement Date, (B) in respect of each other Purchaser Interest of any Pool
Company, the CP (Tranche) Accrual Period of such Purchaser Interest ending on
such Settlement Date and (C) in respect of each Purchaser Interest of the
Financial Institutions, the Tranche Period of such Purchaser Interest ending on
or immediately prior to such Settlement Date.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors of the Federal Reserve System to which the
Agent is subject with respect to the LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board of Governors of the Federal Reserve System).  Such reserve percentages
shall include those imposed pursuant to such Regulation D.  Any Tranche Period
funded based upon the LIBO Rate shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time for any Financial Institution or its assignee under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Stress Factor” means a factor of 2.25 times.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

 

“Suiza Dairy” means Suiza Dairy Group, LLC, a Delaware limited liability
company.

 

Exh.I-27

 

--------------------------------------------------------------------------------



 

“Suiza Receivables Sale Agreement” means that certain Second Amended and
Restated Receivables Sale Agreement, dated as of June 12, 2014, among Country
Fresh, LLC, Dean East, LLC, Dean West, LLC, Garelick Farms, LLC, Model Dairy,
LLC, Shenadoah’s Pride, LLC, Southern Foods Group, LLC, Suiza Dairy Group, LLC,
Tuscan/Lehigh Dairies, LLC and Dairy Group, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Terminating Commitment Amount” means, with respect to any Terminating Financial
Institution, an amount equal to the Commitment (without giving effect to any
reduction to such Commitment pursuant to Section 4.6(a)) of such Terminating
Financial Institution.

 

“Terminating Commitment Availability” means, with respect to any Terminating
Financial Institution, the positive difference (if any) between (a) an amount
equal to the Commitment (without giving effect to any reduction to such
Commitment pursuant to Section 4.6(a)) of such Terminating Financial
Institution, minus (b) the sum of the Capital of the Purchaser Interests funded
by such Terminating Financial Institution and such Terminating Financial
Institution’s LC Share of the LC Participation Amount.

 

“Terminating CP Tranche” has the meaning set forth in Section 3.4(b).

 

“Terminating Financial Institution” has the meaning set forth in Section 4.6(a).

 

“Terminating Financial Institution and Company” has the meaning set forth in the
preamble to this Agreement.

 

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

 

“Termination Date” means, with respect to a Terminating Financial Institution
and, if applicable, each Company in such Terminating Financial Institution’s
Purchaser Group, the date on which such Terminating Financial Institution became
a Non-Renewing Financial Institution or, in the case of Section 9.2, the date
such Financial Institution terminates its Commitment in accordance therewith.

 

“Termination Percentage” has the meaning set forth in Section 2.2.

 

“Top Twenty-Five Obligors” means, of all Obligors of Receivables, the
twenty-five Obligors having the highest aggregate outstanding balances of all
Receivables as of April 2 and October 2 of each calendar year, provided that
until the first occurrence of such date after the date hereof, the Top
Twenty-Five Obligors shall be those Obligors listed on Schedule F.

 

“Tranche Period” means:

 

(1)           with respect to any Purchaser Interest held by a Financial
Institution in the Purchaser Group which includes PNC, each calendar month or,
if a Weekly Settlement Notice

 

Exh.I-28

 

--------------------------------------------------------------------------------



 

shall have been delivered, each calendar week, or such other period as may be
mutually agreeable to the applicable Financial Institution and the
Administrative Seller; or

 

(2)           with respect to any Purchaser Interest held by a Financial
Institution in any other Purchaser Group:

 

(a)           if Yield for such Purchaser Interest is calculated on the basis of
the LIBO Rate, a period of one week, one, two, three or six months, or such
other period as may be mutually agreeable to the applicable Financial
Institution and the Administrative Seller, commencing on a Business Day selected
by the Administrative Seller or the applicable Financial Institution pursuant to
this Agreement.  If such Tranche Period is one month or longer, then such
Tranche Period shall end on the day in the applicable succeeding calendar month
that corresponds numerically to the beginning day of such Tranche Period,
provided, however, that if there is no such numerically corresponding day in
such succeeding month, such Tranche Period shall end on the last Business Day of
such succeeding month; or

 

(b)           if Yield for such Purchaser Interest or is calculated on the basis
of the Alternate Base Rate, a period commencing on a Business Day selected by
the Administrative Seller and agreed to by the applicable Financial Institution,
provided no such period shall exceed one month.

 

If any Tranche Period would end on a day that is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate and which is
or are one month or longer, if such next succeeding Business Day falls in a new
month, such Tranche Period shall end on the immediately preceding Business Day. 
In the case of any Tranche Period for any Purchaser Interest that commences
before the Amortization Date and would otherwise end on a date occurring after
the Amortization Date, such Tranche Period shall end on the Amortization Date. 
The duration of each Tranche Period that commences after the Amortization Date
shall be of such duration as selected by the applicable Financial Institution.

 

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, each Receivables Sale Agreement, each Collection Account Agreement, each
Performance Undertaking, the Intercreditor Agreement, the Fee Letters, the
Demand Notes, the Subordinated Notes (as defined in each Receivables Sale
Agreement), each Letter of Credit and all other instruments, documents and
agreements executed and delivered in connection herewith.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Unrated Obligor” means each Obligor other than a Level 1 Rated Obligor, Level 2
Rated Obligor or a Level 3 Rated Obligor.

 

“Unrated Obligor Concentration Limit” means 2%.

 

Exh.I-29

 

--------------------------------------------------------------------------------



 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 10.7(f)(ii)(B)(3).

 

“Weekly Report” means (i) prior to delivery of a Weekly Settlement Notice, an
abbreviated servicing report, containing only weekly aging information and Raw
Milk Accounts Payable Amount information, in a form reasonably acceptable to the
Agent with respect to and as of the end of the immediately preceding calendar
week, and (ii) thereafter, a servicing report in form reasonably acceptable to
the Agent.

 

“Weekly Settlement Date” means the 3rd Business Day of each calendar week.

 

“Weekly Settlement Notice” means a notice delivered by the Agent or the Required
Purchasers to the Sellers requiring settlements under this Agreement on Weekly
Settlement Dates.

 

“Withholding Agent” means any Seller and the Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Writing” means, with respect to any Receivable, any and all instruments,
invoices, purchase orders or other writings (which may be electronic) (other
than Contracts) pursuant to which such Receivable arises or that evidences such
Receivable.

 

“Yield” means for each respective Tranche Period relating to Purchaser Interests
of the Financial Institutions, an amount equal to the product of (a) the sum of
(i) the applicable Discount Rate for each Purchaser Interest and (ii) the Drawn
Liquidity Spread, multiplied by (B) the Capital of such Purchaser Interest for
each day elapsed during such Tranche Period, annualized on a 360 day basis;
provided, with respect to any Purchaser Interest held by a Financial Institution
in a Purchaser Group which includes PNC, “Yield” shall be calculated without
giving effect to clause (a)(ii) of the definition thereof unless during such
Tranche Period a Purchaser Interest is held by a Financial Institution in any
Purchaser Group other than a Purchaser Group which includes PNC.

 

“Yield and Servicer Reserve” means, on any date of determination, an amount
equal to the product of (i) the Net Receivables Balance as of such date and
(ii) the sum of (x) (LIBO plus the Drawn Liquidity Spread on such date
multiplied by the ADSO Reserve on such date) divided by 360 and (y) (the
Servicing Fee Rate multiplied by ADSO Reserve) divided by 360

 

 

 

Where:

 

 

 

 

 

 

 

 

 

ADSO

 

=

 

As of any date, the highest three consecutive month

 

Exh.I-30

 

--------------------------------------------------------------------------------



 

 

 

 

 

average Days Sales Outstanding during the most recent twelve calendar months
preceding such date

 

 

 

 

 

ADSO Reserve

 

=

 

For any date of determination, ADSO as of such date multiplied by the Stress
Factor

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.

 

Exh.I-31

 

--------------------------------------------------------------------------------



 

Annex A to Exhibit I

 

Financial Covenant and Definition of Total Net Leverage Ratio

 

*** Capitalized terms used in this Annex A to Exhibit I but not defined herein
shall have, solely for purposes of this Annex A to Exhibit I, the respective
meanings given to such terms in the Dean Credit Agreement as in effect on the
date hereof, without giving effect to any amendment, restatement, modification
or waiver thereof, or refinancing or replacement thereof, in each case, that has
not been consented to in writing by the Administrative Agent and the Required
Purchasers.***

 

Financial Covenant

 

Fixed Charge Coverage Ratio.  On the date on which a Covenant Trigger Event
shall have occurred, the Borrower shall not permit the Fixed Charge Coverage
Ratio, measured as of (i) the date of such Covenant Trigger Event if such date
is the last day of a fiscal quarter, or (ii) the end of the fiscal quarter
immediately preceding the date on which a Covenant Trigger Event occurs if such
date is not the last day of a fiscal quarter, to be less than 1.05 to 1.00.

 

Definition of Total Net Leverage Ratio

 

“Total Net Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Funded Indebtedness, minus unrestricted cash and Cash Equivalents and cash and
Cash Equivalents restricted in favor of the Administrative Agent in an aggregate
amount not to exceed $25,000,000 to the extent held by the Borrower and the
Restricted Subsidiaries on a consolidated basis on such date on such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters ended
on such date (or, if such date is not the last day of a fiscal quarter, ended on
the last day of the fiscal quarter most recently ended prior to such date).

 

Annex A to Exhibit I-1

 

--------------------------------------------------------------------------------



 

EXHIBIT II

 

FORM OF PURCHASE NOTICE

 

[Date]

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH
245 Park Avenue, 37th Floor
New York, NY 10167
Attention: Transaction Management
Email: tmteam@rabobank.com
Facsimile: (914) 287-2254

 

[PNC Bank, National Association
300 Fifth Avenue
Floor 11
Pittsburgh, PA 15222
Attention: ABF Admin
Facsimile: (412) 762-9184
E-mail: ABFAdmin@pnc.com](1)

 

Re:   PURCHASE NOTICE

 

Ladies and Gentlemen:

 

Reference is hereby made to the Eighth Amended and Restated Receivables Purchase
Agreement, dated as of February 22, 2019, as amended or modified from time to
time, by and among Dairy Group Receivables, L.P. and Dairy Group Receivables II,
L.P., as Sellers, the Servicers party thereto, the Financial Institutions party
thereto, the Companies party thereto, PNC Bank, National Association, as issuer
of Letters of Credit, and Coöperatieve Rabobank U.A., New York Branch, as Agent
(as amended, restated, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”).  Capitalized terms used herein shall have the
meanings assigned to such terms in the Receivables Purchase Agreement.

 

[This letter constitutes a Purchase Notice pursuant to Section 1.2 of the
Receivables Purchase Agreement.  The Purchasers are hereby requested to make the
following Incremental Purchase:

 

Purchase Price:

 

$

Date of Purchase:

 

 

Requested Discount Rate:

 

[LIBO Rate] [Alternate Base Rate] [Commercial Paper rate]

 

Please credit the Purchase Price in immediately available funds to our Facility
Account on the above-specified date of purchase as set forth below:

 

--------------------------------------------------------------------------------

(1) Include for issuances of letters of credit pursuant to Section 1.7.

 

Exh.II-1

 

--------------------------------------------------------------------------------



 

[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]
Reference:
Telephone advice to: [Name] @ tel. No. ( )

 

Please advise [Name] at telephone no ( )                   if any Company will
not be making this purchase.](2)

 

[This letter constitutes a notice pursuant to Section 1.7 of the Receivables
Purchase Agreement.  The LC Bank is hereby requested to issue a Letter of Credit
with a face amount of $     .](3)

 

In connection with the foregoing request, the Administrative Seller hereby
certifies that the following statements are true on the date hereof, and will be
true on the Purchase Date (before and after giving effect to the proposed
Incremental Purchase or proposed issuance of a Letter of Credit, as applicable):

 

(i)            the representations and warranties of each Seller set forth in
Section 5.1 of the Receivables Purchase Agreement are true and correct on and as
of the Purchase Date as though made on and as of such date;

 

(ii)           no event has occurred and is continuing, or would result from the
proposed Incremental Purchase or issuance of Letter of Credit, as applicable,
that will constitute an Amortization Event or a Potential Amortization Event;

 

(iii)          the Facility Termination Date has not occurred, the sum of
Aggregate Capital plus the LC Participation Amount does not exceed the Purchase
Limit and the aggregate Purchaser Interests do not exceed the Maximum Purchaser
Interest Percentage; and

 

(iv)          after giving effect to the Incremental Purchase or the issuance of
the Letter of Credit, as applicable, on the Purchase Date, the amount of
Aggregate Capital will be $          and the LC Participation Amount will be
$         .

 

 

Very truly yours,

 

 

 

DAIRY GROUP RECEIVABLES, L.P., as Administrative Seller

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2) Include for receivables purchases pursuant to Section 1.2.

 

(3) Include for issuances of letters of credit pursuant to Section 1.7.

 

Exh.II-2

 

--------------------------------------------------------------------------------



 

EXHIBIT III

 

JURISDICTION OF ORGANIZATION; PRINCIPAL PLACES OF BUSINESS;
LOCATIONS OF RECORDS; FEIN; STATE ORG. NO.; OTHER NAMES

 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

1.              Alta-Dena Certified Dairy, LLC

 

DE

 

17637 East Valley Boulevard
City of Industry, California 91744

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

2964500

 

DEA, Inc. (4/27/99)

 

Alta-Dena Certified Dairy, Inc. (04/27/06)

 

Dean Foods Company of California, LLC (12/31/10)

 

Dean SoCal, LLC (12/31/10)

 

Swiss II, LLC (12/31/10)

 

Dean Foods of Southern California, LLC (12/31/12)

 

 

 

 

 

 

 

 

 

 

 

 

 

2.              Berkeley Farms, LLC

 

CA

 

25500 Clawiter Road
Hayward, California 94545

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

C2117426

 

d/b/a Bud’s Ice Cream of San Francisco (in CA)

 

BFD Acquisition Co. (11/5/98)

 

Berkeley Farms, Inc. (04/27/06)

 

Exh. III-1

--------------------------------------------------------------------------------



 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

3.              Country Fresh, LLC

 

MI

 

2555 Buchanan Avenue
Grand Rapids, Michigan 49548

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

B58-237

 

d/b/a Jilbert Dairy, Inc. (7/21/06)

 

Melody Farms, LLC (12/31/07)

 

Golden Valley Dairy, LLC (12/22/06)

 

d/b/a Country Fresh Wesley (12/31/05)

 

d/b/a Dairy Products of Michigan (12/31/05)

 

d/b/a East Coast Ice Cream (12/31/05)

 

d/b/a Embest Dairy (5/24/05)

 

d/b/a McDonald Dairy (5/24/05)

 

d/b/a Northern Falls Water Company (terminated 6/17/04)

 

d/b/a Southeastern Juice Packers, Inc. (12/31/05)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grocer’s Dairy Co. (12/14/99)

 

Country Fresh I, LLC (12/15/99)

 

CFI/TMP, Inc. (12/16/99)

 

Northern Falls Water Company, Inc. (12/17/99)

 

Dairy Products of Michigan, Inc. (12/18/99)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Southeastern Juice Packers, Inc. (12/19/99)

 

Frostbite Brands, Inc. (12/20/99)

 

Country Fresh Wesley, Inc. (12/21/99)

 

Exh. III-2

--------------------------------------------------------------------------------



 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

East Coast Ice Cream L.L.C. (12/22/99)

 

Country Fresh, Inc. (1/4/00)

 

 

 

 

 

 

 

 

 

 

 

 

 

4.              Dean Dairy Holdings, LLC

 

DE

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

3469364

 

31 Logistics, LLC (12/23/09)

 

Barber Milk, LLC (12/23/09)

 

Barber Ice Cream, LLC (12/23/09)

 

Creamland Dairies, LLC (12/23/09)

 

Dean Milk Company, LLC (12/23/09)

 

Fairmont Dairy, LLC (12/23/09)

 

Meadow Brook Dairy Company (12/23/09)

 

T.G. Lee Foods, LLC (12/23/09)

 

Purity Dairies, LLC (12/23/09)

 

McArthur Dairy, LLC (12/23/09)

 

Liberty Dairy Company (12/23/09)

 

Dean Dairy Products Company, LLC

(12/31/08)

 

Dean Foods Company of Indiana, LLC

(12/31/08)

 

Dean Illinois Dairies, LLC

(12/31/08)

 

Swiss Premium Dairy, LLC

 

Exh. III-3

--------------------------------------------------------------------------------



 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(12/31/08)

 

 

 

 

 

 

 

 

 

 

 

 

 

5.              Dean East, LLC

 

DE

 

2900 Bristol Highway
Johnson City, TN 37601-3440

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

3139100

 

Dean Midwest Holding, Ltd. (11/30/08)

 

Dean Midwest II, LLC (4/27/06)



Dean Southeast, LLC (4/27/06)



Suiza Southeast, LLC (12/21/01)

 

 

 

 

 

 

 

 

 

 

 

 

 

6.              Dean East II, LLC

 

DE

 

2900 Bristol Highway
Johnson City, TN 37602-3440

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

3470598

 

Dean Midwest,LLC (4/27/06)



Dean Northeast II, LLC (4/27/06)



RDPC, Inc. ( 1/1/04)



Dean Southeast II, LLC (12/21/01)

 

 

 

 

 

 

 

 

 

 

 

 

 

7.              Dean Foods Company

 

DE

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

2434587

 

Project Puck Corp. (12/21/01)



Suiza Holdings, Inc. (3/28/95)



Suiza Foods Corporation (12/21/01)



Velda Holdings, L.P. (3/28/95)



Suiza Holdings, L.P. (3/28/95)

 

 

 

 

 

 

 

 

 

 

 

 

 

8.              Dean Foods of Wisconsin, LLC

 

DE

 

3399 South Ridge Road
Ashwaubenon, Wisconsin 54115

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

 

 

GG Acquisition, LLC (3/27/09)

 

 

 

 

 

 

 

 

 

 

 

 

 

9.              Dean Foods North Central, LLC

 

DE

 

Broadway Place East
3433 Broadway Street NE
Minneapolis, Minnesota 55413

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

2996385

 

d/b/a Land O’Lakes



DFC Acquisition Co. (6/8/00)



Dean Foods Lakes, Inc. (6/9/00)



Dean Foods North Central, Inc. (4/27/06)

 

Exh. III-4

--------------------------------------------------------------------------------



 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

10.       Dean West, LLC

 

DE

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

3122616

 

Suiza West, LLC



Suiza Southwest, LLC
(02/24/00)



Dean Southwest, LLC
(12/21/01)

 

 

 

 

 

 

 

 

 

 

 

 

 

11.       Dean West II, LLC

 

DE

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

3469371

 

International Milk Sales, Inc. (1/9/04)


Dean Southwest II, LLC (12/21/01)

 

 

 

 

 

 

 

 

 

 

 

 

 

12.       Friendly’s Ice Cream Holdings Corp.

 

DE

 

1855 Boston Road
Wilbraham, Massachusetts 01095

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

5452880

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

13.       Friendly’s Manufacturing and Retail, LLC

 

DE

 

1855 Boston Road
Wilbraham, Massachusetts 01095

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

5089571

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

14.       Garelick Farms, LLC

 

DE

 

124 Grove Street
Franklin, Massachusetts 02038

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

2972968

 

New England Dairies, LLC (12/23/09)


Terrace Dairy, LLC (12/23/09)



d/b/a Ideal Dairy Farms (3/23/06) (NJ, NY)



d/b/a Fairdale Farms — New York (in NY)



d/b/a Garelick Farms (in MA)



d/b/a Garelick Farms — Lynn (in NH, NJ, NY, PA, RI, VT, MA)



d/b/a Garelick Farms — Lynn LLC (in ME)



d/b/a Garelick Farms — Massachusetts (in MA)

 

Exh. III-5

--------------------------------------------------------------------------------



 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

d/b/a Garelick Farms — New Jersey (in NJ)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

d/b/a Garelick Farms — New York (in NY)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

d/b/a Garelick Farms of Maine (in MA, NH, VT)



d/b/a Garelick Farms of Maine, LLC (in ME)



d/b/a Garelick Farms of Massachusetts (in RI)

Garelick Farms of New Jersey (in NY, PA)



d/b/a Garelick Farms of New York (in MA, NH, NJ, NY, PA, VT)



d/b/a Garelick Farms of Rhode Island (in Ma, PA, RI)



d/b/a Garelick Farms of Vermont (in MA, NH, NJ, NY, PA, VT)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

d/b/a Garelick Farms of Vermont, LLC (in ME)


d/b/a Miscoe Springs — Massachusetts (in MA)



d/b/a Nature’s Best (in RI)



d/b/a Scangas Bros. Holdings — Massachusetts (in MA)



d/b/a West Lynn Creamery — Massachusetts (in MA)

 

d/b/a West Lynn Creamery — New Hampshire (in NH)



d/b/a West Lynn Creamery — New Jersey (in NJ)

 

Exh. III-6

--------------------------------------------------------------------------------



 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

d/b/a West Lynn Creamery — New York (in NY)



d/b/a West Lynn Creamery — Vermont (in VT)



d/b/a West Lynn Creamery Realty — Massachusetts (in MA)



Suiza GTL, LLC (12/3/98)



Grant’s Dairy, Inc. (12/4/98)



West Lynn Creamery Realty Corp. (12/5/98)



Garelick Farms, Inc. (12/6/1998)

Scangas Bros. Holdings, Inc. (12/7/98)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Miscoe Springs, Inc. (12/8/98)



Cumberland Farms, Inc.
(12/9/98)



West Lynn Creamery, Inc.
(12/10/98)



Fairdale Farms, Inc. (12/21/01)



Dean Northeast, LLC (04/27/06)

 

 

 

 

 

 

 

 

 

 

 

 

 

15.       Mayfield Dairy Farms, LLC

 

DE

 

813 Madison Avenue
P.O. Box 310 (37371)
Athens, Tennessee 37303

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

3469476

 

d/b/a Atlanta Dairy (GA) (4/21/08)


Mayfield Dairy Farms, Inc. (12-21-01) (Tennessee)



Mayfield Dairy Farms, Inc. (04/27/06)

 

 

 

 

 

 

 

 

 

 

 

 

 

16.       Midwest Ice Cream Company, LLC

 

DE

 

630 Meadow Street
Belvidere, IL 61008

 

2711 North Haskell Avenue

 

 

 

3300351

 

Dean Foods Ice Cream

 

Exh. III-7

--------------------------------------------------------------------------------



 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Suite 3400
Dallas, Texas 75204

 

 

 

 

 

Company (5-31-02)


Dean Foods Regional Business Services, Inc. (01/01/04)



The Meadows Distributing Company (01/01/04)



Midwest Ice Cream Company (04/27/06)

 

 

 

 

 

 

 

 

 

 

 

 

 

17.       Model Dairy, LLC

 

DE

 

500 Gould Street
Reno, Nevada 89502

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

3140213

 

Model Dairy, Inc. (1-1-00)

 

 

 

 

 

 

 

 

 

 

 

 

 

18.       Reiter Dairy, LLC

 

DE

 

1961 Commerce Circle
Springfield, Ohio 45504

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

3528456

 

Reiter Dairy, Inc. (12/2/86)



RDI Purchase Corporation
(5-1-02)



Reiter Akron, Inc. (6/24/03)



Reiter Springfield, LLC (6/24/03)



Reiter Dairy of Akron, Inc. (04/27/06)



Reiter Dairy of Springfield, LLC (04/27/06)

 

 

 

 

 

 

 

 

 

 

 

 

 

19.       Shenandoah’s Pride, LLC

 

DE

 

5325 Port Royal Road
Springfield, Virginia 22151

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

3203661

 

None

 

Exh. III-8

--------------------------------------------------------------------------------



 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

20.       Southern Foods Group, LLC

 

DE

 

3114 S. Haskell
Dallas, TX 75223

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

4380273

 

SFG Newco, LLC (6/28/07)



Southern Foods Group, L.P. (6/30/07)



d/b/a Barbe’s Dairy (in LA)



d/b/a Borden (MO) (7/31/07)



d/b/a Borden Dairy Products
(in OK)



d/b/a Brown’s Dairy (in LA)



d/b/a Excelsior Dairy (in HI)



d/b/a Foremost Dairy
(in TX, LA)



d/b/a Hygeia Dairy (in TX)



d/b/a Meadow Gold
(in MT, ID, OK, CO, OR, NV)



d/b/a Meadow Gold Dairies
(in ID, OK, CO, NE, HI, UT, MO, MT, AZ, OR, NV)



d/b/a Mile High Ice Cream
(in CO, NE, WY)



d/b/a Naalehu Dairy (in HI)



d/b/a Oak Farms Dairy (in OK, TX)



d/b/a Oak Farms Dairy — Waco (in TX)



d/b/a Schepps Dairy
(in OK, TX)



d/b/a Southwest Ice Cream Specialties (in TX)



Brown’s Velvet Dairy
(7-12-00)



SFG Capital Corporation
(01/01/04)

 

Exh. III-9

--------------------------------------------------------------------------------



 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

21.       Suiza Dairy Group, LLC

 

DE

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

3098889

 

Robinson Dairy, LLC (12/23/09)



Country Delite, LLC
(12/31/08)



Dairy Fresh, LLC
(12/31/08)



Louis Trauth Dairy, LLC
(12/31/08)



Broughton Foods, LLC
(12/31/08)



Schenkel’s All-Star Dairy, LLC
(12/31/08)



Pet O’Fallon, LLC
(12/31/08)



DIPS Limited Partner (11/30/08)



DIPS GP, Inc. (11/30/08



Suiza Dairy Group Holdings, Inc. (4/27/06)

Suiza Dairy Group, Inc. (4/27/06



Suiza Dairy Group, L.P. (12/31/02)



Suiza Fluid Dairy Group, L.P. (9/20/99)

 

 

 

 

 

 

 

 

 

 

 

 

 

22.       Tuscan/Lehigh Dairies, Inc.

 

DE

 

880 Allentown Rd.
Lansdale, PA 19446

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

2741400

 

Tuscan Dairy Farms, Inc.
(4-17-97)



Dellwood Foods, Inc. (4-18-97)



Lehigh Valley Dairies, Inc.

 

Exh. III-10

--------------------------------------------------------------------------------



 

Company

 

Jurisdiction of
Organization

 

Place(s) of Business

 

Location of Records

 

Federal Employer
Identification No.

 

State Organizational
Number

 

Prior Corporate Names and
Companies Merged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(4-19-97)

 

Tuscan/Lehigh Dairies, L.P. (12-31-02)

 

 

 

 

 

 

 

 

 

 

 

 

 

23.       Verifine Dairy Products of Sheboygan, LLC

 

WI

 

1606 Erie Avenue
P. O. Box 879
Sheboygan, Wisconsin 53082-0879

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

1V00632

 

Verifine Dairy Products Corporation of Sheboygan, Inc. (04/27/06)

 

 

 

 

 

 

 

 

 

 

 

 

 

24.       Dairy Group Receivables, L.P.

 

DE

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

3252887

 

Suiza Receivables, L.P. (12/21/2001)

 

 

 

 

 

 

 

 

 

 

 

 

 

25.       Dairy Group Receivables II, L.P.

 

DE

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

2711 North Haskell Avenue
Suite 3400
Dallas, Texas 75204

 

 

 

3256737

 

None

 

Exh. III-11

--------------------------------------------------------------------------------



 

EXHIBIT IV
NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

 

Bank/Account

 

Originator

 

Lock-Box

Regions Bank
315 Deaderick Street
Nashville, TN 37237-0210



 

Dean Dairy Holdings, LLC dba Purity Dairies, LLC

 

Purity Dairies LLC
MSC# 4106000
P.O. Box 415000
Nashville, TN 37241-5000

JPMorgan Chase Bank, N.A.



 

 

Dean Foods Company

 

Brown’s Dairy
P.O. Box 733258
Dallas, TX 75373-3258

JPMorgan Chase Bank, N.A.
125 Putnam Street
Marietta, OH 45750

 

Suiza Dairy Group, LLC dba Broughton Foods, LLC

 

Broughton Foods, LLC
25854 Network Place
Chicago, IL 60673-1258

JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670

 

Country Fresh, LLC — Grand Rapids

 

Country Fresh, LLC
21999 Network Place
Chicago, IL 60673-1219

JPMorgan Chase Bank, N.A.
2200 Ross Swiss Avenue — Suite 1050
Dallas, TX 7501

 

Dean Dairy Holdings, LLC dba Creamland Dairies

 

Price’s Creameries
P.O. Box 730771
Dallas, TX 75373

JPMorgan Chase Bank, N.A.



 

Midwest Ice Cream Company, LLC

 

Midwest Ice Cream Company, LLC
22573 Network Place
Chicago, IL 60673-1225

JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670

 

Midwest Ice Cream Company, LLC

 

Midwest Ice Cream Company, LLC
21810 Network Place
Chicago, IL 60673-1218

JPMorgan Chase Bank, N.A.
2200 Ross Avenue, Suite 1050
Dallas, TX 75201

 

Southern Foods Group, LLC.- Border

 

Meadow Gold (Tulsa)
P.O. Box 972384
Dallas, TX 75397-2384

 

Exh. IV-1

--------------------------------------------------------------------------------



 

Bank/Account

 

Originator

 

Lock-Box

JPMorgan Chase Bank, N.A.
2200 Ross Avenue — Suite 1050
Dallas, TX 75201

 

Southern Foods Group, LLC

 

Oak Farms Dairy (Houston)
P.O. Box 973866
Dallas, TX 75397-3866

JPMorgan Chase Bank, N.A.
10 S. Dearborn
Chicago, IL 60670

 

Suiza Dairy Group, LLC dba Schenkel’s All-Star Dairy, LLC

 

Schenkel’s All-Star Dairy, LLC
21438 Network Place
Chicago, IL 60673-1217

First Hawaiian Bank
2411 S. King St
Honolulu, HI 96826

 

Southern Foods Group, LLC

 

Meadow Gold (Hawaii)
P.O. Box 30390
Honolulu, HI 96820-0390

JPMorgan Chase Bank



 

Dean Dairy Holdings, LLC dba Dean Illinois Dairies, LLC

 

Dean Illinois Dairies, LLC
P.O. Box 23682
Chicago, IL 60694

Wells Fargo Bank



 

Dean Dairy Holdings, LLC dba Meadow Brook Dairy Company

 

Meadowbrook Dairy
75 Remittance Drive Suite 6443
Chicago, IL 60675-6443

Wells Fargo Bank



 

Dean Dairy Holdings, LLC dba Dean Dairy Products Company, LLC

 

Dean Dairy Products Company, LLC
75 Remittance Drive Suite 6450
Chicago, IL 60675-6450

Wells Fargo Bank



 

Garelick Farms, LLC — The Tuscan Depository

 

Tuscan Dairy
Box # 3881
P O Box 8500
Philadelphia, PA 19178-3881

Wells Fargo Bank



 

Garelick Farms, LLC — The Lehigh Depository

 

Lehigh Valley Dairy
Box # 3886
P O Box 8500
Philadelphia, PA 19178-3886

Wells Fargo Bank



 

Garelick Farms, LLC— Garelick Farms of ME Depository

 

Garelick Farms of Maine
Box # 3901
P O Box 8500
Philadelphia, PA 19178-3901

 

Exh. IV-2

--------------------------------------------------------------------------------



 

Bank/Account

 

Originator

 

Lock-Box

Wells Fargo Bank



 

Garelick Farms, LLC — The Garelick Farms Franklin Depository

 

Garelick Farms Franklin
Box # 3906
P O Box 8500
Philadelphia, PA 19178-3906

Wells Fargo Bank



 

Garelick Farms, LLC dba Garelick Farms of NJ

 

Garelick Farms of New Jersey
Box # 3916
P O Box 8500
Philadelphia, PA 19178-3916

Wells Fargo Bank



 

Garelick Farms, LLC dba Garelick Farms of NY

 

Garelick Farms of New York
Box # 3921
P O Box 8500
Philadelphia, PA 19178-3921

Wells Fargo Bank



 

Garelick Farms, LLC dba Garelick Farms of Lynn

 

Garelick Farms of Lynn
Box # 3926
P O Box 8500
Philadelphia, PA 19178-3926

Wells Fargo Bank
401 S. Tryon St., 3 Wells Fargo Center, 10th floor
Charlotte, NC 28288

 

Suiza Dairy Group, LLC dba Dairy Fresh, LLC

 

Dairy Fresh, LLC
P.O. Box 60898
Charlotte, NC 28260

Wells Fargo Bank
401 S. Tryon St., 3 Wells Fargo Center, 10th floor
Charlotte, NC 28288

 

Dean Dairy Holdings, LLC dba Dean Milk Company, LLC

 

Dean Milk Company - Louisville
P.O. Box 932970
Atlanta, GA 31193

Wells Fargo Bank
401 S. Tryon St., 3 Wells Fargo Center, 10th floor
Charlotte, NC 28288

 

Suiza Dairy Group, LLC dba Country Delite Farms, LLC

 

Country Delite Farms, LLC
P.O. Box 932542
Atlanta, GA 31193-2689

Wells Fargo Bank
401 S. Tryon St., 3 Wells Fargo Center, 10th floor
Charlotte, NC 28288

 

Dean Dairy Holdings, LLC dba McArthur Dairy, LLC

 

McArthur Dairy, LLC
P.O. Box 932688
Atlanta, GA 31193-2689

 

Exh. IV-3

--------------------------------------------------------------------------------



 

Bank/Account

 

Originator

 

Lock-Box

Wells Fargo Bank
401 S. Tryon St., 3 Wells Fargo Center, 10th floor
Charlotte, NC 28288

 

Dean Dairy Holdings, LLC dba T.G. Lee Foods, LLC

 

T.G. Lee Foods, LLC
P.O. Box 932689
Atlanta, GA 31193-2689

Wells Fargo Bank



 

Mayfield Dairy Farms, LLC

 

Mayfield Dairy Farms, LLC
P.O. Box 933321
Atlanta, GA 31193-3321

Wells Fargo Bank



 

 

Dean Foods Of WI

 

Dean Foods Of WI
P.O. Box 1450 NW 8318
Minneapolis, MN 55485-6068



Friendly’s Lockbox 842648

Wells Fargo Bank
1200 W. 7th St., Suite T2-210
Los Angeles, CA 90017

 

Alta-Dena Certified Dairy, LLC

 

Alta-Dena Certified Dairy, LLC
Dept. 2363
Los Angeles, CA 90084-2363

Wells Fargo Bank
42840 Christy St., Suite 100
Fremont, CA 94538

 

Berkeley Farms, LLC

 

Berkeley Farms, LLC — P.O. Box 39000
San Francisco, CA 94139-3405

Wells Fargo Bank
Alburquerque, NM



 

Dean Dairy Holdings, LLC dba Creamland Dairies, LLC

 

Creamland Dairies, LLC
P.O. Box 27508
Albuquerque, NM 87125

Wells Fargo Bank



 

Dean Foods North Central, LLC

 

Dean Foods North Central, LLC
P.O. Box 1450 NW 8318
Minneapolis, MN 55485-8318

Wells Fargo Bank
1445 Ross Avenue
Dallas, TX 74202

 

Gandy’s Dairies, LLC

 

Gandy’s Dairies LLC
P.O. Box 201263
Dallas, TX 75320-1263

Wells Fargo Bank
155 5th St, 6th Floor
San Francisco, CA 94103

 

Model Dairy, LLC

 

Model Dairy, LLC
Department 2170
Los Angeles, CA 90084-2170

 

Exh. IV-4

--------------------------------------------------------------------------------



 

Bank/Account

 

Originator

 

Lock-Box

Wells Fargo Bank
646 Bryant St.
Denver, CO 80204-4122

 

Suiza Dairy Group, LLC dba Robinson Dairy, LLC

 

Robinson Dairy
Department 1289
Denver, CO 80271-1289

Wells Fargo Bank
555 17th Street # 600
Denver, CO 80202

 

Southern Foods Group, LLC

 

Meadow Gold (Salt Lake City)
P.O. Box 959
Denver, CO 80291

Wells Fargo Bank
1445 Ross Avenue
Dallas, TX 75202

 

Southern Foods Group, LLC

 

Oak Farms Dairy (Dallas)
P.O. Box 200358
Dallas, TX 75320-0358

Wells Fargo Bank
1445 Ross Avenue
Dallas, TX 75202

 

Southern Foods Group, LLC

 

Oak Farms Dairy (San Antonio)
P.O. Box 200349
Dallas, TX 75320-0349

Wells Fargo Bank
1445 Ross Avenue
Dallas, TX 75202

 

Southern Foods Group, LLC

 

Schepps Dairy (Dallas)
P.O. Box 200300
Dallas, TX 75320-0300

Wells Fargo Bank
1445 Ross Avenue
Dallas, TX 75202

 

Southern Foods Group, LLC

 

Southwest Ice Cream
P.O. Box 201074
Dallas, TX 75320-1074

Wells Payment Express
555 17th Street #600
Denver, CO 80202

 

Southern Foods Group, LLC

 

Meadow Gold (Billings)
Dept. 964
Denver, CO 80271-0964

Wells Payment Express
555 17th Street #600
Denver, CO 80202

 

Southern Foods Group, LLC

 

Meadow Gold (Boise)
Dept. 960
Denver, CO 80271

 

Exh. IV-5

--------------------------------------------------------------------------------



 

Bank/Account

 

Originator

 

Lock-Box

Wells Payment Express
555 17th Street #600
Denver, CO 80202

 

Southern Foods Group, LLC

 

Meadow Gold (Englewood)
Dept 962
Denver, CO 80271

Wells Payment Express
555 17th Street #600
Denver, CO 80202

 

Southern Foods Group, LLC

 

Meadow Gold (Grand Junction)
Dept. 275
Denver, CO 80271-0275

Wells Payment Express
555 17th Street #600
Denver, CO 80202

 

Southern Foods Group, LLC

 

Meadow Gold (Great Falls)
Dept. 966
Denver, CO 80271

Wells Payment Express
555 17th Street #600
Denver, CO 80202

 

Southern Foods Group, LLC

 

Meadow Gold (Greeley)
Dept. 961
Denver, CO 80271

Wells Payment Express
555 17th Street #600
Denver, CO 80202

 

Southern Foods Group, LLC

 

Meadow Gold (Kalispell)
P.O. Box 965
Denver, CO 80271

Wells Fargo Bank
P.O. Box 63020



 

Southern Foods Group, LLC

 

Meadow Gold (Las Vegas)
Department 9373
Los Angeles, CA 90084-9373

Bank of America



 

Suiza Dairy Group, LLC dba Pet O’Fallon

 

Pet O’Fallon
PO Box 500117
St. Louis, MO 63150-0117

JPMorgan Chase Bank



 

Country Fresh, LLC

 

Country Fresh, LLC (Jilbert)
PO Box 24135
Chicago, IL 60694

Wells Fargo Bank



 

Garelick Farms, LLC dba Ideal Dairy

 

Ideal Dairy
PO Box 8500-785466
Philadelphia, PA 19178-785466

 

Exh. IV-6

--------------------------------------------------------------------------------



 

Bank/Account

 

Originator

 

Lock-Box

Wells Fargo Bank

 

Southern Foods Group, LLC, dba Oak Farms Dairy — Waco

 

Oak Farms Dairy
PO Box 202193
Dallas, TX 75320

Wells Fargo Bank

 

Reiter Dairy, LLC

 

Reiter Dairy, LLC (Akron)
75 Remittance Dr., Suite 6469
Chicago, IL 60675-6469

Wells Fargo Bank

 

Reiter Dairy, LLC

 

Reiter Dairy, LLC (Springfield)
75 Remittance Dr., Suite 3038
Chicago, IL 60675-3038

Wells Fargo Bank

 

Dean Dairy Holdings, LLC dba Swiss Premium Dairy, LLC

 

Swiss Premium Dairy, LLC
PO Box 8500-3866
Philadelphia, PA 19178-3866

JPMorgan Chase Bank

 

Dean Dairy Holdings, LLC dba Prices Creamries

 

Electronic Receipts

Wells Fargo Bank

 

Southern Foods Group, LLC

 

EFT Payment Account

Bank of America

 

Dean Foods Company

 

N/A

Wells Fargo Bank

 

Alta-Dena Certified Dairy, LLC

 

Department 8522
Los Angeles, CA
90084-8522

Wells Fargo Bank

 

Dean Dairy Holdings, LLC dba Purity Dairies

 

Purity Dairies Lockbox Account

PNC Bank, N.A.
Saginaw, MI

 

Country Fresh, LLC

 

Grand Rapids Depository/route acct

Fifth Third Bank, N.A.

 

Dean Foods Company

 

720055
720057

 

Exh. IV-7

--------------------------------------------------------------------------------



 

EXHIBIT V

 

FORM OF COMPLIANCE CERTIFICATE

 

To:  Coöperatieve Rabobank U.A., New York Branch, as Agent for the benefit of
the Purchasers

 

This Compliance Certificate is furnished pursuant to that certain Eighth Amended
and Restated Receivables Purchase Agreement dated as of February 22, 2019, as
amended or modified from time to time, among Dairy Group Receivables, L.P. and
Dairy Group Receivables II, L.P., as Sellers, the Servicers party thereto, the
Financial Institutions party thereto, the Companies party thereto, and
Coöperatieve Rabobank U.A., New York Branch, as Agent (as amended, restated,
supplemented, or otherwise modified from time to time, the “Agreement”). 
Capitalized terms used and not otherwise defined herein are used with the
meanings attributed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.                                      I am the duly elected            of 
[Insert name of applicable Seller Party or Originator] (the “Applicable Party”).

 

2.                                      I have reviewed the terms of the
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Applicable Party and
its Subsidiaries during the accounting period covered by the attached financial
statements.

 

3.                                      The examinations described in paragraph
2 did not disclose, and I have no knowledge of, the existence of any condition
or event that constitutes an Amortization Event or Potential Amortization Event
during or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate, except as set forth in
paragraph 5 below.

 

4.                                      Schedule I attached hereto sets forth
financial data and computations evidencing the compliance with certain covenants
(including, but not limited to, evidencing the Provider’s compliance with the
financial covenant set forth on Annex A to Exhibit I) of the Agreement, all of
which data and computations are true, complete and correct.  If I have made such
a determination that the Provider has not complied with the financial covenant
set forth on Annex A to Exhibit I of the Agreement and been requested by the
Agent or the Required Purchasers, then I hereby certify that the Servicers will
prepare and deliver to the Agent and each Financial Institution a Weekly Report
each Wednesday of each of the immediately succeeding four weeks.

 

5.                                      Described below are the exceptions, if
any, to paragraph 3 by listing, in detail, the nature of the condition or event,
the period during which it has existed and the action that the Applicable Party
has taken, is taking, or proposes to take with respect to each such condition or
event:

 

6.                                      As of the date hereof, the jurisdiction
of organization of each Seller and each Servicer is Delaware, each of the
Sellers and each Servicer is a “registered organization”

 

Exh. V-1

--------------------------------------------------------------------------------



 

(within the meaning of Section 9-102 of the UCC in effect in such applicable
jurisdiction) and neither any Seller nor any Servicer has changed its
jurisdiction of organization since the date of the Agreement.

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this   day of        ,    .

 

 

[DAIRY GROUP RECEIVABLES, L.P.]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[DAIRY GROUP RECEIVABLES II, L.P.]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exh. V-2

--------------------------------------------------------------------------------



 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

A.                                    Schedule of Compliance as of           ,
     with Section     of the Agreement.  Unless otherwise defined herein, the
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Agreement.

 

This schedule relates to the month ended:

 

Exh. V-3

--------------------------------------------------------------------------------



 

EXHIBIT VI

 

FORM OF COLLECTION ACCOUNT AGREEMENT

 

[On letterhead of Originator]

 

                  ,           

 

[LockBox Bank/Concentration Bank/Depositary Bank]

 

Re:                             [Applicable Originator]

 

Ladies and Gentlemen:

 

Reference is hereby made to P.O. Box #       in [city, state, zip code] (the
“LockBox”) of which you have exclusive control for the purpose of receiving mail
and processing payments therefrom pursuant to that certain [name of lockbox
agreement] between you and [applicable Originator] (the “Company”) dated
     (the “Agreement”).  You hereby confirm your agreement to perform the
services described therein.  Among the services you have agreed to perform
therein, is to endorse all checks and other evidences of payment, and credit
such payments to the Company’s checking account no.       maintained with you in
the name of the Company (the “LockBox Account”).

 

The Company hereby informs you that pursuant to that certain [Second Amended and
Restated Receivables Sale Agreement, dated as of June 12, 2014], [Amended and
Restated Dean Receivables Sale Agreement, dated as of June 12, 2014 and
effective for all purposes as of March 31, 2002], as amended, restated,
supplemented or otherwise modified from time to time, among the Company, the
other parties thereto as Originators and [Dairy Group Receivables, L.P.] [Dairy
Group Receivables II, L.P.] (“Seller”), the Company has transferred all of its
right, title and interest in and to, and exclusive ownership and control of, the
Lock-Box and the Lock-Box Account to Seller.  The Company and Seller hereby
request that the name of the LockBox Account be changed to “[applicable
Servicer], as Servicer.”

 

The Company and Seller hereby irrevocably instruct you, and you hereby agree,
that (i) if at any time you receive any instruction originated by Coöperatieve
Rabobank U.A., New York Branch (“Rabobank”) directing the disposition of funds
in the Lock-Box Account you will comply with such instruction without further
consent of the Company, Seller or any other person or entity, provided, that
until you receive notice in the form attached hereto as Annex A (a “Notice”)
from Rabobank, Seller and the Company, as servicer, shall be entitled to give
instructions directing the disposition of funds in the Lock-Box Account;
(ii) notwithstanding anything to the contrary contained herein, if at any time
you receive conflicting instructions from Rabobank and Seller or the Company,
you shall follow the instructions of Rabobank and not Seller or the Company; and
(iii) upon receiving a Notice, (A)  you will take all instructions regarding the
Lock-Box Account and the disposition of funds therein solely from Rabobank,
(B) the name of the LockBox Account will be changed to Rabobank for itself and
as agent (or any designee of Rabobank) and Rabobank will have exclusive
ownership of and access to and sole control of the Lock-Box and the LockBox
Account, and neither the Company, Seller, nor any of their respective affiliates
will have any control of the Lock-Box or the LockBox Account or any access
thereto, (C) you will

 

Exh. VI-1

--------------------------------------------------------------------------------



 

either continue to send the funds from the LockBox to the LockBox Account, or
will redirect the funds as Rabobank may otherwise request, (D) you will transfer
monies on deposit in the LockBox Account, at any time, as directed by Rabobank
and otherwise comply with all instructions received from Rabobank with respect
to the Lock-Box and the Lock-Box Account without further consent by the Company,
Seller or any other person or entity, (E) all services to be performed by you
under the Agreement will be performed on behalf of Rabobank, and (F) all
correspondence or other mail that you have agreed to send to the Company or
Seller will be sent to Rabobank at the following address:

 

Coöperatieve Rabobank U.A., New York Branch
245 Park Avenue, 37th Floor
New York, NY  10167
Attention:  Transaction Management
Email:  tmteam@rabobank.com
Facsimile:  (914) 287-2254

 

Moreover, upon such notice, Rabobank for itself and as agent will have all
rights and remedies given to the Company (and Seller, as the Company’s assignee)
under the Agreement.  Seller agrees, however, to continue to pay all fees and
other assessments due thereunder at any time.

 

You hereby acknowledge that monies deposited in the LockBox Account or any other
account established with you by Rabobank for the purpose of receiving funds from
the LockBox are subject to the liens of Rabobank for itself and as agent, and
will not be subject to deduction, setoff, recoupment, banker’s lien or any other
right you or any other party may have against the Company, Seller or any of
their respective affiliates (including, without limitation, any security
interest therein arising by operation of law or otherwise, which security
interest is hereby released and terminated).

 

You hereby acknowledge and agree that (i) you are executing this letter
agreement and agree to perform hereunder in your capacity as a “bank” as defined
in Section 9-102 of the UCC; (ii) the Lock-Box Account is, and will be
maintained as, a “deposit account” as defined in Section 9-102 of the UCC and
shall be governed by the laws of the State of New York; (iii) regardless of any
provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be your jurisdiction (within the meaning of Section 9-304 of the UCC);
(iv) there are no agreements entered into between you and/or the Company or
Seller with respect to the Lock-Box Account, except the Agreement; (v) you have
not entered into, and until termination of this letter agreement will not enter
into, any agreement with any other party relating to the Lock-Box Account and/or
any financial assets or funds credited or deposited thereto pursuant to which
you have agreed to comply with instructions (within the meaning of Section 9-104
of the UCC) of such other party; (vi) you will not change the name or account
number of the Lock-Box Account without the prior written consent of Rabobank;
(vii) you have not entered into, and until termination of this letter agreement
will not enter into, any agreement purporting to limit or condition your
obligation to comply with instructions; (viii) except for the claims and
interest of Rabobank and Seller in the Lock-Box Account, you do not know of any
lien on or claim to, or interest in the Lock-Box Account or funds deposited or
credited thereto; and (ix) if any party asserts any lien, encumbrance or similar
process against the Lock-Box Account or funds deposited or credited thereto, you
will promptly notify Rabobank and Seller thereof.  All

 

Exh. VI-2

--------------------------------------------------------------------------------



 

references herein to the “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.

 

THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.  This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument.

 

This letter agreement contains the entire agreement between the parties, and may
not be altered, modified, terminated or amended in any respect, nor may any
right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing.  In the event that any provision in this letter agreement is in
conflict with, or inconsistent with, any provision of the Agreement or any other
agreement now existing or hereafter entered into, this letter agreement will
exclusively govern and control.  Each party agrees to take all actions
reasonably requested by any other party to carry out the purposes of this letter
agreement or to preserve and protect the rights of each party hereunder.

 

Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below.  This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

 

 

Very truly yours,

 

 

 

[APPLICABLE ORIGINATOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[DAIRY GROUP RECEIVABLES, L.P.]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[DAIRY GROUP RECEIVABLES II, L.P.]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and agreed to

 

this     day of       

 

 

 

[COLLECTION BANK]

 

 

Exh. VI-3

--------------------------------------------------------------------------------



 

By:

 

 

Name:

 

Title:

 

 

 

 

Coöperatieve Rabobank U.A., New York Branch, as Agent

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Exh. VI-4

--------------------------------------------------------------------------------



 

ANNEX A
FORM OF NOTICE

 

[On letterhead of Rabobank]

 

                    ,        

 

[Collection Bank/Depositary Bank/Concentration Bank]

 

Re:                             [Applicable Originator]

 

Ladies and Gentlemen:

 

We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement among [applicable Originator], [Dairy Group Receivables, L.P.]
[Dairy Group Receivables II, L.P.], you and us, to have the name of, and to have
exclusive ownership and sole control of, account number        (the “LockBox
Account”) maintained with you, transferred to us.  You are hereby instructed not
to accept any direction, instructions or entitlement orders with respect to the
Lock-Box Account or the funds credited thereto from any person or entity other
than us, unless otherwise ordered by a court of competent jurisdiction. [The
LockBox Account will henceforth be a zero balance account, and funds deposited
in the LockBox Account should be sent at the end of each day to        .]  You
have further agreed to perform all other services you are performing under that
certain agreement dated       between you and [applicable Originator] on our
behalf.

 

We appreciate your cooperation in this matter.

 

 

Very truly yours,

 

 

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH (for itself and as agent)

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exh. VI-5

--------------------------------------------------------------------------------



 

EXHIBIT VII

 

FORM OF ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the     day of             ,     , by and between                      
(“Assignor”) and                    (“Assignee”).

 

PRELIMINARY STATEMENTS

 

A.                                    This Assignment Agreement is being
executed and delivered in accordance with Section 12.1(b) of that certain Eighth
Amended and Restated Receivables Purchase Agreement, dated as of February [*],
2019, as amended or modified from time to time, by and among Dairy Group
Receivables, L.P. and Dairy Group Receivables II, L.P., as Sellers, the
Servicers party thereto, the Financial Institutions party thereto, the Companies
party thereto, and Coöperatieve Rabobank U.A., New York Branch, as Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Purchase Agreement”).  Capitalized terms used and not otherwise defined herein
are used with the meanings set forth or incorporated by reference in the
Purchase Agreement.

 

B.                                    Assignor is a Financial Institution party
to the Purchase Agreement, and Assignee wishes to become a Financial Institution
thereunder; and

 

C.                                    Assignor is selling and assigning to
Assignee an undivided             % (the “Transferred Percentage”) interest in
all of Assignor’s rights and obligations under the Purchase Agreement and the
Transaction Documents, including, without limitation, Assignor’s Commitment and
(if applicable) the Capital of Assignor’s Purchaser Interests as set forth
herein.

 

AGREEMENT

 

The parties hereto hereby agree as follows:

 

1.                                      The sale, transfer and assignment
effected by this Assignment Agreement shall become effective (the “Effective
Date”) two (2) Business Days (or such other date selected by the Agent in its
sole discretion) following the date on which a notice substantially in the form
of Schedule II to this Assignment Agreement (“Effective Notice”) is delivered by
the Agent to the Company in the Assignor’s and Assignee’s Purchaser Group,
Assignor and Assignee.  From and after the Effective Date, Assignee shall be a
Financial Institution party to the Purchase Agreement for all purposes thereof
as if Assignee were an original party thereto and Assignee agrees to be bound by
all of the terms and provisions contained therein.

 

2.                                      If Assignor has no outstanding Capital
under the Purchase Agreement, on the Effective Date, Assignor shall be deemed to
have hereby transferred and assigned to Assignee, without recourse,
representation or warranty (except as provided in paragraph 6 below), and the
Assignee shall be deemed to have hereby irrevocably taken, received and assumed
from Assignor, the Transferred Percentage of Assignor’s Commitment and all
rights and obligations associated therewith under the terms of the Purchase
Agreement, including,

 

Exh. VII-1

--------------------------------------------------------------------------------



 

without limitation, the Transferred Percentage of Assignor’s future funding
obligations under Article I of the Purchase Agreement.

 

3.                                      If Assignor has any outstanding Capital
under the Purchase Agreement, at or before 12:00 noon, local time of Assignor,
on the Effective Date Assignee shall pay to Assignor, in immediately available
funds, an amount equal to the sum of (i) the Transferred Percentage of the
outstanding Capital of Assignor’s Purchaser Interests (such amount, being
hereinafter referred to as the “Assignee’s Capital”); (ii) all accrued but
unpaid (whether or not then due) Yield attributable to Assignee’s Capital; and
(iii) accruing but unpaid fees and other costs and expenses payable in respect
of Assignee’s Capital for the period commencing upon each date such unpaid
amounts commence accruing, to and including the Effective Date (the “Assignee’s
Acquisition Cost”); whereupon, Assignor shall be deemed to have sold,
transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and Assignee shall be deemed
to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s Commitment and the Capital of Assignor’s
Purchaser Interests (if applicable) and all related rights and obligations under
the Purchase Agreement and the Transaction Documents, including, without
limitation, the Transferred Percentage of Assignor’s future funding obligations
under Article I of the Purchase Agreement.

 

4.                                      Concurrently with the execution and
delivery hereof, Assignor will provide to Assignee copies of all documents
requested by Assignee that were delivered to Assignor pursuant to the Purchase
Agreement.

 

5.                                      Each of the parties to this Assignment
Agreement agrees that at any time and from time to time upon the written request
of any other party, it will execute and deliver such further documents and do
such further acts and things as such other party may reasonably request in order
to effect the purposes of this Assignment Agreement.

 

6.                                      By executing and delivering this
Assignment Agreement, Assignor and Assignee confirm to and agree with each
other, the Agent and the other Financial Institutions in the Assignor’s and
Assignee’s Purchaser Group as follows:  (a) other than the representation and
warranty that it has not created any Adverse Claim upon any interest being
transferred hereunder, Assignor makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made by any other Person in or in connection with the Purchase Agreement or the
Transaction Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of Assignee, the Purchase Agreement or any
other instrument or document furnished pursuant thereto or the perfection,
priority, condition, value or sufficiency of any collateral; (b) Assignor makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of any Seller, any Obligor or any Affiliate thereof or the
performance or observance by any Seller, any Obligor or any Affiliate thereof of
any of their respective obligations under the Transaction Documents or any other
instrument or document furnished pursuant thereto or in connection therewith;
(c) Assignee confirms that it has received a copy of the Purchase Agreement and
copies of such other Transaction Documents, and other documents and information
as it has requested and deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (d) Assignee will,
independently and without reliance upon the Agent, any

 

Exh. VII-2

--------------------------------------------------------------------------------



 

Company, any Seller or any other Financial Institution or Purchaser and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Purchase Agreement and the Transaction Documents; (e) Assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Transaction Documents as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
and (f) Assignee agrees that it will perform in accordance with their terms all
of the obligations that, by the terms of the Purchase Agreement and the other
Transaction Documents, are required to be performed by it as a Financial
Institution (including, without limitation, as a Related Financial Institution)
or, when applicable, as a Purchaser.

 

7.                                      Each party hereto represents and
warrants to and agrees with the Agent that it is aware of and will comply with
the provisions of the Purchase Agreement, including, without limitation,
Article I and Sections 4.1 and 14.6 thereof.

 

8.                                      Schedule I hereto sets forth the revised
Commitment of Assignor, the Company for which Assignee shall act as a Related
Financial Institution and the Commitment of Assignee, as well as administrative
information with respect to Assignee.

 

9.                                      THIS ASSIGNMENT AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

10.                               Assignee hereby covenants and agrees that,
prior to the date that is one year and one day after the payment in full of all
senior indebtedness for borrowed money of any Company, it will not institute
against, or join any other Person in instituting against, any Company any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

 

 

[ASSIGNOR]

 

 

 

By:

 

 

Title:

 

 

 

 

[ASSIGNEE]

 

 

 

By:

 

 

Title:

 

 

Exh. VII-3

--------------------------------------------------------------------------------



 

SCHEDULE I TO ASSIGNMENT AGREEMENT

 

LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS

 

Date:                ,

 

Transferred Percentage:                       %

 

 

 

A-1

 

A-2

 

B-1

 

B-2

 

 

 

Commitment

 

Commitment

 

 

 

 

 

 

 

(prior to giving

 

(after giving

 

 

 

Ratable

 

 

 

effect to the

 

effect to the

 

Outstanding

 

Share of

 

 

 

Assignment

 

Assignment

 

Capital

 

Outstanding

 

Assignor

 

Agreement)

 

Agreement)

 

(if any)

 

Capital

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-2

 

B-1

 

B-2

 

 

 

 

 

Commitment

 

 

 

 

 

 

 

 

 

(after giving

 

 

 

Ratable

 

 

 

 

 

effect to the

 

Outstanding

 

Share of

 

 

 

 

 

Assignment

 

Capital

 

Outstanding

 

Assignee

 

 

 

Agreement)

 

(if any)

 

Capital

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assignee is a Related Financial Institution for:

 

 

 

Address for Notices

 

 

 

 

 

Attention:

 

Phone:

 

Fax:

 

 

Exh. VII-4

--------------------------------------------------------------------------------



 

SCHEDULE II TO ASSIGNMENT AGREEMENT

 

EFFECTIVE NOTICE

 

TO:                                                   , Assignor

 

 

TO:                                                   , Assignee

 

 

TO:                                                   , Company

 

 

The undersigned, as Agent under the Eighth Amended and Restated Receivables
Purchase Agreement dated as of February    , 2019, as amended or modified from
time to time, by and among Dairy Group Receivables, L.P. and Dairy Group
Receivables II, L.P., as Sellers, the Servicers party thereto, the Financial
Institutions party thereto, the Companies party thereto, and the undersigned,
hereby acknowledges receipt of executed counterparts of a completed Assignment
Agreement dated as of             ,      between                   , as
Assignor, and                   , as Assignee.  Terms defined in such Assignment
Agreement are used herein as therein defined.

 

1.                                      Pursuant to such Assignment Agreement,
you are advised that the Effective Date will be               ,     .

 

2.                                      Each of the Company in the Assignor’s
Purchaser Group and the Administrative Seller hereby consent to the Assignment
Agreement as required by Section 12.1(b) of the Purchase Agreement.

 

3.                                      [Pursuant to such Assignment Agreement,
the Assignee is required to pay $             to Assignor at or before 12:00
noon (local time of Assignor) on the Effective Date in immediately available
funds.]

 

 

Very truly yours,

 

Exh. VII-5

--------------------------------------------------------------------------------



 

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

[APPLICABLE COMPANY]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[DAIRY GROUP RECEIVABLES, L.P.]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[DAIRY GROUP RECEIVABLES II, L.P.]

 

 

 

By:

 

 

Name:

 

Title:

 

Exh. VII-6

--------------------------------------------------------------------------------



 

EXHIBIT VIII

 

CREDIT AND COLLECTION POLICIES

 

See Exhibit V to each of the Receivables Sale Agreements

 

Exh. VIII-1

--------------------------------------------------------------------------------



 

EXHIBIT IX

 

FORM OF LETTER OF CREDIT APPLICATION

 

Exh. IX-1

--------------------------------------------------------------------------------



 

EXHIBIT X

 

FORM OF MONTHLY REPORT

 

The above is a true and accurate accounting pursuant to the terms of the Eighth
Amended and Restated Receivables Purchase Agreement, dated as of February   ,
2019 (as amended, restated or otherwise modified from time to time, the
“Agreement;” capitalized terms used herein and not defined herein shall have the
meanings set forth therefor in the Agreement), by and among Dairy Group
Receivables, L.P. and Dairy Group Receivables II, L.P., as Sellers, the
Servicers party thereto, the Financial Institutions party thereto, the Companies
party thereto, and Coöperatieve Rabobank U.A., New York Branch, as Agent, and I
have no knowledge of the existence of any conditions or events that constitute
an Amortization Event or Potential Amortization Event during or at the end of
the accounting period covered by this monthly report or as of the date of this
certificate, except as set forth below.

 

By:

 

 

Name:

 

 

Title:

 

 

Company Name:

 

 

Date:

 

 

 

Exh. X-1

--------------------------------------------------------------------------------



 

EXHIBIT XI

 

FORM OF PERFORMANCE UNDERTAKING

 

This Performance Undertaking (this “Undertaking”), dated as of [  ], is executed
by Dean Foods Company, a Delaware corporation (the “Provider”), in favor of
[Seller], a Delaware limited partnership (together with its successors and
assigns, “[Seller]”), and Coöperatieve Rabobank U.A., New York Branch, for
itself and as Agent for the benefit of the Purchasers under the Purchase
Agreement (as hereinafter defined) (the “Agent” and, together with [Seller], the
“Recipients”).

 

RECITALS

 

1.                                      Each of the Originators party thereto
(such Originators are the “Originators” hereunder) and [Seller] have entered
into [Seller’s Receivables Sale Agreement] (as amended, restated, supplemented
or otherwise modified from time to time, the “Sale Agreement”), pursuant to
which each Originator, subject to the terms and conditions contained therein, is
selling its right, title and interest in and to its accounts receivable to
[Seller].

 

2.                                      [Seller], together with [  ], as
Sellers, each of the Originators and certain other Subsidiaries of Provider, as
Servicers, the “Companies” (as defined therein), the financial institutions from
time to time party thereto as “Financial Institutions” (as defined therein) and
Coöperatieve Rabobank U.A., New York Branch, as Agent, are parties to the Eighth
Amended and Restated Receivables Purchase Agreement, dated as of February 22,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Purchase Agreement” and, together with the Sale Agreement, the
“Agreements”), pursuant to which, among other things, [Seller], subject to the
terms and conditions contained therein, is selling undivided percentage
ownership interests to the Purchasers thereunder in the accounts receivable
purchased from, among others, the Originators under the Sale Agreement.

 

3.                                      Each Originator is a direct or indirect
Subsidiary of Provider and Provider is expected to receive substantial direct
and indirect benefits from the sale of accounts receivable by such Originator
pursuant to the Sale Agreement, and the performance by each Originator of its
obligations as a Servicer pursuant to the Purchase Agreement (which benefits are
hereby acknowledged).

 

4.                                      It is a condition precedent to the
willingness of [Seller] to enter into the Sale Agreement and the willingness of
the Agent and the Purchasers to enter into the Purchase Agreement that Provider
execute and deliver this Undertaking, agreeing to guaranty the due and punctual
performance by each Originator of its Obligations (as hereinafter defined) as
provided herein.

 

5.                                      Provider acknowledges that [Seller] is
entering into the transactions contemplated by the Sale Agreement, and the
Purchasers are entering into the transactions contemplated by the Purchase
Agreement in reliance upon Provider’s guaranty of the due and punctual
performance by each Originator of its Obligations as provided herein.

 

Exh. XI-1

--------------------------------------------------------------------------------



 

AGREEMENT

 

NOW, THEREFORE, Provider hereby agrees as follows:

 

Section 1.                                           Definitions.  Capitalized
terms used herein and not defined herein shall have the respective meanings
assigned thereto in the Sale Agreement or the Purchase Agreement, as
applicable.  In addition:

 

“Obligations” means, collectively, (a) all covenants, agreements, terms,
conditions and indemnities to be performed and observed by each Originator under
and pursuant to the Sale Agreement and each other document executed and
delivered by such Originator pursuant to the Sale Agreement, including, without
limitation, the due and punctual payment of all sums which are or may become due
and owing by such Originator under the Sale Agreement, whether for fees,
expenses (including counsel fees), indemnified amounts or otherwise, whether
upon any termination or for any other reason (including, without limitation,
interest accruing following the filing of a bankruptcy petition by or against
any Originator, at the applicable rate specified in the Agreements, whether or
not such interest is allowed or allowable as a claim in bankruptcy) and (b) all
obligations of each Originator (i) as a Servicer under the Purchase Agreement or
(ii) that arise pursuant to Sections 8.2 or 14.4(a) of the Purchase Agreement as
a result of its termination as a Servicer.

 

Section 2.                                           Guaranty of Performance of
Obligations.  Provider hereby guarantees to the Recipients the full and punctual
payment and performance by each Originator of its Obligations.  This Undertaking
is an absolute, unconditional and continuing guaranty of the full and punctual
performance of all of the Obligations of each Originator under the Agreements
and each other document executed and delivered by any such Originator pursuant
to the Agreements and is in no way conditioned upon any requirement that any
Recipient first attempt to collect any amounts owing by any Originator to such
Recipient (including any Purchaser) from any other Person or resort to any
collateral security, any balance of any deposit account or credit on the books
of any Recipient (including any Purchaser) in favor of any Originator or any
other Person or other means of obtaining payment.  Should any Originator default
in the payment or performance of any of its Obligations, after giving effect to
any applicable grace period, each Recipient (or its respective assigns) may
cause the immediate performance by Provider of such Originator’s Obligations and
cause any payment Obligations of such Originator to become forthwith due and
payable to any Recipient (or its respective assigns), without demand or notice
of any nature (other than as expressly provided herein), all of which are hereby
expressly waived by Provider.  Notwithstanding the foregoing, this Undertaking
is not a guarantee of the collection of any of the Receivables and Provider
shall not be responsible for any Obligations to the extent the failure to
perform such Obligations by such Originator results from Receivables being
uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor; provided, that nothing herein shall
relieve such Originator from performing in full its Obligations under the
Agreements or Provider of its undertaking hereunder with respect to the full
performance of such duties.

 

Section 3.                                           Provider’s Further
Agreements to Pay.  Provider further agrees, as the principal obligor and not as
a guarantor only, to pay to Recipients (and their respective assigns), forthwith
upon demand in funds immediately available to Recipients, all reasonable costs
and

 

Exh. XI-2

--------------------------------------------------------------------------------



 

expenses (including court costs and legal expenses) incurred or expended by
Recipients (or any of them) in connection with the Obligations, this Undertaking
and the enforcement thereof, together with interest on amounts recoverable under
this Undertaking from the time when such amounts become due until payment, at a
rate of interest (computed for the actual number of days elapsed based on a 360
day year) equal to the Bank One Prime Rate plus 2% per annum, such rate of
interest changing when and as the Bank One Prime Rate changes; provided,
however, that in no event shall Provider be required to pay to any Recipient any
interest on interest hereunder.

 

Section 4.                                           Waivers by Provider. 
Provider waives notice of acceptance of this Undertaking, notice of any action
taken or omitted by any Recipient (or its assigns) in reliance on this
Undertaking, and any requirement that any Recipient (or its assigns) be diligent
or prompt in making demands under this Undertaking, giving notice of any
Termination Event, Amortization Event, other default or omission by any
Originator or asserting any other rights of a Recipient under this Undertaking. 
Provider warrants that it has adequate means to obtain from such Originator, on
a continuing basis, information concerning the financial condition of such
Originator, and that it is not relying on any Recipient to provide such
information, now or in the future.  Provider also irrevocably waives all
defenses (i) that at any time may be available in respect of the Obligations by
virtue of any statute of limitations, valuation, stay, moratorium law or other
similar law now or hereafter in effect or (ii) that arise under the law of
suretyship, including impairment of collateral.  Each Recipient (and its
assigns) shall be at liberty, without giving notice to or obtaining the assent
of Provider and without relieving Provider of any liability under this
Undertaking, to deal with such Originator and with each other party who now is
or after the date hereof becomes liable in any manner for any of the
Obligations, in such manner as such Recipient in its sole discretion deems fit,
and to this end Provider agrees that the validity and enforceability of this
Undertaking, including without limitation, the provisions of Section 8 hereof,
shall not be impaired or affected by any of the following:  (a) any extension,
modification or renewal of, or indulgence with respect to, or substitutions for,
the Obligations or any part thereof or any agreement relating thereto at any
time; (b) any failure or omission to enforce any right, power or remedy with
respect to the Obligations or any part thereof or any agreement relating
thereto, or any collateral securing the Obligations or any part thereof; (c) any
waiver of any right, power or remedy or of any Termination Event, Amortization
Event, or default with respect to the Obligations or any part thereof or any
agreement relating thereto; (d) any release, surrender, compromise, settlement,
waiver, subordination or modification, with or without consideration, of any
other obligation of any person or entity with respect to the Obligations or any
part thereof; (e) the enforceability or validity of the Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the Obligations or any part thereof; (f) the
application of payments received from any source to the payment of any payment
Obligations of such Originator or any part thereof or amounts which are not
covered by this Undertaking even though such Recipient (or its assigns) might
lawfully have elected to apply such payments to any part or all of the payment
Obligations of such Originator or to amounts which are not covered by this
Undertaking; (g) the existence of any claim, setoff or other rights which
Provider may have at any time against such Originator in connection herewith or
any unrelated transaction; (h) any assignment or transfer of the Obligations or
any part thereof; or (i) any failure on the part of such Originator to perform
or comply with any term of the Agreements or any other document executed in
connection therewith or delivered thereunder, all whether or not Provider shall
have had notice or knowledge of any act or omission referred to in the foregoing
clauses (a) through (i) of this Section 4.

 

Exh. XI-3

--------------------------------------------------------------------------------



 

Section 5.                                           Unenforceability of
Obligations Against Any Originator.  Notwithstanding (a) any change of ownership
of any Originator or the insolvency, bankruptcy or any other change in the legal
status of any Originator; (b) the change in or the imposition of any law,
decree, regulation or other governmental act which does or might impair, delay
or in any way affect the validity, enforceability or the payment when due of the
Obligations; (c) the failure of any Originator or Provider to maintain in full
force, validity or effect or to obtain or renew when required all governmental
and other approvals, licenses or consents required in connection with the
Obligations or this Undertaking, or to take any other action required in
connection with the performance of all obligations pursuant to the Obligations
or this Undertaking; or (d) if any of the moneys included in the Obligations
have become irrecoverable from any Originator for any other reason other than
final payment in full of the payment Obligations in accordance with their terms,
this Undertaking shall nevertheless be binding on Provider and shall constitute
the primary obligation of Provider.  This Undertaking shall be in addition to
any other guaranty or other security for the Obligations, and it shall not be
rendered unenforceable by the invalidity of any such other guaranty or
security.  In the event that acceleration of the time for payment of any of the
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Originator or for any other reason with respect to any Originator, all such
amounts then due and owing with respect to the Obligations under the terms of
the Agreements, or any other agreement evidencing, securing or otherwise
executed in connection with the Obligations, shall be immediately due and
payable by Provider.

 

Section 6.                                           Representations and
Warranties.  Provider hereby represents and warrants to each Recipient that:

 

(a)                                 Existence and Standing.  Provider is a
corporation duly organized and validly existing under the laws of its
jurisdiction of organization.  Provider has and holds all power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted, except
to the extent that the failure to so qualify or hold could not reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Authorization, Execution and Delivery;
Binding Effect.  Provider has the corporate power and authority and legal right
to execute and deliver this Undertaking, perform its obligations hereunder and
consummate the transactions herein contemplated.  The execution and delivery by
Provider of this Undertaking, the performance of its obligations and
consummation of the transactions contemplated hereunder have been duly
authorized by proper corporate proceedings, and Provider has duly executed and
delivered this Undertaking.  This Undertaking constitutes the legal, valid and
binding obligation of Provider enforceable against Provider in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

(c)                                  No Conflict; Government Consent.  The
execution and delivery by Provider of this Undertaking and the performance of
its obligations hereunder do not contravene or violate (i) its certificate or
articles of incorporation or bylaws, (ii) any law, rule or regulation applicable
to it, (iii) any restrictions under any agreement, contract or instrument to
which it is a party or by which it or any of its property is bound, or (iv) any
order, writ, judgment, award,

 

Exh. XI-4

--------------------------------------------------------------------------------



 

injunction or decree binding on or affecting it or its property and, do not
result in the creation or imposition of any Adverse Claim on assets of
Provider.  No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required for the due execution and
delivery by Provider of this Undertaking and the performance of its obligations
hereunder.

 

(d)                                 Financial Statements. The consolidated
financial statements of Provider dated as of December 31, 2002 heretofore
delivered to Recipients have been prepared in accordance with generally accepted
accounting principles consistently applied and fairly present in all material
respects the consolidated financial condition and results of operations of
Provider and its consolidated Subsidiaries as of such date and for the period
ended on such date.  Since the later of (i) December 31, 2002, and (ii) the last
time this representation was made or deemed made, no event has occurred that
would or could reasonably be expected to have a Material Adverse Effect.

 

(e)                                  Taxes.  Provider and its Subsidiaries have
filed all United States federal tax returns and all other tax returns which are
required to be filed and have paid all taxes due pursuant to said returns or
pursuant to any assessment received by Provider or any of its Subsidiaries,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided.  The United States income tax returns of
Provider have been audited by the Internal Revenue Service through the fiscal
year ended December 31, 2002.  No federal or state tax liens have been filed and
no claims are being asserted with respect to any such taxes.  The charges,
accruals and reserves on the books of Provider and its Subsidiaries in respect
of any taxes or other governmental charges are adequate.

 

(f)                                   Litigation and Contingent Obligations. 
There are no actions, suits or proceedings pending or, to the best of Provider’s
knowledge threatened against or affecting Provider, any of its Subsidiaries or
any of their respective properties, in or before any court, arbitrator or other
body, that could reasonably be expected to have a material adverse effect on
(i) the business, properties, condition (financial or otherwise) or results of
operations of Provider and its Subsidiaries taken as a whole, (ii) the ability
of Provider to perform its obligations under this Undertaking, or (iii) the
validity or enforceability of any of this Undertaking or the rights or remedies
of any Recipient hereunder.  Neither Provider nor any of its Subsidiaries is in
default with respect to any order of any court, arbitrator or governmental body
and does not have any material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 6(d).

 

(g)                                  Accuracy of Information. All information
heretofore furnished by or on behalf of Provider to Recipients (or their
respective assigns) for purposes of or in connection with this Undertaking, any
of the other Transaction Documents or any transaction contemplated hereby or
thereby is, and all such information hereafter furnished by Provider to
Recipients (or their respective assigns) will be, true and accurate in every
material respect on the date such information is stated or certified and does
not and will not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances made or presented.

 

Exh. XI-5

--------------------------------------------------------------------------------



 

(h)                                 Not a Holding Company or an Investment
Company.  Provider is not a “holding company” or a “subsidiary holding company”
of a “holding company” within the meaning of the Public Utility Holding Company
Act of 1935, as amended, or any successor statute. Provider is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or any successor statute.

 

(i)                                     Compliance with Law.  Provider and its
Subsidiaries have complied in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.

 

Section 7.                                           Covenants.  Until the date
on which the Aggregate Unpaids have been indefeasibly paid in full and this
Undertaking terminates in accordance with its terms, Provider hereby covenants,
as to itself, as set forth below:

 

(i)                                     Financial Reporting. Provider will
maintain, for itself and each of its Subsidiaries, a system of accounting
established and administered in accordance with GAAP, and furnish or cause to be
furnished to the Recipients (and their respective assigns):

 

(1)                                 Annual Reporting.  Within 90 days after the
close of each of its respective fiscal years, to the extent not furnished under
the Purchase Agreement, audited, unqualified consolidated financial statements
(which shall include balance sheets, statements of income and retained earnings
and a statement of cash flows) of Provider for such fiscal year certified in a
manner acceptable to the Agent by independent public accountants acceptable to
the Agent.

 

(2)                                 Quarterly Reporting.  Within 45 days after
the close of the first three (3) quarterly periods of each of its respective
fiscal years, to the extent not furnished under the Purchase Agreement,
(A) consolidated balance sheets of Provider and its Subsidiaries as at the close
of each such period and (B) consolidated statements of income and retained
earnings and a statement of cash flows for Provider for the period from the
beginning of such fiscal year to the end of such quarter, all certified by its
respective chief financial officer or treasurer.

 

(3)                                 Shareholders Statements and Reports. 
Promptly upon the furnishing thereof to the shareholders of Provider, to the
extent not electronically available, copies of all financial statements, reports
and proxy statements so furnished.

 

(4)                                 S.E.C. Filings.  Promptly upon the filing
thereof, to the extent not electronically available, copies of all annual,
quarterly, monthly or other regular reports that Provider or any of its
Subsidiaries files with the Securities and Exchange Commission.

 

(5)                                 Copies of Dean Credit Agreement Amendments. 
Promptly after execution thereof, copies of each amendment to the Dean Credit
Agreement as in

 

Exh. XI-6

--------------------------------------------------------------------------------



 

effect from time to time notwithstanding any language to the contrary contained
in the definition of “Dean Credit Agreement” set forth in the Purchase
Agreement.

 

(6)                                 Other Information.  Promptly, from time to
time, such other information, documents, records or reports relating to the
condition or operations, financial or otherwise, of Provider as any Recipient
(or its assigns) may from time to time reasonably request.

 

(ii)                                  Notices.  Provider will notify Recipients
in writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:

 

(1)                                 Judgment and Proceedings.  (A) The entry of
any judgment or decree against Provider or any of its respective Subsidiaries if
the aggregate amount of all judgments and decrees then outstanding against such
Provider and its Subsidiaries could reasonably be expected to have a Material
Adverse Effect, and (B) the institution of any litigation, arbitration
proceeding or governmental proceeding against Provider that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.

 

(2)                                 Material Adverse Effect.  The occurrence of
any event or condition that has had, or could reasonably be expected to have, a
Material Adverse Effect.

 

(3)                                 Defaults Under Other Agreements.  The
occurrence of a default or an event of default under any other financing
arrangement pursuant to which Provider is a debtor or an obligor that could
reasonably be expected to have a Material Adverse Effect.

 

(iii)                               Compliance with Laws and Preservation of
Existence.  Provider will, and will cause each of its Subsidiaries to, comply in
all respects with all applicable laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject if
noncompliance with any such law, rule, regulation, order, writ, judgment,
injunction, decree or award could reasonably be expected to have a Material
Adverse Effect.  Provider will, and will cause each of its Subsidiaries to,
preserve and maintain its legal existence, rights, franchises and privileges in
the jurisdiction of its organization, and qualify and remain qualified in good
standing as a foreign entity in each jurisdiction where its business is
conducted, except where the failure to so qualify or remain qualified could not
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.

 

(iv)                              Credit Agreement Amendment.  Provider will
not, and will not permit any of its Subsidiaries to, amend or otherwise modify
the Dean Credit Agreement (as in effect from time to time notwithstanding any
language to the contrary contained in the definition of “Dean Credit Agreement”
set forth in the Purchase Agreement) or any document executed in connection
therewith in any way that would be materially adverse to the Recipients.

 

Exh. XI-7

--------------------------------------------------------------------------------



 

Section 8.                                           Subrogation;
Subordination.  Notwithstanding anything to the contrary contained herein, until
the Obligations are paid in full, Provider:  (A) will not enforce or otherwise
exercise any right of subrogation to any of the rights of any Recipient, the
Agent or any Purchaser against any Originator, (B) hereby waives all rights of
subrogation (whether contractual, under Section 509 of the United States
Bankruptcy Code, at law or in equity or otherwise) to the claims of each
Recipient (including each Purchaser) against any Originator and all contractual,
statutory or legal or equitable rights of contribution, reimbursement,
indemnification and similar rights and “claims” (as that term is defined in the
United States Bankruptcy Code) which Provider might now have or hereafter
acquire against such Originator that arise from the existence or performance of
Provider’s obligations hereunder, (C) will not claim any setoff, recoupment or
counterclaim against any Originator in respect of any liability of Provider to
such Originator and (d) waives any benefit of and any right to participate in
any collateral security which may be held by any Recipient (including any
Purchaser).  The payment of any amounts due with respect to any indebtedness of
any Originator now or hereafter owed to Provider is hereby subordinated to the
prior payment in full of all of the Obligations.  Provider agrees that, after
the occurrence of any default in the payment or performance of any of the
Obligations, Provider will not demand, sue for or otherwise attempt to collect
any such indebtedness of any Originator to Provider until all of the Obligations
shall have been paid and performed in full.  If, notwithstanding the foregoing
sentence, Provider shall collect, enforce or receive any amounts in respect of
such indebtedness while any Obligations are still unperformed or outstanding,
such amounts shall be collected, enforced and received by Provider as trustee
for Recipients (and their respective assigns) and be paid over to Recipients (or
their respective assigns) on account of the Obligations without affecting in any
manner the liability of Provider under the other provisions of this
Undertaking.  The provisions of this Section 8 shall be supplemental to and not
in derogation of any rights and remedies of any Recipient under any separate
subordination agreement which such Recipient may at any time and from time to
time enter into with Provider.

 

Section 9.                                           Termination of Performance
Undertaking.  Provider’s obligations hereunder shall continue in full force and
effect until all Obligations are finally paid and satisfied in full and the
Purchase Agreement is terminated, provided, that this Undertaking shall continue
to be effective or shall be reinstated, as the case may be, if at any time
payment or other satisfaction of any of the Obligations is rescinded or must
otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of any Originator or otherwise, as though such payment had not
been made or other satisfaction occurred, whether or not any Recipient (or its
respective assigns) is in possession of this Undertaking.  No invalidity,
irregularity or unenforceability by reason of the federal bankruptcy code or any
insolvency or other similar law, or any law or order of any government or agency
thereof purporting to reduce, amend or otherwise affect the Obligations shall
impair, affect, be a defense to or claim against the obligations of Provider
under this Undertaking.

 

Section 10.                                    Effect of Bankruptcy.  This
Undertaking shall survive the insolvency of any Originator and the commencement
of any case or proceeding by or against any Originator under the federal
bankruptcy code or other federal, state or other applicable bankruptcy,
insolvency or reorganization statutes.  No automatic stay under the federal
bankruptcy code with respect to any Originator or other federal, state or other
applicable bankruptcy, insolvency or

 

Exh. XI-8

--------------------------------------------------------------------------------



 

reorganization statutes to which any Originator is subject shall postpone the
obligations of Provider under this Undertaking.

 

Section 11.                                    Setoff.  Regardless of the other
means of obtaining payment of any of the Obligations, each Recipient (and its
respective assigns) is hereby authorized at any time and from time to time,
without notice to Provider (any such notice being expressly waived by Provider)
and to the fullest extent permitted by law, upon the occurrence of any
Amortization Event or Termination Event, to set off and apply any deposits and
other sums against the obligations of Provider under this Undertaking, whether
or not such Recipient (or any such assign) shall have made any demand under this
Undertaking and although such Obligations may be contingent or unmatured.

 

Section 12.                                    Taxes.  All payments to be made
by Provider hereunder shall be made free and clear of any deduction or
withholding.  If Provider is required by law to make any deduction or
withholding on account of tax or otherwise from any such payment, the sum due
from it in respect of such payment shall be increased to the extent necessary to
ensure that, after the making of such deduction or withholding, any Recipient
receive a net sum equal to the sum which it would have received had no deduction
or withholding been made.

 

Section 13.                                    Further Assurances.  Provider
agrees that it will from time to time, at the request of any Recipient (or its
assigns), provide information relating to the business and affairs of Provider
as such Recipient may reasonably request.  Provider also agrees to do all such
things and execute all such documents as any Recipient (or its assigns) may
reasonably consider necessary or desirable to give full effect to this
Undertaking and to perfect and preserve the rights and powers of such Recipient
hereunder.

 

Section 14.                                    Successors and Assigns.  This
Undertaking shall be binding upon Provider, its successors and permitted
assigns, and shall inure to the benefit of and be enforceable by each Recipient
and its successors and assigns.  Provider may not assign or transfer any of its
obligations hereunder without the prior written consent of each Recipient.  Each
Recipient may assign or otherwise transfer the Agreements, any other documents
executed in connection therewith or delivered thereunder or any other agreement
or note held by them evidencing, securing or otherwise executed in connection
with the Obligations, or sell participations in any interest therein, to any
other entity or other person, and such other entity or other person shall
thereupon become vested, to the extent set forth in the agreement evidencing
such assignment, transfer or participation, with all the rights in respect
thereof granted to the Recipients herein.

 

Section 15.                                    Amendments and Waivers.  No
amendment or waiver of any provision of this Undertaking nor consent to any
departure by Provider therefrom shall be effective unless the same shall be in
writing and signed by each Recipient.  No failure on the part of any Recipient
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

 

Section 16.                                    Notices.  All notices and other
communications provided for hereunder shall be made in writing and shall be
addressed as follows:  if to Provider, at the address set forth

 

Exh. XI-9

--------------------------------------------------------------------------------



 

beneath its signature hereto, and if to any Recipient, at the address set forth
beneath its signature hereto, or at such other addresses as each of Provider or
any Recipient may designate in writing to the other.  Each such notice or other
communication shall be effective (1) if given by telecopy, upon the receipt
thereof, (2) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(3) if given by any other means, when received at the address specified in this
Section 16.

 

Section 17.                                    Risk Retention.  The Provider
represents and warrants, as of the Effective Date and each date on which
Receivables are sold to a Seller pursuant to a Receivables Sale Agreement, that:

 

(a)  the Provider, through one or more of the Seller Parties, was and is
directly or indirectly involved in the creation of the Receivables and has
established and is managing the transactions contemplated by the Transaction
Documents;

 

(b)  the Provider retains directly or through the Originators and/or the Sellers
(which are direct or indirect wholly owned subsidiaries of the Provider) a net
economic interest in the Receivables (the “Retained Interest”) in an amount at
least equal to the percentage required under, and in a manner permitted by,
Paragraph 3(d) of Article 406 of the Capital Requirements; and

 

(c)  the Provider is in compliance with its covenants and agreements set forth
below in this Section 17.

 

The Provider covenants and agrees that, until the date on which the Aggregate
Unpaids have been paid in full, no Letter of Credit remains outstanding and the
Receivables Purchase Agreement has terminated in accordance with its terms, it
shall not directly or indirectly sell the Retained Interest or subject the
Retained Interest to any credit risk mitigation or any short positions or any
other hedge in a manner which would be contrary to the Capital Requirements. 
The Provider shall promptly furnished to the Agent and to each Purchaser such
notices, information, documents, tapes, data, records or reports and information
regarding the Retained Interest, the transactions contemplated by the
Transaction Documents, the Originators, the Sellers, and the credit quality and
performance of the Receivables and the Collections as Agent or such Purchaser
may from time to time reasonably request in connection with the Capital
Requirements.

 

Section 18.                                    GOVERNING LAW.  THIS UNDERTAKING
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

Section 19.                                    CONSENT TO JURISDICTION.  EACH OF
PROVIDER AND EACH RECIPIENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE
COUNTY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS UNDERTAKING, THE AGREEMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
THEREWITH OR DELIVERED THEREUNDER AND EACH OF PROVIDER AND

 

Exh. XI-10

--------------------------------------------------------------------------------



 

EACH RECIPIENT HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.

 

Section 20.                                    Bankruptcy Petition.  Provider
hereby covenants and agrees that, prior to the date that is one year and one day
after the payment in full of all outstanding senior Indebtedness of each Company
it will not institute against, or join any other Person in instituting against,
any such Company any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States.

 

Section 21.                                    Miscellaneous.  This Undertaking
constitutes the entire agreement of Provider with respect to the matters set
forth herein. The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by law or any other agreement, and this
Undertaking shall be in addition to any other guaranty of or collateral security
for any of the Obligations.  The provisions of this Undertaking are severable,
and in any action or proceeding involving any state corporate law, or any state
or federal bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of Provider hereunder would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of Provider’s liability under this Undertaking, then,
notwithstanding any other provision of this Undertaking to the contrary, the
amount of such liability shall, without any further action by Provider or any
Recipient, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding.  Any
provisions of this Undertaking which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Undertaking.  This Undertaking may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Undertaking.  Delivery of an executed counterpart of a signature page to this
Undertaking by electronic transmission (including via e-mail or other facsimile
transmission) shall be as effective as delivery of an original executed
counterpart of this Undertaking.

 

(Signature Page Follows)

 

Exh. XI-11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Provider has caused this Undertaking to be executed and
delivered as of the date first above written.

 

 

DEAN FOODS COMPANY

 

 

 

 

By:

 

 

Name:

 

Title:

 

Address:

 

 

Consented to as of the date

 

first written above:

 

 

 

[SELLER]

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH

 

 

as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exh. XI-12

--------------------------------------------------------------------------------



 

EXHIBIT XII-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Purchasers That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Eighth Amended and Restated Receivables Purchase
Agreement dated as of February   , 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”),
among Dairy Group Receivables, L.P. and Dairy Group Receivables II, L.P., as
Sellers, the Servicers party thereto, the Financial Institutions party thereto,
the Companies party thereto, and Coöperatieve Rabobank U.A., New York Branch, as
Agent (in such capacity, the “Agent”).

 

Pursuant to the provisions of Section 10.7 of the Receivables Purchase
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Purchaser Interest(s) in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
either Seller within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Sellers as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Sellers with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Sellers and the Agent, and
(2) the undersigned shall have at all times furnished the Sellers and the Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Receivables Purchase
Agreement and used herein shall have the meanings given to them in the
Receivables Purchase Agreement.

 

[NAME OF PURCHASER]

 

 

 

By:

 

Name:

 

Title:

 

 

 

Date: , 20[ ]

 

 

Exp. XII-1

--------------------------------------------------------------------------------



 

EXHIBIT XII-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Eighth Amended and Restated Receivables Purchase
Agreement dated as of February   , 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”),
among Dairy Group Receivables, L.P. and Dairy Group Receivables II, L.P., as
Sellers, the Servicers party thereto, the Financial Institutions party thereto,
the Companies party thereto, and Coöperatieve Rabobank U.A., New York Branch, as
Agent (in such capacity, the “Agent”).

 

Pursuant to the provisions of Section 10.7 of the Receivables Purchase
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of either Seller within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Seller as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Purchaser with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Purchaser in writing, and
(2) the undersigned shall have at all times furnished such Purchaser with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Receivables Purchase
Agreement and used herein shall have the meanings given to them in the
Receivables Purchase Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

Name:

 

Title:

 

 

 

Date: , 20[ ]

 

 

Exp. XII-2

--------------------------------------------------------------------------------



 

EXHIBIT XII-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Eighth Amended and Restated Receivables Purchase
Agreement dated as of February   , 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”),
among Dairy Group Receivables, L.P. and Dairy Group Receivables II, L.P., as
Sellers, the Servicers party thereto, the Financial Institutions party thereto,
the Companies party thereto,  and Coöperatieve Rabobank U.A., New York Branch,
as Agent (in such capacity, the “Agent”).

 

Pursuant to the provisions of Section 10.7 of the Receivables Purchase
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of either Seller within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Sellers as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Purchaser with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Purchaser and (2) the undersigned shall have at all times
furnished such Purchaser with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Receivables Purchase
Agreement and used herein shall have the meanings given to them in the
Receivables Purchase Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

Name:

 

Title:

 

 

 

Date: , 20[ ]

 

 

Exp. XII-3

--------------------------------------------------------------------------------



 

EXHIBIT XII-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Purchasers That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Eighth Amended and Restated Receivables Purchase
Agreement dated as of February   , 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”),
among Dairy Group Receivables, L.P. and Dairy Group Receivables II, L.P., as
Sellers, the Servicers party thereto, the Financial Institutions party thereto,
the Companies party thereto, and Coöperatieve Rabobank U.A., New York Branch, as
Agent (in such capacity, the “Agent”).

 

Pursuant to the provisions of Section 10.7 of the Receivables Purchase
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Purchaser Interest(s) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Purchaser Interest(s), (iii) with respect to the
extension of credit pursuant to the Receivables Purchase Agreement or any other
Transaction Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of either Seller within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Sellers as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Agent and the Sellers with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Sellers and the Agent, and (2) the undersigned shall have at all
times furnished the Sellers and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Receivables Purchase
Agreement and used herein shall have the meanings given to them in the
Receivables Purchase Agreement.

 

 

[NAME OF PURCHASER]

 

 

 

By:

 

Name:

 

Title:

 

 

 

Date: , 20[ ]

 

 

Exp. XII-4

--------------------------------------------------------------------------------



 

SCHEDULE A
COMMITMENTS, COMPANY PURCHASE LIMITS, PAYMENT ADDRESSES
AND RELATED FINANCIAL INSTITUTIONS AND LC PARTICIPANTS

Commitments and Payment Addresses of Financial Institutions

 

Financial Institution

 

Commitment

 

LC Amount

 

Payment Address

 

Coöperatieve Rabobank U.A.

 

$

165,000,000

 

$

165,000,000

 

Croeselaan 18
3521 CB UTRECHT
The Netherlands

 

PNC Bank, National Association

 

$

285,000,000

 

$

285,000,000

 

PNC Bank, National Association
300 Fifth Avenue
Floor 11
Pittsburgh, PA 15222
Attention: ABF Admin
Facsimile: (412) 762-9184
E-mail: ABFAdmin@pnc.com

 

 

Sch. A-1

--------------------------------------------------------------------------------



 

SCHEDULE A (CONT’D)

Company Purchase Limits, Payment Addresses and
Related Financial Institutions of Companies

 

Company

 

Company
Purchase
Limit

 

Payment Address

 

Related
Financial
Institution(s)

 

Nieuw Amsterdam Receivables Corporation B.V.

 

$

165,000,000

 

Prins Bernhardplein 200
1097 JB Amsterdam
The Netherlands
Attention: The Directors
Email: securitisation@intertrustgroup.com
Facsimile No.: +31 (0)20 521 4888
Confirmation No.: +31 (0)20 521 4777

 

Cooperatieve Rabobank U.A.

 

PNC Bank, National Association

 

$

285,000,000

 

PNC Bank, National Association
300 Fifth Avenue
Floor 11
Pittsburgh, PA 15222
Attention: ABF Admin
Facsimile: (412) 762-9184
E-mail: ABFAdmin@pnc.com

 

PNC Bank, National Association

 

 

Sch. A-2

--------------------------------------------------------------------------------



 

SCHEDULE B

 

LIST OF CLOSING DOCUMENTS

Except as noted below, each document is dated as of the Effective Date.

 

I.

 

Principal Documents

 

 

 

1.

 

Eighth Amended and Restated Receivables Purchase Agreement among Dairy Group
Receivables, L.P., a Delaware limited partnership (“Dairy Group”), Dairy Group
Receivables II, L.P., a Delaware limited partnership (“Dairy Group II” and,
together with Dairy Group, the “Sellers”), each of the parties listed on
Schedule I as a Servicer (the Servicers, together with the Sellers, the “Seller
Parties”), Nieuw Amsterdam Receivables Corporation B.V. (“Nieuw Amsterdam”), as
a Company, Coöperatieve Rabobank U.A. (“Rabobank”), as a Financial Institution,
other Companies and Financial Institutions (the “Purchasers”), LC Bank, as
issuer of Letters of Credit (the “LC Bank”), and Coöperatieve Rabobank U.A., New
York Branch, as Agent (the “Agent”), to which are attached:

 

 

 

 

 

Exhibit I

Definitions

 

 

Exhibit II

Form of Purchase Notice

 

 

Exhibit III

Places of Business of the Seller Parties; Locations of Records

 

 

Exhibit IV

Names of Collection Banks; Collection Accounts

 

 

Exhibit V

Form of Compliance Certificate

 

 

Exhibit VI

Form of Collection Account Agreement

 

 

Exhibit VII

Form of Assignment Agreement

 

 

Exhibit VIII

Credit and Collection Policies

 

 

Exhibit IX

Form of Letter of Credit Application

 

 

Exhibit X

Form of Monthly Report

 

 

Exhibit XI

Form of Performance Undertaking

 

 

Exhibit XII

Forms of U.S. Tax Compliance Certificates

 

 

 

 

 

 

Schedule A

Commitments

 

 

Schedule B

Closing Documents

 

 

Schedule C

Servicers

 

 

Schedule D

Originators

 

 

Schedule E

Notice Addresses

 

 

Schedule F

Top Twenty-Five Obligors

 

Sch. B-1

--------------------------------------------------------------------------------



 

2.

 

Seventh Amended and Restated Master Fee Letter between each Seller, each
Purchaser, the Agent and the LC Bank

 

 

 

3.

 

Amended and Restated Performance Undertakings by Dean Foods Company (“DFC”)

 

 

 

4.

 

Intercreditor Agreement

 

Sch. B-2

--------------------------------------------------------------------------------



 

SCHEDULE I TO SCHEDULE B

 

SERVICERS

 

Name

 

State of Organization

Alta-Dena Certified Dairy, LLC

 

Delaware

Berkeley Farms, LLC

 

California

Country Fresh, LLC

 

Michigan

Dean Dairy Holdings, LLC

 

Delaware

Dean East, LLC

 

Delaware

Dean East II, LLC

 

Delaware

Dean Foods North Central, LLC

 

Delaware

Dean Foods of Wisconsin, LLC

 

Delaware

Dean West, LLC

 

Delaware

Dean West II, LLC

 

Delaware

Friendly’s Ice Cream Holdings Corp.

 

Delaware

Friendly’s Manufacturing and Retail, LLC

 

Delaware

Garelick Farms, LLC

 

Delaware

Mayfield Dairy Farms, LLC

 

Delaware

Midwest Ice Cream Company, LLC

 

Delaware

Model Dairy, LLC

 

Delaware

Reiter Dairy, LLC

 

Delaware

Shenandoah’s Pride, LLC

 

Delaware

Southern Foods Group, LLC

 

Delaware

Suiza Dairy Group, LLC

 

Delaware

Tuscan/Lehigh Dairies, Inc.

 

Delaware

Verifine Dairy Products of Sheboygan, LLC

 

Wisconsin

 

Sch. B-3

--------------------------------------------------------------------------------



 

SCHEDULE C

 

SERVICERS

 

Alta-Dena Certified Dairy, LLC

Berkeley Farms, LLC

Country Fresh, LLC

Dean Dairy Holdings, LLC

Dean East, LLC

Dean East II, LLC

Dean Foods North Central, LLC

Dean Foods of Wisconsin, LLC

Dean West, LLC

Dean West II, LLC

Friendly’s Ice Cream Holdings Corp.

Friendly’s Manufacturing and Retail, LLC

Garelick Farms, LLC

Mayfield Dairy Farms, LLC

Midwest Ice Cream Company, LLC

Model Dairy, LLC

Reiter Dairy, LLC

Shenandoah’s Pride, LLC

Southern Foods Group, LLC

Suiza Dairy Group, LLC

Tuscan/Lehigh Dairies, Inc.

Verifine Dairy Products of Sheboygan, LLC

 

Sch. C-1

--------------------------------------------------------------------------------



 

SCHEDULE D

 

ORIGINATORS

 

Originator

 

Applicable Receivables Sale Agreement

Alta-Dena Certified Dairy, LLC

 

Dean

Berkeley Farms, LLC

 

Dean

Country Fresh, LLC

 

Suiza

Dean Dairy Holdings, LLC

 

Dean

Dean East, LLC

 

Suiza

Dean East II, LLC

 

Dean

Dean Foods North Central, LLC

 

Dean

Dean Foods of Wisconsin, LLC

 

Suiza

Dean West, LLC

 

Suiza

Dean West II, LLC

 

Dean

Garelick Farms, LLC

 

Suiza

Friendly’s Ice Cream Holdings Corp.

 

Suiza

Friendly’s Manufacturing and Retail, LLC

 

Suiza

Mayfield Dairy Farms, LLC

 

Dean

Midwest Ice Cream Company, LLC

 

Dean

Model Dairy, LLC

 

Suiza

Reiter Dairy, LLC

 

Dean

Shenandoah’s Pride, LLC

 

Suiza

Southern Foods Group, LLC

 

Suiza

Suiza Dairy Group, LLC

 

Suiza

Tuscan/Lehigh Dairies, Inc.

 

Suiza

Verifine Dairy Products of Sheboygan, LLC

 

Dean

 

Sch. D-1

--------------------------------------------------------------------------------



 

SCHEDULE E

 

NOTICE ADDRESSES

 

The Agent:

 

Coöperatieve Rabobank U.A., New York Branch
245 Park Avenue, 37th Floor
New York, NY 10167
Attention: Transaction Management Team
Email: tmteam@rabobank.com
Facsimile: (914) 287-2254
Confirmation No.: (212) 808-6806

 

 

 

Rabobank:

 

Coöperatieve Rabobank U.A.
Croeselaan 18
3521 CB UTRECHT
The Netherlands

Rabobank Company:

 

Nieuw Amsterdam Receivables Corporation B.V.
Prins Bernhardplein 200
1097 JB Amsterdam
The Netherlands
Attention: The Directors
Email: NL-NARC@intertrustgroup.com
Facsimile No.: +31 (0)20 521 4888
Confirmation No.: +31 (0)20 521 4777

 

 

PNC:

 

PNC Bank, National Association

300 Fifth Avenue
Floor 11
Pittsburgh, PA 15222
Attention: ABF Admin
Facsimile: (412) 762-9184
E-mail: ABFAdmin@pnc.com

PNC Company

 

PNC Bank, National Association
300 Fifth Avenue
Floor 11
Pittsburgh, PA 15222
Attention: ABF Admin
Facsimile: (412) 762-9184
E-mail: ABFAdmin@pnc.com

 

 

Seller and each Seller Party:

 

See Exhibit III under the heading “Principal Place of Business”

LC Bank:

 

PNC Bank, National Association
300 Fifth Avenue
Floor 11
Pittsburgh, PA 15222
Attention: ABF Admin
Facsimile: (412) 762-9184
E-mail: ABFAdmin@pnc.com

 

Sch. E-1

--------------------------------------------------------------------------------



 

SCHEDULE F

TOP TWENTY-FIVE OBLIGORS

 

1.              7-Eleven

2.              Ahold / Delhaize / Food Lion Stores / Hannaford / Kash & Karry

3.              Albertsons & Safeway

4.              Aldi

5.              BJ’s Wholesale Club

6.              C&S

7.              Costco

8.              CVS

9.              Dollar General

10.       Dunkin’ Brands / Baskin Robbins (including all franchisors)

11.       Giant Eagle

12.       Stater Brothers

13.       Kroger / Fred Meyer / Fry’s / Ralphs

14.       Saputo (Morningstar)

15.       Meijer

16.       Sodexo

17.       Target

18.       Southeastern Grocers

19.       Starbucks

20.       Supervalu (Non-Albertsons, LLC Operations) / Jewel-Osco / (see
listing)

21.       Sysco

22.       Associated Food Stores Inc.

23.       US Foodservice

24.       Walgreens

25.       Wal-Mart / Sam’s Club

 

Sch. F-1

--------------------------------------------------------------------------------